Exhibit 10(a)

﻿

WD-40 COMPANY

_______________________________

NOTE PURCHASE AND PRIVATE SHELF AGREEMENT

_______________________________

﻿

﻿

3.39% Series A Senior Notes Due November 15, 2032

($20,000,000 Aggregate Original Principal Amount)

﻿

$105,000,000 Private Shelf Facility

﻿

﻿

November 15, 2017

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

﻿

﻿

 

 

Information Schedule

 

 

﻿

 

 

Schedule A

—

Purchaser Schedule Related to Series A Purchasers

Schedule B

—

Defined Terms

Schedule 5.4

—

Subsidiaries of the Company and Ownership of Subsidiary Stock

Schedule 5.15

—

Existing Indebtedness

Schedule 10.1

—

Permitted Existing Liens

Schedule 10.2

—

Permitted Existing Investments

Schedule 10.3

—

Permitted Existing Indebtedness

﻿

 

 

Exhibit A-1

—

Form of 3.39% Series A Senior Note due November 15, 2032

Exhibit A-2

—

Form of Shelf Note

Exhibit B

—

Form of Request for Purchase

Exhibit C

—

Form of Confirmation of Acceptance

Exhibit D-1

—

Form of Multiparty Guaranty

Exhibit D-2

—

Form of Indemnity and Contribution Agreement

Exhibit E

—

Form of Opinion of Special Counsel for the Credit Parties

Exhibit F

—

Form of Compliance Certificate

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿





 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

Table of Contents

 

﻿

 

 

 

 

﻿

 

 

 

﻿

 

 

 

﻿

 

Page

﻿

 

 

 

1

Authorization of Notes

1 

﻿

1A

Series A Notes

1 

﻿

1B

Authorization of Issue of Shelf Notes

1 

2

Sale and Purchase of Notes

2 

﻿

2A

Sale and Purchase of Series A Notes

2 

﻿

2B

Sale and Purchase of Shelf Notes

2 

﻿

 

2B(1) Facility

2 

﻿

 

2B(2) Issuance Period

2 

﻿

 

2B(3) Request for Purchase

2 

﻿

 

2B(4) Rate Quotes

3 

﻿

 

2B(5) Acceptance

3 

﻿

 

2B(6) Market Disruption

4 

﻿

 

2B(7) Facility Closings

4 

﻿

 

2B(8) Fees

5 

﻿

 

 

2B(8)(i) [Intentionally omitted.]

5 

﻿

 

 

2B(8)(ii) Delayed Delivery Fee

5 

﻿

 

 

2B(8)(ii) Cancellation Fee

5 

3

Series A Closing

6 

4

Conditions

6 

﻿

4A

Conditions to Effectiveness of Agreement

6 

﻿

 

4A(1) Certain Documents

6 

﻿

 

4A(2) Review of Bank Credit Agreement

7 

﻿

 

4A(3) Payment of Special Counsel Fees

7 

﻿

4B

Conditions to Each Closing

7 

﻿

 

4B(1) Certain Documents

7 

﻿

 

4B(2) Payment of Fees

8 

﻿

 

4B(3) Representations and Warranties

8 

﻿

 

4B(4) Performance; No Default

8 

﻿

 

4B(5) Purchase Permitted By Applicable Law, Etc.

8 

﻿

 

4B(6) Payment of Special Counsel Fees

9 

﻿

 

4B(7) Private Placement Number

9 

﻿

 

4B(8) Changes in Structure

9 

﻿

 

4B(9) Proceedings and Documents

9 

5

Representations and Warranties of the Company

9 

﻿

5.1

Organization, Power, and Authority

9 

﻿

5.2

Authorization, Etc

9 

﻿

5.3

Disclosure

10 

﻿

5.4

Organization and Ownership of Equity in Subsidiaries; Affiliates

10 

﻿

5.5

Financial Statements

11 

﻿

5.6

Compliance with Laws; Other Instruments, Etc.

11 

﻿

5.7

Governmental Authorizations , Etc.

12 

﻿

5.8

Litigation; Observance of Agreements, Statutes and Orders

12 

﻿

5.9

Taxes

12 

﻿





 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

Table of Contents

(continued)

 



﻿

﻿

 

 

 

﻿

 

Page

﻿

 

 

 

﻿

5.10

Title to Property; Leases

12 

﻿

5.11

Licenses, Permits, Etc.

13 

﻿

5.12

Compliance with Employee Benefit Plans

13 

﻿

5.13

Private Offering

14 

﻿

5.14

Use of Proceeds; Margin Regulations

14 

﻿

5.15

Existing Indebtedness; Future Liens

15 

﻿

5.16

Foreign Assets Control Regulations, Etc

15 

﻿

5.17

Status under Certain Statutes

16 

﻿

5.18

Environmental Matters

16 

﻿

5.19

Hostile Acquisitions

17 

6

Representations of Purchasers

17 

﻿

6.1

Purchase for Investment

17 

﻿

6.2

Source of Funds

17 

7

Information as to the Company

19 

﻿

7.1

Financial and Business Information

19 

﻿

7.2

Officer’s Certificate

21 

﻿

7.3

Visitation

22 

﻿

7.4

Electronic Delivery

22 

8

Prepayment of the Notes

23 

﻿

8.1

Required Prepayments; Maturity

23 

﻿

8.2

Optional Prepayments with Make-Whole Amount

24 

﻿

8.3

Allocation of Partial Prepayments

24 

﻿

8.4

Maturity; Surrender, Etc

24 

﻿

8.5

Purchase of Notes

25 

﻿

8.6

Make-Whole Amount

25 

﻿

8.7

Payments Due on Non-Business Days

26 

9

Affirmative Covenants

27 

﻿

9.1

Compliance with Laws

27 

﻿

9.2

Insurance

27 

﻿

9.3

Maintenance of Properties

27 

﻿

9.4

Payment of Taxes and Claims

27 

﻿

9.5

Maintenance of Existence, Etc

28 

﻿

9.6

Books and Records

28 

﻿

9.7

Guaranty by Subsidiaries

28 

﻿

9.8

Most Favored Lender

28 

﻿

9.9

Information Required by Rule 144A

29 

10

Negative Covenants

29 

﻿

10.1

Liens

29 

﻿

10.2

Investments

30 

﻿

10.3

Indebtedness

31 

﻿

10.4

Fundamental Changes

32 

﻿

10.5

Dispositions

32 

﻿

10.6

Restricted Payments

33 

﻿





 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

Table of Contents

(continued)

 



﻿

 

 

 

﻿

 

Page

﻿

10.7

Changes in Nature of Business

33 

﻿

10.8

Transactions with Affiliates and Insiders

33 

﻿

10.9

Burdensome Agreements

34 

﻿

10.10

Use of Proceeds

34 

﻿

10.11

Financial Covenants

34 

﻿

10.12

Prepayment of Other Indebtedness, Etc

35 

﻿

10.13

Organizational Documents; Fiscal Year; Legal Name, Etc

35 

﻿

10.14

Ownership of Subsidiaries

35 

﻿

10.15

Capital Expenditures

35 

﻿

10.16

Synthetic Leases and Securitization Transactions

36 

﻿

10.17

Economic Sanctions, Etc

36 

11

Events of Default

36 

12

Remedies on Default, Etc

39 

﻿

12.1

Acceleration

39 

﻿

12.2

Other Remedies

39 

﻿

12.3

Rescission

39 

﻿

12.4

No Waivers or Election of Remedies, Expenses, Etc

40 

13

Registration; Exchange; Substitution Of Notes

40 

﻿

13.1

Registration of Notes

40 

﻿

13.2

Transfer and Exchange of Notes

40 

﻿

13.3

Replacement of Notes

41 

14

Payments On Notes

41 

﻿

14.1

Place of Payment

41 

﻿

14.2

Home Office Payment

42 

﻿

14.3

FATCA Information

42 

15

Expenses, Etc

43 

﻿

15.1

Transaction Expenses

43 

﻿

15.2

Certain Taxes

43 

﻿

15.3

Survival

44 

16

Survival of Representations and Warranties; Entire Agreement

44 

17

Amendment and Waiver

44 

﻿

17.1

Requirements

44 

﻿

17.2

Solicitation of Holders of Notes

45 

﻿

17.3

Binding Effect, Etc

45 

﻿

17.4

Notes Held by Company, Etc

45 

18

Notices

46 

19

Reproduction of Documents

46 

20

Confidentiality

47 

21

Miscellaneous

48 

﻿

21.1

Successors and Assigns

48 

﻿

21.2

Accounting Terms

48 

﻿

21.3

Severability

48 

﻿

21.4

Construction

49 

﻿

21.5

Counterparts

49 

﻿

21.6

Governing Law

49 

﻿

21.7

Jurisdiction and Process; Waiver of Jury Trial

50 

﻿

21.8

Transaction References

51 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

﻿

﻿

WD-40 COMPANY
9715 Businesspark Avenue
San Diego,  CA 92131

November 15, 2017

PGIM, Inc.
Each Prudential Affiliate (as hereinafter defined) which is
a signatory of this Agreement or becomes bound by certain
provisions of this Agreement as hereinafter provided)

c/o Prudential Capital Group
2029 Century Park East, Suite 715
Los Angeles, California 90067

﻿

Ladies and Gentlemen:

The undersigned, WD-40 Company, a Delaware corporation  (the “Company”), agrees
with each of the Purchasers as follows:

1Authorization of Notes

1ASeries A Notes.

The Company will authorize the issue and sale of $20,000,000 aggregate principal
amount of its 3.39%  Series A Senior Notes due November 15, 2032 (the “Series A
Notes”).  The Series A Notes shall be substantially in the form set out in
Exhibit A-1.  Certain capitalized and other terms used in this Agreement are
defined in Schedule B and, for purposes of this Agreement, the rules of
construction set forth in Section 21.4 shall govern.

1BAuthorization of Issue of Shelf Notes.

The Company will authorize the issue and sale of its additional senior notes
(the “Shelf Notes”) in the aggregate principal amount of up to $105,000,000, to
be dated the date of issue thereof, to mature, in the case of each Shelf Note so
issued, no more than 15½  years after the date of original issuance thereof, to
have an average life, in the case of each Shelf Note so issued, of no more than
15½  years after the date of original issuance thereof, to bear interest on the
unpaid balance thereof from the date thereof at the rate per annum, and to have
such other particular terms, as shall be set forth, in the case of each Shelf
Note so issued, in the Confirmation of Acceptance with respect to such Shelf
Note delivered pursuant to Section 2B(5), and to be substantially in the form of
Exhibit A-2.  The Series A Notes and the Shelf Notes are referred to herein as
the “Notes.”  Notes that have (i) the same final maturity, (ii) the same
principal prepayment dates, (iii) the same principal prepayment amounts (as a
percentage of the original principal amount of each Note), (iv) the same
interest rate, (v) the same interest payment periods, and (vi) the same date of
issuance (which, in the case of a Note issued in exchange for another Note,
shall be deemed for these purposes the



1

 

--------------------------------------------------------------------------------

 

 

date on which such Note’s ultimate predecessor Note was issued), are herein
called a “Series” of Notes.

2Sale And Purchase of Notes

2ASALE AND PURCHASE OF SERIES A NOTES.

Subject to the terms and conditions of this Agreement, the Company will issue
and sell to each Series A Purchaser and each Series A Purchaser will purchase
from the Company,  on the Series A Closing Day as provided for in Section 3,
Series A Notes in the principal amount specified opposite such Purchaser’s name
in Schedule A at the purchase price of 100% of the principal amount
thereof.  The Purchasers’ obligations hereunder are several and not joint
obligations and no Purchaser shall have any liability to any Person for the
performance or non-performance of any obligation by any other Purchaser
hereunder.

2BSale and Purchase of Shelf Notes.

2B(1)Facility.  PIM is willing to consider, in its sole discretion and within
limits that may be authorized for purchase by PIM and Prudential Affiliates from
time to time, the purchase of Shelf Notes pursuant to this Agreement.  The
willingness of PIM to consider such purchase of Shelf Notes is herein called the
“Facility.”  At any time, (i) the aggregate principal amount of Shelf Notes
stated in Section 1B,  minus (ii) the aggregate principal amount of Shelf Notes
purchased and sold pursuant to this Agreement prior to such time, minus (iii)
the aggregate principal amount of Accepted Notes (as hereinafter defined) which
have not yet been purchased and sold hereunder prior to such time, is herein
called the “Available Facility Amount” at such time.  NOTWITHSTANDING THE
WILLINGNESS OF PIM TO CONSIDER PURCHASES OF SHELF NOTES, THIS AGREEMENT IS
ENTERED INTO ON THE EXPRESS UNDERSTANDING THAT NEITHER PIM NOR ANY PRUDENTIAL
AFFILIATE SHALL BE OBLIGATED TO MAKE OR ACCEPT OFFERS TO PURCHASE SHELF NOTES,
OR TO QUOTE RATES, SPREADS OR OTHER TERMS WITH RESPECT TO SPECIFIC PURCHASES OF
SHELF NOTES, AND THE FACILITY SHALL IN NO WAY BE CONSTRUED AS A COMMITMENT BY
PIM OR ANY PRUDENTIAL AFFILIATE.

2B(2)Issuance Period.  Shelf Notes may be issued and sold pursuant to the
Facility until the earlier of (i) November 15, 2020 (or if such date is not a
Business Day, the Business Day next preceding such date), and (ii) the thirtieth
day after PIM shall have given to the Company, or the Company shall have given
to PIM, written notice stating that it elects to terminate the Facility (or if
such thirtieth day is not a Business Day, the Business Day next preceding such
thirtieth day).  The period during which Shelf Notes may be issued and sold
pursuant to the Facility is herein called the “Issuance Period.”

2B(3)Request For Purchase.  The Company may from time to time during the
Issuance Period make requests for purchases of Shelf Notes (each such request
being herein called a “Request for Purchase”).  Each Request for Purchase shall
be made to PIM by email or overnight delivery service, and shall (i) specify the
aggregate principal amount of Shelf Notes covered thereby, which shall not be
less than $5,000,000 and not be greater than the Available Facility



2

 

--------------------------------------------------------------------------------

 

 

Amount at the time such Request for Purchase is made, (ii) specify the principal
amounts, final maturities (which shall be no more than 15½  years from the date
of original issuance), and principal prepayment dates and amounts (which shall
result in an average life of no more than 15½  years from the date of original
issuance) of the Shelf Notes covered thereby, (iii) specify the interest payment
periods (which shall be monthly, quarterly or semi-annually), (iv) specify the
use of proceeds of such Shelf Notes, (v) specify the proposed day for the
closing of the purchase and sale of such Shelf Notes, which shall be a Business
Day during the Issuance Period not less than 10 Business Days and not more than
90 days after the making of such Request for Purchase, (vi) specify the number
of the account and the name and address of the depository institution to which
the purchase prices of such Shelf Notes are to be transferred on the Closing Day
for such purchase and sale, (vii) certify that the representations and
warranties contained in Section 5 are true on and as of the date of such Request
for Purchase and that there exists on the date of such Request for Purchase no
Event of Default or Default, and (viii) be substantially in the form of Exhibit
B attached hereto.  Each Request for Purchase shall be in writing and shall be
deemed made when received by PIM.



2B(4)Rate Quotes.  Not later than 5 Business Days after the Company shall have
given PIM a Request for Purchase pursuant to Section 2B(3), PIM may, but shall
be under no obligation to, provide to the Company by telephone interest rate
quotes for the several principal amounts, maturities and principal prepayment
schedules, and interest payment periods of Shelf Notes specified in such Request
for Purchase.  Each quote shall represent the interest rate per annum payable on
the outstanding principal balance of such Shelf Notes at which PIM or a
Prudential Affiliate would be willing to purchase such Shelf Notes at 100% of
the principal amount thereof.

2B(5)Acceptance.  Within 2 minutes after PIM shall have provided any interest
rate quotes pursuant to Section 2B(4) or such shorter period as PIM may specify
to the Company (such period herein called the “Acceptance Window”), the Company
may, subject to Section 2B(6), elect to accept such interest rate quotes as to
not less than $5,000,000 aggregate principal amount of the Shelf Notes specified
in the related Request for Purchase.  Such election shall be made by an
Authorized Officer of the Company notifying PIM by telephone or email within the
Acceptance Window (but not earlier than 9:30 a.m. or later than 1:30 p.m. (or
such later time as PIM may agree), New York City local time) that the Company
elects to accept such interest rate quotes, specifying the Shelf Notes (each
such Shelf Note being herein called an “Accepted Note”) as to which such
acceptance (herein called an “Acceptance”) relates.  The day the Company
notifies PIM of an Acceptance with respect to any Accepted Notes is herein
called the “Acceptance Day” for such Accepted Notes.  Any interest rate quotes
as to which PIM does not receive an Acceptance within the Acceptance Window
shall expire, and no purchase or sale of Shelf Notes hereunder shall be made
based on such expired interest rate quotes.  Subject to Section 2B(6) and the
other terms and conditions hereof, the Company agrees to sell to PIM or a
Prudential Affiliate, and PIM agrees to purchase, or to cause the purchase by a
Prudential Affiliate of, the Accepted Notes at 100% of the principal amount of
such Accepted Notes.  As soon as practicable following the Acceptance Day, the
Company, PIM and each Prudential Affiliate which is to purchase any such
Accepted Notes will execute a confirmation of such Acceptance substantially in
the form of Exhibit C (herein called a “Confirmation of Acceptance”).  If the
Company should fail to execute and return to PIM within 2 Business Days
following receipt thereof a Confirmation of Acceptance with respect to any
Accepted Notes, PIM may at its election at any time prior to its receipt thereof
cancel the closing with respect to such Accepted Notes by so notifying the
Company in writing.



3

 

--------------------------------------------------------------------------------

 

 

2B(6)Market Disruption.  Notwithstanding Section 2B(5), if PIM shall have
provided interest rate quotes pursuant to Section 2B(4) and thereafter, prior to
the time an Acceptance with respect to such quotes shall have been notified to
PIM in accordance with Section 2B(5), the domestic market for United States
treasury securities or derivatives shall have closed or there shall have
occurred a general suspension, material limitation, or significant disruption of
trading in securities generally on the New York Stock Exchange or in the
domestic market for United States treasury securities or derivatives, then such
interest rate quotes shall expire, and no purchase or sale of Shelf Notes
hereunder shall be made based on such expired interest rate quotes.  If the
Company thereafter notifies PIM of the Acceptance of any such interest rate
quotes, such Acceptance shall be ineffective for all purposes of this Agreement,
and PIM shall promptly notify the Company that the provisions of this Section
2B(6) are applicable with respect to such Acceptance.

2B(7)Facility Closings.  Not later than 1:30 p.m. (New York City local time) on
the Closing Day for any Accepted Notes, the Company will deliver to each
Purchaser listed in the Confirmation of Acceptance relating thereto at the
offices of Vedder Price P.C.,  275 Battery Street, Suite 2464, San Francisco,
California 94111 (or such other address as PIM may specify in writing), the
Accepted Notes to be purchased by such Purchaser in the form of one or more
Notes in authorized denominations as such Purchaser may request for each Series
of Accepted Notes to be purchased on such Closing Day, dated the applicable
Closing Day and registered in such Purchaser’s name (or in the name of its
nominee), against payment of the purchase price thereof by transfer of
immediately available funds for credit to the account specified in the Request
for Purchase of such Notes.  If the Company fails to tender to any Purchaser the
Accepted Notes to be purchased by such Purchaser on the scheduled Closing Day
for such Accepted Notes as provided above in this paragraph 2B(7), or any of the
conditions specified in Section 4 shall not have been fulfilled by the time
required on such scheduled Closing Day, the Company shall, prior to 2:00 p.m.,
New York City local time, on such scheduled Closing Day notify PIM (which
notification shall be deemed received by each Purchaser) in writing whether (i)
such closing is to be rescheduled (such rescheduled date to be a Business Day
during the Issuance Period not less than one Business Day and not more than 10
Business Days after such scheduled Closing Day (the “Rescheduled Closing Day”))
and certify to PIM (which certification shall be for the benefit of each
Purchaser) that the Company reasonably believes that it will be able to comply
with the conditions set forth in Section 4 on such Rescheduled Closing Day and
that the Company will pay the Delayed Delivery Fee in accordance with
Section 2B(8)(ii), or (ii) such closing is to be canceled and the Company will
pay the Cancellation Fee as provided in Section 2B(8)(iii).  In the event that
the Company shall fail to give such notice referred to in the immediately
preceding sentence, PIM (on behalf of each Purchaser) may at its election, at
any time after 2:00 p.m., New York City local time, on such scheduled Closing
Day, notify the Company in writing that such closing is to be canceled and the
Company is obligated to pay the Cancellation Fee as provided in Section
2B(8)(iii).  Notwithstanding anything to the contrary appearing in this
Agreement, the Company may elect to reschedule a closing with respect to any
given Accepted Notes on not more than one occasion, unless PIM shall have
otherwise consented in writing.



4

 

--------------------------------------------------------------------------------

 

 

2B(8)Fees.

2B(8)(i)[Intentionally omitted.]

2B(8)(ii)Delayed Delivery Fee.  If the closing of the purchase and sale of any
Accepted Note is delayed for any reason beyond the original Closing Day for such
Accepted Note, the Company shall pay to or as directed by PIM, on the
Cancellation Date or actual Closing Day of such purchase and sale, an amount
(the “Delayed Delivery Fee”) equal to:

(BEY - MMY) X DTS/360 X PA

where “BEY” means Bond Equivalent Yield, i.e., the bond equivalent yield per
annum of such Accepted Note; “MMY” means Money Market Yield, i.e., the yield per
annum on an alternative Dollar investment of the highest quality selected by PIM
having a maturity date or dates the same as, or closest to, the Rescheduled
Closing Day from time to time fixed for the delayed delivery of such Accepted
Note; “DTS” means Days to Settlement, i.e., the number of actual days elapsed
from and including the original Closing Day for such Accepted Note to but
excluding the date of such payment; and “PA” means Principal Amount, i.e., the
principal amount of the Accepted Note for which such calculation is being made.

In no case shall the Delayed Delivery Fee be less than zero.  Nothing contained
herein shall obligate any Purchaser to purchase any Accepted Note on any day
other than the Closing Day for such Accepted Note, as the same may be
rescheduled from time to time in compliance with Section 2B(7).

2B(8)(iii)Cancellation Fee.  If the Company at any time notifies PIM in writing
that the Company is canceling the closing of the purchase and sale of any
Accepted Note, or if PIM notifies the Company in writing under the circumstances
set forth in the last sentence of paragraph 2B(5) or the penultimate sentence of
Section 2B(7) that the closing of the purchase and sale of such Accepted Note is
to be canceled, or if the closing of the purchase and sale of such Accepted Note
is not consummated on or prior to the last day of the Issuance Period (the date
of any such notification, or the last day of the Issuance Period, as the case
may be, being herein called the “Cancellation Date”), the Company shall pay to
or as directed by PIM in immediately available funds on the Cancellation Date an
amount (the “Cancellation Fee”) equal to:

PI X PA

where “PI” means Price Increase, i.e., the quotient (expressed in decimals)
obtained by dividing (a) the excess of the ask price (as determined by PIM) of
the Hedge Treasury Note(s) on the Cancellation Date over the bid price (as
determined by PIM) of the Hedge Treasury Note(s) on the Acceptance Day for such
Accepted Note by (b) such bid price; and “PA” has the meaning ascribed to it in
paragraph 2B(8)(ii).  The foregoing bid and ask prices shall be as reported by
such publicly available source of such market data as is then customarily used
by PIM, and rounded to the second decimal place.

In no case shall the Cancellation Fee be less than zero.





5

 

--------------------------------------------------------------------------------

 

 



3SERIES A CLOSING.

The sale and purchase of the Series A Notes to be purchased by each Series A
Purchaser shall occur at the offices of Vedder Price P.C., 275 Battery Street,
Suite 2464, San Francisco, CA 94111, at 9:00 a.m., San Francisco time, at a
closing on November 15, 2017 (the “Series A Closing Day”).  On the Series A
Closing Day, the Company will deliver to each Series A Purchaser the Series A
Notes to be purchased by such Purchaser in the form of a single Series A Note
(or such greater number of Series A Notes in denominations of at
least $1,000,000 as such Purchaser may request) dated the Series A Closing Day
and registered in such Series A Purchaser’s name (or in the name of its
nominee), against delivery by such Series A Purchaser to the Company or its
order of immediately available funds in the amount of the purchase price
therefor by wire transfer of immediately available funds for the account of the
Company to account number 1459065270 at Bank of America, N.A., 450 B Street, San
Diego, CA 92101, ABA NUMBER 026009593.  If on the Series A Closing Day the
Company shall fail to tender such Series A Notes to any Series A Purchaser as
provided above in this Section 3, or any of the conditions specified in Section
4 shall not have been fulfilled to such Purchaser’s satisfaction, such Purchaser
shall, at its election, be relieved of all further obligations under this
Agreement, without thereby waiving any rights such Purchaser may have by reason
of such failure by the Company to tender such Notes or any of the conditions
specified in Section 4 not having been fulfilled to such Purchaser’s
satisfaction.

4Conditions.

The effectiveness of this Agreement is subject to the satisfaction of the
conditions set forth in Section 4A, and the obligation of any Purchaser to
purchase and pay for the Series A Notes or any Shelf Notes to be purchased by
such Purchaser is subject to the fulfillment to its satisfaction, on or before
the applicable Closing Day, of the conditions set forth in Section 4B:

4AConditions to Effectiveness of AGREEMENT.

4A(1)Certain Documents.  Such Purchaser shall have received the following
documents, each duly executed and delivered by the party or parties thereto, in
form and substance satisfactory to such Purchaser, and in full force and effect
as of the Series A Closing Day with no event having occurred and being then
continuing that would constitute a default thereunder or constitute or provide
the basis for the termination thereof:

(a)the Multiparty Guaranty, dated as of the date hereof, made by each of the
Guarantors in favor and for the benefit of the holders from time to time of the
Notes, in the form of Exhibit D-1 (as amended, restated, supplemented or
otherwise modified from time to time, the “Multiparty Guaranty”);

(b)the Indemnity and Contribution Agreement, dated as of the date hereof, by and
among the Credit Parties, in the form of Exhibit D-2 (as amended, restated,
supplemented or otherwise modified from time to time, the “Indemnity and
Contribution Agreement”);  

(c)a fully executed and effective copy of an amendment or other modification of
the Bank Credit Agreement to permit (i) the Indebtedness under the Series A
Notes and the Shelf Notes, and (ii) the holders of Notes to be secured pari
passu with the Indebtedness under the



6

 

--------------------------------------------------------------------------------

 

 

Bank Credit Agreement pursuant to documentation (including an intercreditor
agreement) satisfactory to PIM in the event the Company or any Subsidiary
secures such Indebtedness; and



(d)a fully executed copy of the Bank Credit Agreement and all amendments or
other modifications thereto,  accompanied by an Officer’s Certificate certifying
that such documents constitute true, correct and complete copies of the Bank
Credit Agreement and all amendments or other modifications thereto.

4A(2)Review of Bank Credit Agreement.  Such Purchaser shall be satisfied with
its review of the provisions of the Bank Credit Agreement and all amendments and
other modifications thereto.

4A(3)Payment of Special Counsel Fees.  Without limiting Section 15.1, the
Company shall have paid on or before the date hereof the fees, charges and
disbursements of the special counsel of PIM and the Series A Purchasers referred
to in Section 4B(1)(g), to the extent reflected in a statement of such counsel
rendered to the Company at least one Business Day prior to the date hereof.

4BConditions to Each Closing.

4B(1)Certain Documents.  PIM and each Purchaser that is purchasing Notes on such
Closing Day shall have received the following, each dated the applicable Closing
Day (except as provided in clause (h)):

(a)the Note(s) to be purchased by such Purchaser;

(b)an Officer’s Certificate from the Company, certifying that the conditions
specified in Sections 4B(3), 4B(4) and 4B(8) have been fulfilled;

(c)certified copies of the resolutions of each Credit Party (or, if such Person
is a partnership, its general partner), authorizing the execution and delivery
of the Transaction Documents to which such Credit Party is a party (and, in the
case of such resolutions of the Company, authorizing the issuance of the
applicable Series of Notes by the Company), and of all documents evidencing
other necessary corporate or similar action and governmental approvals, if any,
with respect to the Transaction Documents and the applicable Series of Notes;

(d)a certificate of the Secretary or an Assistant Secretary and one other
officer of each of the Credit Parties (or, if such Person is a partnership, its
general partner), certifying the names and true signatures of the officers of
such Person authorized to sign the Transaction Documents to which such Credit
Party is a party;

(e)certified copies of the articles or certificate of incorporation (or similar
charter document) and by-laws, operating agreement or partnership agreement (or
similar document), as applicable, of each Credit Party;

(f)a  favorable opinion of (i) Gordon Rees Scully Mansukhani, LLP, special
counsel for the Credit Parties, satisfactory to such Purchaser and substantially
in the form of Exhibit E, and as to such other matters as such Purchaser may
reasonably request, and (ii) if



7

 

--------------------------------------------------------------------------------

 

 

requested by PIM, such other special counsel as to such matters as PIM may
reasonably request.  The Company hereby directs such counsel to deliver such
opinion, agrees that the issuance and sale of any Notes will constitute a
reconfirmation of such direction, and understands and agrees that each Purchaser
receiving such opinion will and is hereby authorized to rely on such opinion;



(g)a favorable opinion of Vedder Price P.C., special counsel for PIM and the
Purchasers, as to such matters incident to the matters herein contemplated
related to the applicable Series of Notes as such Purchaser reasonably requests;

(h)a good standing or similar certificate for each Credit Party (or its general
partner, in the case of a partnership) from the appropriate Governmental
Authority of its jurisdiction of organization, dated as of a recent date, and
such other evidence of the status of such Persons as such Purchaser may
reasonably request; and

(i)additional documents or certificates with respect to legal matters or
corporate or other proceedings related to the transactions contemplated hereby
as may be reasonably requested by such Purchaser prior to the applicable Closing
Day.

4B(2)Payment of Fees.  The Company shall have paid to or as directed by PIM any
fees due pursuant to or in connection with this Agreement, including any Delayed
Delivery Fee due pursuant to Section 2B(8)(ii).

4B(3)Representations and Warranties.  The representations and warranties of the
Company in Section 5 hereof shall, in each case, be correct when made and on and
as of such Closing Day, except to the extent that any representation or warranty
is made as of a specific earlier date, in which case such representation or
warranty shall be correct as of such earlier date.

4B(4)Performance; No Default.  Each of the Credit Parties shall have performed
and complied with all agreements and conditions contained in this Agreement and
the other Transaction Documents to which such Credit Party is a party required
to be performed or complied with by it prior to or at such Closing Day, and
immediately before and immediately after giving effect to the issue and sale of
the applicable Series of Notes (and the application of the proceeds thereof
pursuant to the requirements of Section 5.14) no Default or Event of Default
shall have occurred and be continuing.

4B(5)Purchase Permitted By Applicable Law, Etc.  Each Purchaser’s purchase of
Notes on such Closing Day shall (a) be permitted by the laws and regulations of
each jurisdiction to which such Purchaser is subject, without recourse to
provisions (such as section 1405(a)(8) of the New York Insurance Law) permitting
limited investments by insurance companies without restriction as to the
character of the particular investment, (b) not violate any applicable law or
regulation (including Regulation T, U or X of the Board of Governors of the
Federal Reserve System), and (c) not subject such Purchaser to any tax, penalty
or liability under or pursuant to any applicable law or regulation, which law or
regulation was not in effect (i)  on the Series A Closing Day (in the case of
the Series A Notes) or (ii) on the Acceptance Day (in the case of any Shelf
Notes).  If requested by any Purchaser of Notes on such Closing Day, such
Purchaser shall have received an Officer’s Certificate certifying as to such
matters of fact as such Purchaser may reasonably specify to enable such
Purchaser to determine whether such purchase is so permitted.



8

 

--------------------------------------------------------------------------------

 

 

4B(6)Payment of Special Counsel Fees.  Without limiting Section 15.1, the
Company shall have paid the fees, charges and disbursements of the special
counsel of PIM and the Purchasers of the applicable Series of Notes referred to
in Section 4B(1)(g), to the extent reflected in a statement of such counsel
rendered to the Company at least one Business Day prior to the applicable
Closing Day.

4B(7)Private Placement Number.  A Private Placement Number issued by Standard &
Poor’s CUSIP Service Bureau (in cooperation with the SVO) shall have been
obtained for each Series of Notes to be issued on the applicable Closing Day.

4B(8)Changes in Structure.  The Company shall not have changed its jurisdiction
of organization or been a party to any merger or consolidation or succeeded to
all or any substantial part of the liabilities of any other Person at any time
following the date of the most recent financial statements referred to in
Section 5.5.

4B(9)Proceedings and Documents.  All corporate, organizational and other
proceedings in connection with the transactions contemplated by this Agreement
and all documents and instruments incident to such transactions shall be
satisfactory to each Purchaser purchasing Notes on the applicable Closing Day
and its special counsel, and such Purchaser and its special counsel shall have
received all such counterpart originals or certified or other copies of such
documents as such Purchaser or such special counsel may reasonably request.

5RepresentationS and Warranties of the Company.

The Company represents and warrants to each Purchaser that:

5.1Organization; Power and Authority.

Each Credit Party is a corporation or other legal entity duly organized, validly
existing and in good standing under the laws of its jurisdiction of
organization, and is duly qualified as a foreign corporation or other legal
entity and is in good standing in each jurisdiction in which such qualification
is required by law, other than those jurisdictions as to which the failure to be
so qualified or in good standing could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.  Each Credit Party has
the requisite power and authority to own or hold under lease the properties it
purports to own or hold under lease, to transact the business it transacts and
proposes to transact, to execute and deliver the Transaction Documents to which
it is a party and to perform the provisions of such Transaction Documents which
it is required to perform.

5.2Authorization, Etc.

This Agreement, the Notes and the other Transaction Documents to which any
Credit Party is a party have been duly authorized by all necessary action on the
part of such Credit Party, and each of this Agreement and such other Transaction
Documents (other than the Notes) constitutes, and upon execution and delivery
thereof each Note will constitute, a legal, valid and binding obligation of each
Credit Party that is party to such Transaction Document enforceable against such
Credit Party in accordance with its terms, except as such enforceability may be
limited by (i) applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws affecting the



9

 

--------------------------------------------------------------------------------

 

 

enforcement of creditors’ rights generally, and (ii) general principles of
equity (regardless of whether such enforceability is considered in a proceeding
in equity or at law).

5.3Disclosure.

This Agreement, the financial statements referred to in Section 5.5 and the
documents, certificates and other writings furnished to PIM or any other
Purchaser by or on behalf of the Company or the other Credit Parties in
connection with the transactions contemplated hereby, taken as a whole, do not
contain any untrue statement of a material fact or omit to state a material fact
necessary to make the statements contained herein and therein not misleading in
light of the circumstances under which they were made.   There is no fact known
to the Company or any other Credit Party that could reasonably be expected to
have a Material Adverse Effect that has not been set forth herein, in the
financial statements referred to in Section 5.5 or in the other documents,
certificates and other writings furnished to PIM or any other Purchaser by or on
behalf of the Company or the other Credit Parties in connection with the
transactions contemplated hereby.

5.4Organization and Ownership of Equity in Subsidiaries; Affiliates.

(a)Schedule 5.4 contains complete and correct lists, as of the Series A Closing
Day, of (i) the Company’s Subsidiaries, showing, as to each Subsidiary,  (A) the
correct name thereof, (B) the jurisdiction of its organization, (C) the
percentage of shares of each class of its capital stock or similar equity
interests outstanding owned by the Company and each other Subsidiary, and (D)
whether such Subsidiary is a Guarantor,  and (ii) the Company’s directors and
senior officers.

(b)All of the outstanding shares of capital stock or similar equity interests of
each Subsidiary shown in Schedule 5.4 as being owned by the Company and its
Subsidiaries have been validly issued, are fully paid and non-assessable and are
owned by the Company or another Subsidiary free and clear of any Lien that is
prohibited by this Agreement.

(c)Each Subsidiary (other than the Credit Parties) is a corporation or other
legal entity duly organized, validly existing and, where applicable, in good
standing under the laws of its jurisdiction of organization, and is duly
qualified as a foreign corporation or other legal entity and, where applicable,
is in good standing in each jurisdiction in which such qualification is required
by law, other than those jurisdictions as to which the failure to be so
qualified or in good standing could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.  Each such Subsidiary
has the corporate or other power and authority to own or hold under lease the
properties it purports to own or hold under lease and to transact the business
it transacts and proposes to transact.

(d)No Subsidiary is subject to any legal, regulatory, contractual or other
restriction (other than the agreements listed on Schedule 5.4 and customary
limitations imposed by corporate law or similar statutes) restricting the
ability of such Subsidiary to pay dividends out of profits or make any other
similar distributions of profits to the Company or any of its Subsidiaries that
owns outstanding shares of capital stock or similar equity interests of such
Subsidiary.





10

 

--------------------------------------------------------------------------------

 

 



5.5Financial Statements.

The Company has furnished or has otherwise made available to each Purchaser of
the Series A Notes and any Accepted Notes with the following financial
statements:  (i) consolidated balance sheets of the Company and its Subsidiaries
as of the last day in each of the three fiscal years of the Company most
recently completed prior to the date as of which this representation is made or
repeated to such Purchaser (other than fiscal years completed within 90 days
prior to such date for which audited financial statements have not been
released), and consolidated statements of income, changes in shareholders’
equity and cash flows of the Company and its Subsidiaries for each such year,
all certified by independent certified public accountants of recognized national
standing; and (ii) unaudited consolidated balance sheets of the Company and its
Subsidiaries as at the end of the quarterly period (if any) most recently
completed prior to such date and after the end of the most recent fiscal year
(other than quarterly periods completed within 45 days prior to such date for
which financial statements have not been released) and unaudited consolidated
statements of income, changes in shareholders’ equity and cash flows of the
Company and its Subsidiaries for the periods from the beginning of the fiscal
years in which such quarterly periods are included to the end of such quarterly
periods and the comparable quarterly period in the immediately preceding fiscal
year.  All of such financial statements (including in each case the related
schedules and notes) fairly present in all material respects the consolidated
financial position of the Company and its Subsidiaries as of the respective
dates specified in such financial statements and the consolidated results of
their operations and cash flows for the respective periods so specified and have
been prepared in accordance with GAAP consistently applied throughout the
periods involved except as set forth in the notes thereto (subject, in the case
of any interim financial statements, to normal year-end adjustments).  The
Company and its Subsidiaries do not have any Material liabilities that are not
disclosed on such financial statements or otherwise disclosed in writing to the
Purchasers.  Since the end of the most recent fiscal year for which such audited
financial statements have been furnished, there has been no change in the
financial condition, operations, business, properties or prospects of the
Company or any Subsidiary except changes that individually or in the aggregate
could not reasonably be expected to have a Material Adverse Effect.

5.6Compliance with Laws; Other Instruments, Etc.

The execution, delivery and performance by each Credit Party of the Transaction
Documents to which it is a party will not (i) contravene, result in any breach
of, or constitute a default under, or result in the creation of any Lien in
respect of any property of any Credit Party or any of its Subsidiaries under,
any indenture, mortgage, deed of trust, loan, purchase or credit agreement,
lease, corporate charter (or similar constitutive documents) or bylaws (or
similar documents), shareholders agreement or any other agreement or instrument
to which any Credit Party or any of its Subsidiaries is bound or by which any
Credit Party or any of its Subsidiaries or any of their respective properties
may be bound or affected, (ii) conflict with or result in a breach of any of the
terms, conditions or provisions of any order, judgment, decree or ruling of any
court, arbitrator or Governmental Authority applicable to any Credit Party or
any of its Subsidiaries, or (iii) violate any provision of any statute or other
rule or regulation of any Governmental Authority applicable to any Credit Party
or any of its Subsidiaries.



11

 

--------------------------------------------------------------------------------

 

 

5.7Governmental Authorizations, Etc.

No consent, approval or authorization of, or registration, filing or declaration
with, any Governmental Authority is required in connection with the execution,
delivery or performance by any Credit Party of this Agreement, the Notes or the
other Transaction Documents to which such Person is a party.

5.8Litigation; Observance of Agreements, Statutes and Orders.

(a)There are no actions, suits, investigations or proceedings pending or, to the
best knowledge of the Company, threatened against or affecting the Company or
any Subsidiary or any property of the Company or any Subsidiary in any court or
before any arbitrator of any kind or before or by any Governmental Authority
that, individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

(b)Neither the Company nor any Subsidiary is (i) in default under any agreement
or instrument to which it is a party or by which it is bound, (ii) in violation
of any order, judgment, decree or ruling of any court, any arbitrator of any
kind or any Governmental Authority or (iii) in violation of any applicable law,
ordinance, rule or regulation of any Governmental Authority (including
Environmental Laws, the USA PATRIOT Act or any of the other laws and regulations
that are referred to in Section 5.16), which default or violation, individually
or in the aggregate, could reasonably be expected to have a Material Adverse
Effect.

5.9Taxes.

The Company and its Subsidiaries have filed all tax returns that are required to
have been filed in any jurisdiction, and have paid all taxes shown to be due and
payable on such returns and all other taxes and assessments levied upon them or
their properties, assets, income or franchises, to the extent such taxes and
assessments have become due and payable and before they have become delinquent,
except for any taxes and assessments (a) the amount of which, individually or in
the aggregate, is not Material or (b) the amount, applicability or validity of
which is currently being contested in good faith by appropriate proceedings and
with respect to which the Company or a Subsidiary, as the case may be, has
established adequate reserves in accordance with GAAP.  The Company knows of no
basis for any other tax or assessment that, individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect.  The charges,
accruals and reserves on the books of the Company and its Subsidiaries in
respect of U.S. federal, state or other taxes for all fiscal periods are
adequate.

5.10Title to Property; Leases.

The Company and its Subsidiaries have good and sufficient title to their
respective properties that individually or in the aggregate are Material,
including all such properties reflected in the most recent audited balance sheet
delivered pursuant to Section 7.1(b), or if no such balance sheet has been
delivered, the most recent audited balance sheet referred to in Section 5.5 or
purported to have been acquired by the Company or any Subsidiary after such date
(except as sold or otherwise disposed of in the ordinary course of business), in
each case free and clear of Liens prohibited by this Agreement.  All leases that
individually or in the aggregate are Material are valid and subsisting and are
in full force and effect in all material respects.



12

 

--------------------------------------------------------------------------------

 

 

5.11Licenses, Permits, Etc.

(a)The Company and its Subsidiaries own or possess all licenses, permits,
franchises, authorizations, patents, copyrights, proprietary software, service
marks, trademarks and trade names, or rights thereto, that individually or in
the aggregate are Material, without known conflict with the rights of others.

(b)To the best knowledge of the Company, no product or service of the Company or
any of its Subsidiaries infringes in any material respect any license, permit,
franchise, authorization, patent, copyright, proprietary software, service mark,
trademark, trade name or other right owned by any other Person.

(c)To the best knowledge of the Company, there is no Material violation by any
Person of any right of the Company or any of its Subsidiaries with respect to
any license, permit, franchise, authorization, patent, copyright, proprietary
software, service mark, trademark, trade name or other right owned or used by
the Company or any of its Subsidiaries.

5.12Compliance with Employee Benefit Plans.

(a)The Company and each ERISA Affiliate have operated and administered each Plan
in compliance with all applicable laws except for such instances of
noncompliance as have not resulted in and could not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse
Effect.  Neither the Company nor any ERISA Affiliate has incurred any liability
pursuant to Title I or IV of ERISA or the penalty or excise tax provisions of
the Code relating to employee benefit plans (as defined in section 3 of ERISA),
and no event, transaction or condition has occurred or exists that could,
individually or in the aggregate, reasonably be expected to result in the
incurrence of any such liability by the Company or any ERISA Affiliate, or in
the imposition of any Lien on any of the rights, properties or assets of the
Company or any ERISA Affiliate, in either case pursuant to Title I or IV of
ERISA or to section 430(k) of the Code or to any such penalty or excise tax
provisions under the Code  or federal law or section 4068 of ERISA or by the
granting of a security interest in connection with the amendment of a Plan,
other than such liabilities or Liens as would not be individually or in the
aggregate Material.

(b)The present value of the aggregate benefit liabilities under each of the
Plans (other than Multiemployer Plans), determined as of the end of such Plan’s
most recently ended plan year on the basis of the actuarial assumptions
specified for funding purposes in such Plan’s most recent actuarial valuation
report, did not exceed the aggregate current value of the assets of such Plan
allocable to such benefit liabilities.  The present value of the accrued benefit
liabilities (whether or not vested) under each Non-U.S. Plan that is funded,
determined as of the end of the Company’s most recently ended fiscal year on the
basis of reasonable actuarial assumptions, did not exceed the current value of
the assets of such Non-U.S. Plan allocable to such benefit liabilities.  The
term “benefit liabilities” has the meaning specified in section 4001 of ERISA
and the terms “current value” and “present value” have the meaning specified in
section 3 of ERISA.

(c)The Company and its ERISA Affiliates have not incurred (i) withdrawal
liabilities (and are not subject to contingent withdrawal liabilities) under
section 4201 or 4204 of ERISA in respect of Multiemployer Plans that
individually or in the aggregate are Material or (ii)



13

 

--------------------------------------------------------------------------------

 

 

any obligation in connection with the termination of or withdrawal from any
Non-U.S. Plan that individually or in the aggregate are Material.

(d)The expected postretirement benefit obligation (determined as of the last day
of the Company’s most recently ended fiscal year in accordance with Financial
Accounting Standards Board Accounting Standards Codification Topic 715-60,
without regard to liabilities attributable to continuation coverage mandated by
section 4980B of the Code) of the Company and its Subsidiaries is not Material.

(e)The execution and delivery of this Agreement and the issuance and sale of the
Notes hereunder will not involve any transaction that is subject to the
prohibitions of section 406 of ERISA or in connection with which a tax could be
imposed pursuant to section 4975(c)(1)(A)-(D) of the Code.  The representation
by the Company to each Purchaser in the first sentence of this Section 5.12(e)
is made in reliance upon and subject to the accuracy of such Purchaser’s
representation in Section 6.2 as to the sources of the funds to be used to pay
the purchase price of the Notes to be purchased by such Purchaser.

(f)All Non-U.S. Plans have been established, operated, administered and
maintained in compliance with all laws, regulations and orders applicable
thereto, except where failure so to comply could not be reasonably expected to
have a Material Adverse Effect.  All premiums, contributions and any other
amounts required by applicable Non-U.S. Plan documents or applicable laws to be
paid or accrued by the Company and its Subsidiaries have been paid or accrued as
required, except where failure so to pay or accrue could not be reasonably
expected to have a Material Adverse Effect.

5.13Private Offering.

Neither the Company nor anyone acting on its behalf has offered the Notes or any
similar Securities for sale to, or solicited any offer to buy the Notes or any
similar Securities from, or otherwise approached or negotiated in respect
thereof with, any Person other than the Purchasers, each of which has been
offered the Notes at a private sale for investment.  Neither the Company nor
anyone acting on its behalf has taken, or will take, any action that would
subject the issuance or sale of the Notes to the registration requirements of
section 5 of the Securities Act or to the registration requirements of any
Securities or blue sky laws of any applicable jurisdiction.

5.14Use of Proceeds; Margin Regulations.

The Company will apply the proceeds of the sale of the Series A Notes (i) to
refinance Indebtedness under the Bank Credit Agreement and (ii) for general
corporate purposes.  The Company will apply the proceeds of the sale of each
Series of Shelf Notes in the manner described in the applicable Request for
Purchase with respect to such Series of Shelf Notes.  None of the proceeds of
the sale of the Notes hereunder will be used, directly or indirectly, for the
purpose of buying or carrying any margin stock within the meaning of Regulation
U of the Board of Governors of the Federal Reserve System (12 CFR 221), or for
the purpose of buying or carrying or trading in any Securities under such
circumstances as to involve the Company in a violation of Regulation X of said
Board (12 CFR 224) or to involve any broker or dealer in a violation of
Regulation T of said Board (12 CFR 220).  Margin stock does not constitute more
than 5% of the



14

 

--------------------------------------------------------------------------------

 

 

value of the consolidated assets of the Company and its Subsidiaries and the
Company does not have any present intention that margin stock will constitute
more than 5% of the value of such assets.  As used in this Section, the terms
“margin stock” and “purpose of buying or carrying” shall have the meanings
assigned to them in said Regulation U.

5.15Existing Indebtedness;  Future Liens.

(a)Schedule 5.15 sets forth a complete and correct list of all outstanding
Indebtedness of the Company and its Subsidiaries as of the Series A Closing Day
(including descriptions of the obligors and obligees, principal amounts
outstanding, any collateral therefor and any Guaranty thereof).  Neither the
Company nor any Subsidiary is in default and no waiver of default is currently
in effect, in the payment of any principal or interest on any Indebtedness of
the Company or such Subsidiary and no event or condition exists with respect to
any Indebtedness of the Company or any Subsidiary that would permit (or that
with notice or the lapse of time, or both, would permit) one or more Persons to
cause such Indebtedness to become due and payable before its stated maturity or
before its regularly scheduled dates of payment.

(b)Except as disclosed in Schedule 5.15, neither the Company nor any Subsidiary
has agreed or consented to cause or permit any of its property, whether now
owned or hereafter acquired, to be subject to a Lien that secures Indebtedness
or to cause or permit in the future (upon the happening of a contingency or
otherwise) any of its property, whether now owned or hereafter acquired, to be
subject to a Lien that secures Indebtedness.

(c)As of the Series A Closing Day, neither the Company nor any Subsidiary is a
party to, or otherwise subject to any provision contained in, any instrument
evidencing Indebtedness of the Company or such Subsidiary, any agreement
relating thereto or any other agreement (including its charter or any other
organizational document) which limits the amount of, or otherwise imposes
restrictions on the incurring of, Indebtedness of the Company or any Subsidiary,
except as disclosed in Schedule 5.15.

5.16Foreign Assets Control Regulations, Etc.

(a)Neither the Company nor any Controlled Entity (i) is a Blocked Person, (ii)
has been notified that its name appears or may in the future appear on a State
Sanctions List or (iii) is a target of sanctions that have been imposed by the
United Nations or the European Union.

(b)Neither the Company nor any Controlled Entity (i) has violated, been found in
violation of, or been charged or convicted under, any applicable U.S. Economic
Sanctions Laws, Anti-Money Laundering Laws or Anti-Corruption Laws or (ii) to
the Company’s knowledge, is under investigation by any Governmental Authority
for possible violation of any U.S. Economic Sanctions Laws, Anti-Money
Laundering Laws or Anti-Corruption Laws.

(c)No part of the proceeds from the sale of the Notes hereunder:

(i)constitutes or will constitute funds obtained on behalf of any Blocked Person
or will otherwise be used by the Company or any Controlled Entity, directly or
indirectly, (A) in connection with any investment in, or any transactions or
dealings with, any Blocked Person, (B) for any purpose that would cause any
Purchaser to



15

 

--------------------------------------------------------------------------------

 

 

be in violation of any U.S. Economic Sanctions Laws or (C) otherwise in
violation of any U.S. Economic Sanctions Laws;

(ii)will be used, directly or indirectly, in violation of, or cause any
Purchaser to be in violation of, any applicable Anti-Money Laundering Laws; or

(iii)will be used, directly or indirectly, for the purpose of making any
improper payments, including bribes, to any Governmental Official or commercial
counterparty in order to obtain, retain or direct business or obtain any
improper advantage, in each case which would be in violation of, or cause any
Purchaser to be in violation of, any applicable Anti-Corruption Laws.

(d)The Company has established procedures and controls which it reasonably
believes are adequate (and otherwise comply with applicable law) to ensure that
the Company and each Controlled Entity is and will continue to be in compliance
with all applicable U.S. Economic Sanctions Laws, Anti-Money Laundering Laws and
Anti-Corruption Laws.

5.17Status under Certain Statutes.

Neither the Company nor any Subsidiary is subject to regulation under the
Investment Company Act of 1940, the Public Utility Holding Company Act of 2005,
the ICC Termination Act of 1995, or the Federal Power Act.

5.18Environmental Matters.

(a)Neither the Company nor any Subsidiary has knowledge of any claim or has
received any notice of any claim, and no proceeding has been instituted
asserting any claim against the Company or any of its Subsidiaries or any of
their respective real properties or other assets now or formerly owned, leased
or operated by any of them, alleging any damage to the environment or violation
of any Environmental Laws, except, in each case, such as could not reasonably be
expected to result in a Material Adverse Effect.

(b)Neither the Company nor any Subsidiary has knowledge of any facts which would
give rise to any claim, public or private, of violation of Environmental Laws or
damage to the environment emanating from, occurring on or in any way related to
real properties now or formerly owned, leased or operated by any of them or to
other assets or their use, except, in each case, such as could not, individually
or in the aggregate, reasonably be expected to result in a Material Adverse
Effect.

(c)Neither the Company nor any Subsidiary has stored any Hazardous Materials on
real properties now or formerly owned, leased or operated by any of them in a
manner which is contrary to any Environmental Law that could, individually or in
the aggregate, reasonably be expected to result in a Material Adverse Effect.

(d)Neither the Company nor any Subsidiary has disposed of any Hazardous
Materials in a manner which is contrary to any Environmental Law that could,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect.



16

 

--------------------------------------------------------------------------------

 

 

(e)All buildings on all real properties now owned, leased or operated by the
Company or any Subsidiary are in compliance with applicable Environmental Laws,
except where failure to comply could not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect.

5.19Hostile Acquisitions.

None of the proceeds of the sale of any Notes will be used to finance a Hostile
Acquisition.

6Representations of the Purchasers.

6.1Purchase for Investment.    Each Purchaser of any Series of Notes severally
represents that it is purchasing such Notes for its own account or for one or
more separate accounts maintained by such Purchaser or for the account of one or
more pension or trust funds and not with a view to the distribution thereof,
provided that the disposition of such Purchaser’s or their property shall at all
times be within such Purchaser’s or their control.  Each such Purchaser
understands that such Notes have not been registered under the Securities Act
and may be resold only if registered pursuant to the provisions of the
Securities Act or if an exemption from registration is available, except under
circumstances where neither such registration nor such an exemption is required
by law, and that the Company is not required to register such Notes.

6.2Source of Funds.

Each Purchaser of any Series of Notes severally represents that at least one of
the following statements is an accurate representation as to each source of
funds (a “Source”) to be used by such Purchaser to pay the purchase price of
such Notes to be purchased by such Purchaser hereunder:

(a)the Source is an “insurance company general account” (as the term is defined
in the United States Department of Labor’s Prohibited Transaction Exemption
(“PTE”) 95-60) in respect of which the reserves and liabilities (as defined by
the annual statement for life insurance companies approved by the NAIC (the
“NAIC Annual Statement”)) for the general account contract(s) held by or on
behalf of any employee benefit plan together with the amount of the reserves and
liabilities for the general account contract(s) held by or on behalf of any
other employee benefit plans maintained by the same employer (or affiliate
thereof as defined in PTE 95-60) or by the same employee organization in the
general account do not exceed 10% of the total reserves and liabilities of the
general account (exclusive of separate account liabilities) plus surplus as set
forth in the NAIC Annual Statement filed with such Purchaser’s state of
domicile; or

(b)the Source is a separate account that is maintained solely in connection with
such Purchaser’s fixed contractual obligations under which the amounts payable,
or credited, to any employee benefit plan (or its related trust) that has any
interest in such separate account (or to any participant or beneficiary of such
plan (including any annuitant)) are not affected in any manner by the investment
performance of the separate account; or

(c)the Source is either (i) an insurance company pooled separate account, within
the meaning of PTE 90-1, or (ii) a bank collective investment fund, within the
meaning of the PTE 91-38 and, except as disclosed by such Purchaser to the
Company in writing pursuant to this clause (c), no employee benefit plan or
group of plans maintained by the same employer or



17

 

--------------------------------------------------------------------------------

 

 

employee organization beneficially owns more than 10% of all assets allocated to
such pooled separate account or collective investment fund; or

(d)the Source constitutes assets of an “investment fund” (within the meaning of
Part VI of PTE 84-14 (the “QPAM Exemption”)) managed by a “qualified
professional asset manager” or “QPAM” (within the meaning of Part VI of the QPAM
Exemption), no employee benefit plan’s assets that are managed by the QPAM in
such investment fund, when combined with the assets of all other employee
benefit plans established or maintained by the same employer or by an affiliate
(within the meaning of Part VI(c)(1) of the QPAM Exemption) of such employer or
by the same employee organization and managed by such QPAM, represent more than
20% of the total client assets managed by such QPAM, the conditions of Part I(c)
and (g) of the QPAM Exemption are satisfied, neither the QPAM nor a person
controlling or controlled by the QPAM maintains an ownership interest in the
Company that would cause the QPAM and the Company to be “related” within the
meaning of Part VI(h) of the QPAM Exemption and (i) the identity of such QPAM,
and (ii) the names of any employee benefit plans whose assets in the investment
fund, when combined with the assets of all other employee benefit plans
established or maintained by the same employer or by an affiliate (within the
meaning of Part VI(c)(1) of the QPAM Exemption) of such employer or by the same
employee organization, represent 10% or more of the assets of such investment
fund, have been disclosed to the Company in writing pursuant to this clause (d);
or

(e)the Source constitutes assets of a “plan(s)” (within the meaning of Part
IV(h) of PTE 96-23 (the “INHAM Exemption”)) managed by an “in-house asset
manager” or “INHAM” (within the meaning of Part IV(a) of the INHAM Exemption),
the conditions of Part I(a), (g) and (h) of the INHAM Exemption are satisfied,
neither the INHAM nor a person controlling or controlled by the INHAM (applying
the definition of “control” in Part IV(d)(3) of the INHAM Exemption) owns a 10%
or more interest in the Company and (i) the identity of such INHAM, and (ii) the
name(s) of the employee benefit plan(s) whose assets constitute the Source have
been disclosed to the Company in writing pursuant to this clause (e); or

(f)the Source is a governmental plan; or

(g)the Source is one or more employee benefit plans, or a separate account or
trust fund comprised of one or more employee benefit plans, each of which has
been identified to the Company in writing pursuant to this clause (g); or

(h)the Source does not include assets of any employee benefit plan, other than a
plan exempt from the coverage of ERISA.

As used in this Section 6.2, the terms “employee benefit plan,” “governmental
plan,” and “separate account” shall have the respective meanings assigned to
such terms in section 3 of ERISA.





18

 

--------------------------------------------------------------------------------

 

 



7Information as to the Company.

The Company covenants that during the Issuance Period and so long thereafter as
any Notes remain outstanding or any amounts owing under the Transaction
Documents remain unpaid:

7.1Financial and Business Information.  The Company shall deliver an Officer’s
Certificate executed by a Senior Financial Officer to each holder of Notes that
is an Institutional Investor that includes copies of, or, in the case of
publicly filed reports, acknowledges the availability of:

(a)Quarterly Statements — within 45 days after the end of each quarterly fiscal
period in each fiscal year of the Company (other than the last quarterly fiscal
period of each such fiscal year) as detailed in the Company’s quarterly SEC
report on Form 10-Q

(i)a consolidated balance sheet of the Company and its Subsidiaries as at the
end of such quarter, and

(ii)consolidated statements of income, changes in shareholders’ equity and cash
flows of the Company and its Subsidiaries, for such quarter and (in the case of
the second and third quarters) for the portion of the fiscal year ending with
such quarter,

setting forth in each case in comparative form the figures for the corresponding
periods in the previous fiscal year, all in reasonable detail, prepared in
accordance with GAAP applicable to quarterly financial statements generally, and
certified by a Senior Financial Officer as fairly presenting, in all material
respects, the financial position of the companies being reported on and their
results of operations and cash flows, subject to changes resulting from year-end
adjustments;

(b)Annual Statements — within 90 days after the end of each fiscal year of the
Company as detailed in the Company’s annual SEC report on Form 10-K

(i)a consolidated balance sheet of the Company and its Subsidiaries as at the
end of such year, and

(ii)consolidated statements of income, changes in shareholders’ equity and cash
flows of the Company and its Subsidiaries for such year,

setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail, prepared in accordance with GAAP, and
accompanied by an opinion thereon (without a “going concern” or similar
qualification or exception and without any qualification or exception as to the
scope of the audit on which such opinion is based) of independent public
accountants of recognized national standing, which opinion shall state that such
financial statements present fairly, in all material respects, the financial
position of the companies being reported upon and their results of operations
and cash flows and have been prepared in conformity with GAAP, and that the
examination of such accountants in connection with such financial statements has
been made in accordance with generally accepted auditing standards, and that
such audit provides a reasonable basis for such opinion in the circumstances;



19

 

--------------------------------------------------------------------------------

 

 

(c)Principal Credit Facility, SEC and Other Reports — promptly upon their
becoming available, (i) each financial statement, report, notice, proxy
statement or similar document sent by the Company or any Subsidiary (x) to its
creditors under any Principal Credit Facility (excluding information sent to
such creditors in the ordinary course of administration of a credit facility,
such as information relating to pricing and borrowing availability) or (y) to
its public Securities holders generally, and (ii) each regular or periodic
report, each registration statement (without exhibits except as expressly
requested by such holder), and each prospectus and all amendments thereto filed
by the Company or any Subsidiary with the SEC and of all press releases and
other statements made available generally by the Company or any Subsidiary to
the public concerning developments that are Material;

(d)Notice of Default or Event of Default — promptly, and in any event within
5 Business Days after a Responsible Officer becoming aware of the existence of
any Default or Event of Default or that any Person has given any notice or taken
any action with respect to a claimed default hereunder or that any Person has
given any notice or taken any action with respect to a claimed default of the
type referred to in Section 11(f), a written notice specifying the nature and
period of existence thereof and what action the Company is taking or proposes to
take with respect thereto;

(e)Employee Benefits Matters — promptly, and in any event within 30 days after a
Responsible Officer has become aware of any of the following, a written notice
setting forth the nature thereof and the action, if any, that the Company or an
ERISA Affiliate proposes to take with respect thereto:

(i)with respect to any Plan, any reportable event, as defined in section 4043(c)
of ERISA and the regulations thereunder, for which notice thereof has not been
waived pursuant to such regulations as in effect on the date hereof; or

(ii)the taking by the PBGC of steps to institute, or the threatening by the PBGC
of the institution of, proceedings under section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan, or the
receipt by the Company or any ERISA Affiliate of a notice from a Multiemployer
Plan that such action has been taken by the PBGC with respect to such
Multiemployer Plan;

(iii)any event, transaction or condition that could result in the incurrence of
any liability by the Company or any ERISA Affiliate pursuant to Title I or IV of
ERISA or the penalty or excise tax provisions of the Code relating to employee
benefit plans, or in the imposition of any Lien on any of the rights, properties
or assets of the Company or any ERISA Affiliate pursuant to Title I or IV of
ERISA or such penalty or excise tax provisions, if such liability or Lien, taken
together with any other such liabilities or Liens then existing, could
reasonably be expected to have a Material Adverse Effect; or

(iv)receipt of notice of the imposition of a Material financial penalty (which
for this purpose shall mean any tax, penalty or other liability, whether by way
of indemnity or otherwise) with respect to one or more Non-U.S. Plans;



20

 

--------------------------------------------------------------------------------

 

 

(f)Notices from Governmental Authority — promptly, and in any event within 30
days of receipt thereof, copies of any notice to the Company or any Subsidiary
from any Governmental Authority relating to any order, ruling, statute or other
law or regulation that could reasonably be expected to have a Material Adverse
Effect;

(g)Resignation or Replacement of Auditors — within 10 days following the date on
which the Company’s auditors resign or the Company elects to change auditors, as
the case may be, notification thereof, together with such further information as
the Required Holders may request; and

(h)Requested Information — with reasonable promptness, such other data and
information relating to the business, operations, affairs, financial condition,
assets or properties of the Company or any of its Subsidiaries or relating to
the ability of the Company to perform its obligations hereunder and under the
Notes as from time to time may be reasonably requested by any such holder of a
 Note.

7.2Officer’s Certificate.  Each set of financial statements delivered to a
holder of a  Note pursuant to Section 7.1(a) or Section 7.1(b) shall be
accompanied by a certificate of a Senior Financial Officer:

(a)Covenant Compliance — setting forth the information from such financial
statements that is required in order to establish whether the Company was in
compliance with the requirements of Section 10 and the requirements of any
additional Most Favored Provisions incorporated herein pursuant to Section 9.8
during the quarterly or annual period covered by the financial statements then
being furnished (including with respect to each such provision that involves
mathematical calculations, the information from such financial statements that
is required to perform such calculations) and detailed calculations of the
maximum or minimum amount, ratio or percentage, as the case may be, permissible
under the terms of such Section, and the calculation of the amount, ratio or
percentage then in existence.  In the event that the Company or any Subsidiary
has made an election for “fair value” accounting (which election is being
disregarded for purposes of determining compliance with this Agreement pursuant
to Section 21.2) as to the period covered by any such financial statement, such
Senior Financial Officer’s certificate as to such period shall include a
reconciliation from GAAP with respect to such election;

(b)Event of Default — certifying that such Senior Financial Officer has reviewed
the relevant terms hereof and has made, or caused to be made, under his or her
supervision, a review of the transactions and conditions of the Company and its
Subsidiaries from the beginning of the quarterly or annual period covered by the
statements then being furnished to the date of the certificate and that such
review shall not have disclosed the existence during such period of any
condition or event that constitutes a Default or an Event of Default or, if any
such condition or event existed or exists (including any such event or condition
resulting from the failure of the Company or any Subsidiary to comply with any
Environmental Law), specifying the nature and period of existence thereof and
what action the Company shall have taken or proposes to take with respect
thereto; and



21

 

--------------------------------------------------------------------------------

 

 

(c)Guarantors —  setting forth a list of all Subsidiaries that are Guarantors
and certifying that each Subsidiary that is required to be a Guarantor pursuant
to Section 9.7 is a Guarantor, in each case, as of the date of such certificate
of Senior Financial Officer.

Subject to changes in the form of the Senior Financial Officer’s certificate
required by this Section 7.2 reasonably specified by PIM, such certificate shall
be in the form attached hereto as Exhibit F.

7.3Visitation.  The Company shall permit the representatives of each holder of a
 Note that is an Institutional Investor:

(a)No Default — if no Default or Event of Default then exists, at the expense of
such holder and upon reasonable prior notice to the Company, to visit the
principal executive office of the Company, to discuss the affairs, finances and
accounts of the Company and its Subsidiaries with the Company’s officers, and
(with the consent of the Company, which consent will not be unreasonably
withheld) its independent public accountants, and (with the consent of the
Company, which consent will not be unreasonably withheld) to visit the other
offices and properties of the Company and each Subsidiary, all at such
reasonable times and as often as may be reasonably requested in writing; and

(b)Default — if a Default or Event of Default then exists, at the expense of the
Company, to visit and inspect any of the offices or properties of the Company or
any Subsidiary, to examine all their respective books of account, records,
reports and other papers, to make copies and extracts therefrom, and to discuss
their respective affairs, finances and accounts with their respective officers
and independent public accountants (and by this provision the Company authorizes
said accountants to discuss the affairs, finances and accounts of the Company
and its Subsidiaries), all at such times and as often as may be requested.

7.4Electronic Delivery.  Notwithstanding the provisions of Section 18 with
respect to the delivery of confirming copies of notices delivered by facsimile
or email, financial statements, opinions of independent certified public
accountants, other information and Officer’s Certificates that are required to
be delivered by the Company pursuant to Sections 7.1(a), (b) or (c) and
Section 7.2 shall be deemed to have been delivered if the Company satisfies any
of the following requirements with respect thereto:

(a)such financial statements satisfying the requirements of Section 7.1(a) or
Section 7(b) or the related Officer’s Certificate satisfying the requirements of
Section 7.2 or any other information required under Section 7.1(c) are delivered
to each holder of a Note by e-mail at the e-mail address set forth in such
holder’s Purchaser Schedule or as communicated from time to time in a separate
writing delivered to the Company;

(b)the Company shall have timely filed such Form 10–Q or Form 10–K, satisfying
the requirements of Section 7.1(a) or Section 7.1(b), as the case may be, with
the SEC on EDGAR and shall have made such form available on its home page on the
internet, which is located at http://wd40company.com as of the date of this
Agreement;

(c)such financial statements satisfying the requirements of Section 7.1(a) or
Section 7.1(b) and related Officer’s Certificate(s) satisfying the requirements
of Section 7.2 and any other information required under Section 7.1(c) are
timely posted by or on behalf of the



22

 

--------------------------------------------------------------------------------

 

 

Company on IntraLinks or on any other similar website to which each holder of
Notes has free access; or

(d)the Company shall have timely filed any of the items referred to in Section
7.1(c) with the SEC on EDGAR and shall have made such items available on its
home page on the internet or on IntraLinks or on any other similar website to
which each holder of Notes has free access;

provided however, that in no case shall access to such financial statements,
other information and Officer’s Certificates be conditioned upon any waiver or
other agreement or consent (other than confidentiality provisions consistent
with Section 20 of this Agreement); provided further, that in the case of any of
clauses (b), (c) or (d), the Company shall have given each holder of a Note
prior written notice, which may be by e-mail or otherwise in accordance with
Section 18, of such posting or filing in connection with each delivery,
provided further, that upon request of any holder to receive paper copies of
such forms, financial statements, other information and Officer’s Certificates
or to receive them by e-mail, the Company will promptly e-mail them or deliver
such paper copies, as the case may be, to such holder.

8Prepayment of the Notes.

The Series A Notes and any Shelf Notes shall be subject to required prepayment
as and to the extent provided in Section 8.1.  The Series A Notes and any Shelf
Notes shall also be subject to prepayment under the circumstances set forth in
Section 8.2.

8.1Required Prepayments; Maturity.

(a)Series A Notes.    On May 15, 2018 and on the 15th day of each November and
May thereafter, to and including May 15, 2032, the Company will prepay $400,000
principal amount (or such lesser principal amount as shall then be outstanding)
of the Series A Notes at par and without payment of the Make-Whole Amount or any
premium, provided that upon any partial prepayment of the Notes pursuant to
Section 8.2 or partial purchase of the Notes pursuant to Section 8.5, the
principal amount of each required prepayment of the Series A Notes becoming due
under this Section 8.1(a) on and after the date of such prepayment or purchase
shall be reduced in the same proportion as the aggregate unpaid principal amount
of the Series A Notes is reduced as a result of such prepayment or purchase.  As
provided therein, the entire unpaid principal balance of the Series A Notes
shall be due and payable on the stated maturity date thereof.

(b)Shelf Notes.    Each Series of Shelf Notes shall be subject to required
prepayments, if any, set forth in the Notes of such Series; provided that upon
any partial prepayment of any Shelf Note pursuant to Section 8.2, the principal
amount of each required prepayment thereof becoming due on and after the date of
such partial prepayment or purchase shall be reduced in the same proportion as
the aggregate principal amount of such Note is reduced as a result of such
prepayment or purchase.  As provided therein, the entire unpaid principal
balance of each Series of Shelf Notes shall be due and payable on the stated
maturity date thereof.





23

 

--------------------------------------------------------------------------------

 

 



8.2Optional Prepayments with Make-Whole Amount.

The Company may, at its option, upon notice as provided below, prepay at any
time all, or from time to time any part of, the Notes of any Series (to the
exclusion of all other Series), in an amount not less than $5,000,000 (and
increments of $1,000,000 in excess thereof) of the aggregate principal amount of
the Notes of such Series then outstanding in the case of a partial prepayment,
or such lesser principal amount of the Notes of such Series as shall then be
outstanding, at 100% of the principal amount so prepaid, plus interest thereon
to the prepayment date and the Make-Whole Amount determined for the prepayment
date with respect to such principal amount.  The Company will give each holder
of Notes of such Series written notice of each optional prepayment under this
Section 8.2 not less than 5 Business Days and not more than 60 days prior to the
date fixed for such prepayment.  Each such notice shall specify such date (which
shall be a Business Day), the Series of Notes to be prepaid, the aggregate
principal amount of such Notes to be prepaid on such date, the principal amount
of each Note of such Series held by such holder to be prepaid (determined in
accordance with Section 8.3), and the interest to be paid on the prepayment date
with respect to such principal amount being prepaid.

8.3Allocation of Partial Prepayments.

In the case of each partial prepayment of the Notes of any Series under Section
8.1(a) or Section 8.2, the principal amount prepaid shall be allocated among the
Notes of such Series at the time outstanding in proportion, as nearly as
practicable, to the respective unpaid principal amounts thereof not theretofore
prepaid.

8.4Maturity; Surrender, Etc.

In the case of each prepayment of Notes pursuant to this Section 8, the
principal amount of each Note to be prepaid shall mature and become due and
payable on the date fixed for such prepayment, together with interest on such
principal amount accrued to such date and the applicable Make-Whole Amount, if
any.  From and after such date, unless the Company shall fail to pay such
principal amount when so due and payable, together with the interest and
Make-Whole Amount, if any,  as aforesaid, interest on such principal amount
shall cease to accrue.  Any Note paid or prepaid in full shall be surrendered to
the Company and cancelled and shall not be reissued, and no Note shall be issued
in lieu of any prepaid principal amount of any Note.



24

 

--------------------------------------------------------------------------------

 

 

8.5Purchase of Notes.

The Company will not, and will not permit any Affiliate to, purchase, redeem,
prepay or otherwise acquire, directly or indirectly, any of the outstanding
Notes of any Series except (i) upon the payment or prepayment of the Notes of
such Series in accordance with this Agreement and the Notes of such Series, or
(ii) pursuant to a written offer to purchase any outstanding Notes of such
Series made by the Company or an Affiliate pro rata to the holders of all Notes
of such Series at the time outstanding upon the same terms and conditions.  The
Company will promptly cancel all Notes acquired by it or any Affiliate pursuant
to any payment, prepayment or purchase of Notes pursuant to this Agreement, and
no Notes may be issued in substitution or exchange for any such Notes.

8.6Make-Whole Amount.

The term “Make-Whole Amount” means, with respect to any Note, an amount equal to
the excess, if any, of the Discounted Value of the Remaining Scheduled Payments
with respect to the Called Principal of such Note over the amount of such Called
Principal, provided that the Make-Whole Amount may in no event be less than
zero.  For the purposes of determining the Make-Whole Amount, the following
terms have the following meanings:

“Called Principal” means, with respect to any Note, the principal of such Note
that is to be prepaid pursuant to Section 8.2 or has become or is declared to be
immediately due and payable pursuant to Section 12.1, as the context requires.

“Discounted Value” means, with respect to the Called Principal of any Note, the
amount obtained by discounting all Remaining Scheduled Payments with respect to
such Called Principal from their respective scheduled due dates to the
Settlement Date with respect to such Called Principal, in accordance with
accepted financial practice and at a discount factor (applied on the same
periodic basis as that on which interest on the Notes is payable) equal to the
Reinvestment Yield with respect to such Called Principal.

“Reinvestment Yield” means, with respect to the Called Principal of any Note,
the sum of (a)  0.50% plus  (b)  the yield to maturity implied by the “Ask
Yield(s)” reported as of 10:00 a.m. (New York City time) on the second Business
Day preceding the Settlement Date with respect to such Called Principal, on the
display designated as “Page PX1” (or such other display as may replace Page PX1)
on Bloomberg Financial Markets for the most recently issued actively traded
on-the-run U.S. Treasury securities (“Reported”) having a maturity equal to the
Remaining Average Life of such Called Principal as of such Settlement Date.  If
there are no such U.S. Treasury securities Reported having a maturity equal to
such Remaining Average Life, then such implied yield to maturity will be
determined by (i) converting U.S. Treasury bill quotations to bond equivalent
yields in accordance with accepted financial practice and (ii) interpolating
linearly between the “Ask Yields” Reported for the applicable most recently
issued actively traded on-the-run U.S. Treasury securities with the maturities
(1) closest to and greater than such Remaining Average Life and (2) closest to
and less than such Remaining Average Life.  The Reinvestment Yield shall be
rounded to the number of decimal places as appears in the interest rate of the
applicable Note.





25

 

--------------------------------------------------------------------------------

 

 

If such yields are not Reported or the yields Reported as of such time are not
ascertainable (including by way of interpolation), then “Reinvestment Yield”
means, with respect to the Called Principal of any Note, the sum of (x)
0.50% plus (y) the yield to maturity implied by the U.S. Treasury constant
maturity yields reported, for the latest day for which such yields have been so
reported as of the second Business Day preceding the Settlement Date with
respect to such Called Principal, in Federal Reserve Statistical Release H.15
(or any comparable successor publication) for the U.S. Treasury constant
maturity having a term equal to the Remaining Average Life of such Called
Principal as of such Settlement Date.  If there is no such U.S. Treasury
constant maturity having a term equal to such Remaining Average Life, such
implied yield to maturity will be determined by interpolating linearly between
(1) the U.S. Treasury constant maturity so reported with the term closest to and
greater than such Remaining Average Life and (2) the U.S. Treasury constant
maturity so reported with the term closest to and less than such Remaining
Average Life.  The Reinvestment Yield shall be rounded to the number of decimal
places as appears in the interest rate of the applicable Note.

“Remaining Average Life”  means, with respect to any Called Principal, the
number of years obtained by dividing (i) such Called Principal into (ii) the sum
of the products obtained by multiplying (a) the principal component of each
Remaining Scheduled Payment with respect to such Called Principal by (b) the
number of years, computed on the basis of a 360-day year comprised of twelve
30-day months and calculated to two decimal places, that will elapse between the
Settlement Date with respect to such Called Principal and the scheduled due date
of such Remaining Scheduled Payment.

“Remaining Scheduled Payments” means, with respect to the Called Principal of
any Note, all payments of such Called Principal and interest thereon that would
be due after the Settlement Date with respect to such Called Principal if no
payment of such Called Principal were made prior to its scheduled due date;
provided that if such Settlement Date is not a date on which interest payments
are due to be made under the Notes, then the amount of the next succeeding
scheduled interest payment will be reduced by the amount of interest accrued to
such Settlement Date and required to be paid on such Settlement Date pursuant to
Section 8.2 or Section 12.1.

“Settlement Date” means, with respect to the Called Principal of any Note, the
date on which such Called Principal is to be prepaid pursuant to Section 8.2 or
has become or is declared to be immediately due and payable pursuant to Section
12.1, as the context requires.

8.7Payments Due on Non-Business Days.    Anything in this Agreement or the Notes
to the contrary notwithstanding, (x) except as set forth in clause (y), any
payment of interest on any Note that is due on a date that is not a Business Day
shall be made on the next succeeding Business Day without including the
additional days elapsed in the computation of the interest payable on such next
succeeding Business Day; and (y) any payment of principal of or Make-Whole
Amount on any Note (including principal due on the Maturity Date of such Note)
that is due on a date that is not a Business Day shall be made on the next
succeeding Business Day and shall include the additional days elapsed in the
computation of interest payable on such next succeeding Business Day.



26

 

--------------------------------------------------------------------------------

 

 

9Affirmative Covenants

The Company covenants that during the Issuance Period and for so long thereafter
as any of the Notes are outstanding or any amounts owing under the Transaction
Documents remain unpaid:

9.1Compliance with Laws.  Without limiting Section 10.17, the Company will, and
will cause each of its Subsidiaries to, comply with all laws, ordinances or
governmental rules or regulations to which each of them is subject (including
ERISA, Environmental Laws, the USA PATRIOT Act and the other laws and
regulations that are referred to in Section 5.16) and will obtain and maintain
in effect all licenses, certificates, permits, franchises and other governmental
authorizations necessary to the ownership of their respective properties or to
the conduct of their respective businesses, in each case to the extent necessary
to ensure that non-compliance with such laws, ordinances or governmental rules
or regulations or failures to obtain or maintain in effect such licenses,
certificates, permits, franchises and other governmental authorizations could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

9.2Insurance.    The Company will, and will cause each of its Subsidiaries to,
maintain, with financially sound and reputable insurers, insurance with respect
to their respective properties and businesses against such casualties and
contingencies, of such types, on such terms and in such amounts (including
deductibles, co-insurance and self-insurance, if adequate reserves are
maintained with respect thereto) as is customary in the case of entities of
established reputations engaged in the same or a similar business and similarly
situated.

9.3Maintenance of Properties.  The Company will, and will cause each of its
Subsidiaries to, maintain and keep, or cause to be maintained and kept, their
respective properties in good repair, working order and condition (other than
ordinary wear and tear), so that the business carried on in connection therewith
may be properly conducted at all times, provided that this Section 9.3 shall not
prevent the Company or any Subsidiary from discontinuing the operation and the
maintenance of any of its properties if such discontinuance is desirable in the
conduct of its business and the Company has concluded that such discontinuance
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

9.4Payment of Taxes and Claims.  The Company will, and will cause each of its
Subsidiaries to, file all tax returns required to be filed in any jurisdiction
and to pay and discharge all taxes shown to be due and payable on such returns
and all other taxes, assessments, governmental charges, or levies imposed on
them or any of their properties, assets, income or franchises, to the extent the
same have become due and payable and before they have become delinquent and all
claims for which sums have become due and payable that have or might become a
Lien on properties or assets of the Company or any Subsidiary; provided that
neither the Company nor any Subsidiary need pay any such tax, assessment,
charge, levy or claim if (a) the amount, applicability or validity thereof is
contested by the Company or such Subsidiary on a timely basis in good faith and
in appropriate proceedings, and the Company or a Subsidiary has established
adequate reserves therefor in accordance with GAAP on the books of the Company
or such Subsidiary or (b) the nonpayment of all such taxes, assessments,
charges, levies and claims could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.



27

 

--------------------------------------------------------------------------------

 

 

9.5Maintenance of Existence, Etc.  The Company will at all times preserve and
keep its legal existence in full force and effect.  Subject to Sections 10.4 and
10.5, the Company will at all times preserve and keep in full force and effect
the legal existence of each of its Subsidiaries (unless merged into the Company
or a Wholly-Owned Subsidiary) and all rights and franchises of the Company and
its Subsidiaries unless, in the good faith judgment of the Company, the
termination of or failure to preserve and keep in full force and effect such
legal existence, right or franchise could not, individually or in the aggregate,
have a Material Adverse Effect.

9.6Books and Records.    The Company will, and will cause each of its
Subsidiaries to, maintain proper books of record and account in conformity with
GAAP and all applicable requirements of any Governmental Authority having legal
or regulatory jurisdiction over the Company or such Subsidiary, as the case may
be.  The Company will, and will cause each of its Subsidiaries to, keep books,
records and accounts which, in reasonable detail, accurately reflect all
transactions and dispositions of assets.  The Company and its Subsidiaries have
devised a system of internal accounting controls sufficient to provide
reasonable assurances that their respective books, records, and accounts
accurately reflect all transactions and dispositions of assets and the Company
will, and will cause each of its Subsidiaries to, continue to maintain such
system.

9.7Guaranty by Subsidiaries.  The Company will cause each Person which becomes a
guarantor or borrower or which otherwise becomes an obligor with respect to any
senior unsecured Indebtedness of the Company or any of its Subsidiaries
(including under the Bank Credit Agreement or any document related thereto, but
excluding Indebtedness permitted under Section 10.3(f)) concurrently therewith
(i) to execute and deliver to each holder of Notes an appropriate joinder to
each of the Multiparty Guaranty and the Indemnity and Contribution Agreement and
(ii) to deliver (or cause to be delivered) such certificates accompanying
authorizing resolutions, corporate or similar constitutive documents, and other
agreements, opinions, instruments and other documents as the Required Holders
may reasonably request, with each of the foregoing in form and substance
reasonably satisfactory to the Required Holders.

9.8Most Favored Lender.    If at any time any lender or other provider of credit
under any Principal Credit Facility has the benefit of one or more financial or
operational covenants (whether set forth as a covenant, an event of default or
otherwise) that is different than, or similar to but more restrictive than, the
financial or operational covenants (whether set forth as a covenant, an event of
default or otherwise) in this Agreement  (each such financial or operational
covenant of any Principal Credit Facility referred to herein as a “Most Favored
Provision”), then (a) each such Most Favored Provision shall immediately and
automatically be incorporated by reference in this Agreement as if set forth
fully herein, mutatis mutandis, and no such Most Favored Provision may
thereafter be waived, amended or otherwise modified under this Agreement except
(x) pursuant to Section 17 (Amendment and Waiver) and (y) as specified in each
of Sections 10.2(h), 10.3(e), 10.5(c), 10.6(d) and 10.15, and (b) the Company
shall promptly, and in any event within 5 Business Days after entering into any
Most Favored Provision, so advise the holders of Notes in writing.  Thereafter,
upon the request of the Required Holders, the Company shall enter into an
amendment to this Agreement with the Required Holders evidencing the
incorporation of such Most Favored Provision, it being agreed and acknowledged
that any failure to make such request or to enter into any such amendment shall
in no way qualify or limit the incorporation by reference described in clause
(a) of the immediately preceding sentence.



28

 

--------------------------------------------------------------------------------

 

 

9.9Information Required by Rule 144A.  Upon the request of the holder of any
Note, the Company will promptly provide to such holder, and to any Qualified
Institutional Buyer designated by such holder, such financial and other
information as such holder may reasonably determine to be necessary in order to
permit compliance with the information requirements of Rule 144A under the
Securities Act in connection with the resale of Notes, except at such times as
the Company is subject to the reporting requirements of Section 13 or 15(d) of
the Exchange Act.

10Negative Covenants.

The Company covenants that, during the Issuance Period and for so long
thereafter as any of the Notes are outstanding or any amounts owing under the
Transaction Documents remain unpaid:

10.1Liens.  The Company will not, and will not permit any Subsidiary to, create,
incur, assume or suffer to exist any Lien upon any of its property, assets or
revenues, whether now owned or hereafter acquired, other than the following:

(a)Liens pursuant to any Transaction Document;

(b)Liens existing on the date hereof and listed on Schedule 10.1;

(c)Liens (other than Liens imposed under ERISA) for taxes, assessments or
governmental charges or levies not yet due or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;

(d)statutory Liens of landlords and Liens of carriers, warehousemen, mechanics,
materialmen and suppliers and other Liens imposed by law or pursuant to
customary reservations or retentions of title arising in the ordinary course of
business, provided that such Liens secure only amounts not yet due and payable
or, if due and payable, are unfiled and no other action has been taken to
enforce the same or are being contested in good faith by appropriate proceedings
for which adequate reserves determined in accordance with GAAP have been
established;

(e)pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;

(f)deposits to secure the performance of bids, trade contracts and leases (other
than Indebtedness), statutory obligations, surety and appeal bonds, performance
bonds and other obligations of a like nature incurred in the ordinary course of
business;

(g)easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which, in the aggregate, are not substantial in amount,
and which do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person;

(h)Liens securing judgments for the payment of money (or appeal or other surety
bonds relating to such judgments) not constituting an Event of Default under
Section 11(j);



29

 

--------------------------------------------------------------------------------

 

 

(i)Liens securing Indebtedness permitted under Section 10.3(e); provided that
(i) such Liens do not at any time encumber any property other than the property
financed by such Indebtedness and (ii) such Liens attach to such property
concurrently with or within ninety days after the acquisition thereof;

(j)leases or subleases granted to others not interfering in any material respect
with the business of the Company or any Subsidiary;

(k)any interest of title of a lessor under, and Liens arising from UCC financing
statements (or equivalent filings, registrations or agreements in foreign
jurisdictions) relating to, leases permitted by this Agreement;

(l)Liens deemed to exist in connection with Investments in repurchase agreements
permitted under Section 10.2;

(m)customary rights of setoff, revocation, refund or chargeback under deposit
agreements or under the UCC of banks or other financial institutions where the
Company or any Subsidiary maintains deposits in the ordinary course of business;
and

(n)Liens of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection.

Notwithstanding anything to the contrary in this Section 10.1 or any other
provision of this Agreement or the other Transaction Documents, the Company
covenants that it will not, and will not permit any of its Subsidiaries to,
create or permit to exist any Lien on any property securing Indebtedness under
any Principal Credit Facility or any Guaranty or other agreement or document
related to any Principal Credit Facility unless and until the Notes shall be
secured equally and ratably with such Indebtedness pursuant to collateral
documents, an intercreditor agreement and other agreements, instruments and
documents acceptable to the Required Holders.

10.2Investments.  The Company will not, and will not permit any Subsidiary to,
make any Investments (i) in Heartland Corporation or (ii) make any other
Investments,  except (in the case of clause (ii) only):

(a)Investments held in the form of cash or Cash Equivalents;

(b)Investments existing as of the date hereof and set forth on Schedule 10.2;

(c)Investments in any Person that is a Credit Party prior to giving effect to
such Investment;

(d)Investments by any Subsidiary that is not a Credit Party in any other
Subsidiary that is not a Credit Party;

(e)Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;



30

 

--------------------------------------------------------------------------------

 

 

(f)Guaranties permitted by Section 10.3;

(g)Permitted Acquisitions; and

(h)Investments of a nature not contemplated in the foregoing clauses in an
amount not to exceed the greater of (i) $2,500,000 in the aggregate at any time
outstanding, and (ii) the limitation on such Investments provided for in the
Bank Credit Agreement, provided that this clause (ii) shall not apply if (1) a
Default or Event of Default existed at the time the modification providing for
the applicable greater limitation on such Investments under the Bank Credit
Agreement became effective, or (2) if any lenders under the Bank Credit
Agreement received any remuneration or other consideration for such
modification, unless the holders of the Notes concurrently received their
ratable share of such remuneration or other consideration.

10.3Indebtedness.  The Company will not, and will not permit any Subsidiary to,
create, incur, assume or suffer to exist any Indebtedness, except:

(a)Indebtedness under the Notes and the other Transaction Documents;

(b)Indebtedness set forth on Schedule 10.3;

(c)intercompany Indebtedness among the Company and its Subsidiaries permitted
under Section 10.2;

(d)obligations (contingent or otherwise) existing or arising under any Swap
Contract, provided that (i) such obligations are (or were) entered into by such
Person in the ordinary course of business for the purpose of directly mitigating
risks associated with liabilities, commitments, investments, assets, or property
held or reasonably anticipated by such Person, or changes in the value of
securities issued by such Person, and not for purposes of speculation or taking
a “market view;” and (ii) such Swap Contract does not contain any provision
exonerating the non-defaulting party from its obligation to make payments on
outstanding transactions to the defaulting party;

(e)purchase money Indebtedness (including obligations in respect of Capital
Leases) hereafter incurred to finance the purchase of fixed assets, and
renewals, refinancings and extensions thereof, provided that (i) the aggregate
outstanding principal amount of all such Indebtedness shall not exceed the
greater of (a) $10,000,000 at any one time outstanding, and (b) the limitation
on such purchase money Indebtedness provided for in the Bank Credit Agreement
(but only to the extent such limitation does not exceed $25,000,000),  provided
that this clause (b) shall not apply if (1) a Default or Event of Default
existed at the time the modification providing for the applicable greater
limitation on such purchase money Indebtedness under the Bank Credit Agreement
became effective, or (2) if any lenders under the Bank Credit Agreement received
any remuneration or other consideration for such modification, unless the
holders of the Notes concurrently received their ratable share of such
remuneration or other consideration; and (ii) such Indebtedness when incurred
shall not exceed the purchase price of the asset(s) financed;

(f)other unsecured Indebtedness in an aggregate principal amount not to exceed
$1,250,000 at any one time outstanding;



31

 

--------------------------------------------------------------------------------

 

 

(g)Guaranties with respect to Indebtedness permitted under this Section 10.3;
and

(h)Indebtedness under the Bank Credit Agreement.

10.4Fundamental Changes.    The Company will not, and will not permit any
Subsidiary to, merge, dissolve, liquidate or consolidate with or into another
Person, except that so long as no Default or Event of Default exists or would
result therefrom, (a) the Company may merge or consolidate with any of its
Subsidiaries provided that the Company is the continuing or surviving Person;
(b) any Subsidiary may merge or consolidate with any other Subsidiary provided
that if a Credit Party is a party to such transaction, the continuing or
surviving Person is a Credit Party, (c) the Company or any Subsidiary may merge
with any other Person in connection with a Permitted Acquisition provided that
(i) if the Company is a party to such transaction, the Company is the continuing
or surviving Person and (ii) if a Credit Party is a party to such transaction,
such Credit Party is the surviving Person; and (d) any Subsidiary may dissolve,
liquidate or wind up its affairs at any time provided that such dissolution,
liquidation or winding up, as applicable, could not have a Material Adverse
Effect.

10.5Dispositions.  The Company will not, and will not permit any Subsidiary to,
make (i) any Disposition to Heartland Corporation or (ii) any other
Disposition except (in the case of clause (ii) only):

(a)Permitted Transfers;

(b)Dispositions of machinery and equipment no longer used or useful in the
conduct of business of the Company and its Subsidiaries that are Disposed of in
the ordinary course of business; and

(c)other Dispositions so long as (i) the consideration paid in connection
therewith shall be paid contemporaneous with consummation of the transaction and
shall be in an amount not less than the fair market value of the property
disposed of, (ii) such transaction does not involve the sale or other
disposition of a minority equity interest in any Subsidiary, (iii) such
transaction does not involve a sale or other disposition of receivables other
than receivables owned by or attributable to other property concurrently being
disposed of in a transaction otherwise permitted under this Section 10.5, and
(iv) the aggregate net book value of all of the assets sold or otherwise
disposed of by the Company and its Subsidiaries in all such transactions
occurring after the date hereof shall not exceed the greater of (a) $25,000,000,
and (b) the limitation on such Dispositions provided for under the Bank Credit
Agreement, provided that this clause (b) shall not apply if (1) a Default or
Event of Default existed at the time the modification providing for the
applicable greater limitation on such Dispositions under the Bank Credit
Agreement became effective, or (2) if any lenders under the Bank Credit
Agreement received any remuneration or other consideration for such
modification, unless the holders of the Notes concurrently received their
ratable share of such remuneration or other consideration.





32

 

--------------------------------------------------------------------------------

 

 



10.6Restricted Payments.  The Company will not, and will not permit any
Subsidiary to, declare or make, directly or indirectly, any Restricted Payment,
or incur any obligation (contingent or otherwise) to do so, except that:

(a)each Subsidiary may make Restricted Payments to Persons that own equity
interests in such Subsidiary, ratably according to their respective holdings of
the type of equity interest in respect of which such Restricted Payment is being
made;

(b)the Company and each Subsidiary may declare and make dividend payments or
other distributions payable solely in common equity interests of such Person;

(c)so long as no Default or Event of Default exists immediately prior and after
giving effect thereto, the Company may make cash dividends in an aggregate
amount during any four-fiscal quarter period not to exceed 75% of Consolidated
Net Income for the most recently ended four-fiscal quarter period for which
financial statements have been delivered pursuant to Section 7.1(a) or (b); and

(d)so long as no Default or Event of Default exists immediately prior and after
giving effect thereto, the Company may repurchase shares of its capital stock in
an aggregate amount not to exceed the greater of (i) $150,000,000 during the
period from and including November 15, 2015 to May 13, 2020, and (ii) the
limitation on such Restricted Payments provided for in the Bank Credit
Agreement, provided that this clause (ii) shall not apply if (1) a Default or
Event of Default existed at the time the modification providing for the
applicable greater limitation on such Restricted Payments under the Bank Credit
Agreement became effective, or (2) if any lenders under the Bank Credit
Agreement received any remuneration or other consideration for such
modification, unless the holders of the Notes concurrently received their
ratable share of such remuneration or other consideration.

10.7Change in Nature of Business.  The Company will not, and will not permit any
Subsidiary to, engage in any material line of business substantially different
from those lines of business conducted by the Company and its Subsidiaries on
the date hereof or any business substantially related or incidental thereto.

10.8Transactions with Affiliates and Insiders.    The Company will not, and will
not permit any Subsidiary to, enter into or permit to exist any transaction or
series of transactions with any officer, director or Affiliate of such Person
other than (a) advances of working capital to any Credit Party, (b) transfers of
cash and assets to any Credit Party, (c) intercompany transactions expressly
permitted by this Agreement, (d) normal and reasonable compensation and
reimbursement of expenses of officers and directors and (e) except as otherwise
specifically limited in this Agreement, other transactions which are entered
into in the ordinary course of such Person’s business on terms and conditions
substantially as favorable to such Person as would be obtainable by it in a
comparable arms-length transaction with a Person other than an officer, director
or Affiliate.





33

 

--------------------------------------------------------------------------------

 

 



10.9Burdensome Agreements.    The Company will not, and will not permit any
Subsidiary to, enter into, or permit to exist, any Contractual Obligation that
(a) encumbers or restricts the ability of any such Person to (i) make Restricted
Payments to any Credit Party, (ii) pay any Indebtedness or other obligation owed
to any Credit Party, (iii) make loans or advances to any Credit Party, (iv)
transfer any of its property to any Credit Party, (v) pledge its property
pursuant to the Transaction Documents or any renewals, refinancings, exchanges,
refundings or extension thereof or (vi) act as a Credit Party pursuant to the
Transaction Documents or any renewals, refinancings, exchanges, refundings or
extension thereof, except (in respect of any of the matters referred to in
clauses (i)-(vi) above) for (1) this Agreement and the other
Transaction Documents, (2) the Bank Credit Agreement, (2) any document or
instrument governing Indebtedness incurred pursuant to Section 10.3(e), provided
that any such restriction contained therein relates only to the asset or assets
constructed or acquired in connection therewith, (3) any Permitted Lien or any
document or instrument governing any Permitted Lien, provided that any such
restriction contained therein relates only to the asset or assets subject to
such Permitted Lien, (4) customary restrictions and conditions contained in any
agreement relating to the sale of any property permitted under Section 10.5
pending the consummation of such sale, or (5) other agreements entered into with
holders of the Notes, (b) requires the grant of any security for any obligation
if such property is given as security for the obligations arising under any of
the Notes and the other Transaction except for the Bank Credit Agreement.

10.10Use of Proceeds.  The Company will not, and will not permit any Subsidiary
to, use the proceeds of any of the Notes, whether directly or indirectly, and
whether immediately, incidentally or ultimately, to buy or carry margin stock
(within the meaning of Regulation U of the Board of Governors of the Federal
Reserve System (12 CFR 221)) or to extend credit to others for the purpose of
buying or carrying margin stock or to refund indebtedness originally incurred
for such purpose.

10.11Financial Covenants.

(a)[Intentionally omitted.]

(b)Consolidated Leverage Ratio.  The Company will not, and will not permit any
Subsidiary to, permit the Consolidated Leverage Ratio as of the end of any
fiscal quarter of the Company to be greater than 3.00 to 1.00.

(c)Consolidated Interest Coverage Ratio.  The Company will not, and will not
permit any Subsidiary to, permit the Consolidated Interest Coverage Ratio as of
the end of any fiscal quarter of the Company to be less than 3.00 to 1.00.





34

 

--------------------------------------------------------------------------------

 

 



10.12Prepayment of Other Indebtedness, Etc.    The Company will not, and will
not permit any Subsidiary to, (a) amend or modify any of the terms of any
Indebtedness of the Company or any Subsidiary (other than Indebtedness owing to
holders of the Notes and lenders under the Bank Credit Agreement) if such
amendment or modification would add or change any terms in a manner adverse to
the Company or any Subsidiary, or shorten the final maturity or average life to
maturity or require any payment to be made sooner than originally scheduled or
increase the interest rate applicable thereto; or (b) make (or give any notice
with respect thereto) any voluntary or optional payment or prepayment or
redemption or acquisition for value of (including without limitation, by way of
depositing money or securities with the trustee with respect thereto before due
for the purpose of paying when due), refund, refinance or exchange of any
Indebtedness of the Company or any Subsidiary (other than Indebtedness owing to
the holders of the Notes and the lenders under any Principal Credit Facility.

10.13Organizational Documents; Fiscal Year; Legal Name, Etc.    The Company will
not, and will not permit any Subsidiary to, (a) amend, modify or change any of
its organizational documents in a manner adverse to the holders of the Notes;
(b) change its fiscal year; or (c) without providing at least ten (10) Business
Days prior written notice to the holders of the Notes, change its name, state of
formation or form of organization.

10.14Ownership of Subsidiaries.  Notwithstanding any other provisions of this
Agreement to the contrary, the Company will not, and will not permit any
Subsidiary to, (a) permit any Person (other than the Company or any Wholly-Owned
Subsidiary) to own any equity interests of any Subsidiary except to qualify
directors where required by applicable law or to satisfy other requirements of
applicable law with respect to the ownership of equity interests of Foreign
Subsidiaries, or (b) permit any Subsidiary to issue or have outstanding any
shares of preferred equity interests.

10.15Capital Expenditures.  The Company will not, and will not permit any
Subsidiary to, permit Consolidated Capital Expenditures to exceed the greater of
(i) $7,500,000 for any fiscal year, and (ii) such limitation on Consolidated
Capital Expenditures provided for in the Bank Credit Agreement, provided that
this clause (ii) shall not apply if (1) a Default or Event of Default existed at
the time the modification providing for the applicable greater limitation on
Consolidated Capital Expenditures under the Bank Credit Agreement became
effective, or (2) if any lenders under the Bank Credit Agreement received any
remuneration or other consideration for such modification, unless the holders of
the Notes concurrently received their ratable share of such remuneration or
other consideration.  Notwithstanding anything to the contrary contained in
Section 10.15:

(a)to the extent that the aggregate amount of Consolidated Capital Expenditures
made by the Company and its Subsidiaries in any fiscal year of the Company is
less than the maximum base amount of Consolidated Capital Expenditures permitted
by Section 10.15 with respect to such fiscal year, the amount of such difference
(the “Rollover Amount”) may be carried forward and used to make additional
Consolidated Capital Expenditures in subsequent fiscal years of the Company;
provided that the Rollover Amount added to the amount of Consolidated Capital
Expenditures permitted in any fiscal year of the Company shall not exceed
$2,500,000; and



35

 

--------------------------------------------------------------------------------

 

 

(b)no portion of the purchase price for acquiring the real property located at
9715 Businesspark Avenue, San Diego, California (together with tenant
improvements thereon made on or prior to November 30, 2017) in an aggregate
amount not to exceed $18,000,000 will be applied to reduce the annual amount of
permitted Consolidated Capital Expenditures pursuant to this Section 10.15.

10.16Synthetic Leases and Securitization Transactions.  The Company will not,
and will not permit any Subsidiary to, enter into, or permit to exist, any
Synthetic Leases or Securitization Transactions.

10.17Economic Sanctions, Etc.  The Company will not, and will not permit any
Controlled Entity (a) to become (including by virtue of being owned or
controlled by a Blocked Person), own or control a Blocked Person, or (b)
directly or indirectly to have any investment in or engage in any dealing or
transaction (including any investment, dealing or transaction involving the
proceeds of the Notes) with any Person if such investment, dealing or
transaction (i) would cause any holder or any affiliate of such holder to be in
violation of, or subject to sanctions under, any law or regulation applicable to
such holder, or (ii) is prohibited by or subject to sanctions under any U.S.
Economic Sanctions Laws.

11Events Of Default.

An “Event of Default” shall exist if any of the following conditions or events
shall occur and be continuing: 

(a)the Company defaults in the payment of any principal or Make-Whole Amount, if
any, on any Note when the same becomes due and payable, whether at maturity or
at a date fixed for prepayment or by declaration or otherwise; or

(b)the Company defaults in the payment of any interest on any Note for more than
three Business Days after the same becomes due and payable; or

(c)the Company defaults in the performance of or compliance with any term
contained in Section 7,  Sections 9.5 (to the extent that Section 9.5 pertains
to the maintenance and keeping in full force and effect of the Company’s
existence), 9.7,  9.8 (or any Most Favored Provision which has been incorporated
into this Agreement by virtue of Section 9.8) or 10; or

(d)any Credit Party defaults in the performance of or compliance with any term
contained herein (other than those referred to in Sections 11(a), (b) and (c))
or in any other Transaction Document and such default is not remedied within 30
days after the earlier of (i) a Responsible Officer obtaining actual knowledge
of such default, and (ii) the Company receiving written notice of such default
from any holder of a Note (any such written notice to be identified as a “notice
of default” and to refer specifically to this Section 11(d)); or

(e)any representation or warranty made in writing by or on behalf of any Credit
Party or by any officer of any Credit Party in this Agreement or in any other
Transaction Document or in any writing furnished in connection with the
transactions contemplated hereby or thereby proves to have been false or
incorrect in any material respect on the date as of which made; or



36

 

--------------------------------------------------------------------------------

 

 

(f)(i) the Company or any Subsidiary is in default (as principal or as guarantor
or other surety) in the payment of any principal of or premium or make-whole
amount or interest on any Indebtedness that is outstanding beyond any period of
grace provided with respect thereto, or (ii) the Company or any Subsidiary is in
default in the performance of or compliance with any term of any evidence of any
Indebtedness or of any mortgage, indenture or other agreement relating thereto
or any other condition exists, and as a consequence of such default or condition
such Indebtedness has become, or has been declared (or one or more Persons are
entitled to declare such Indebtedness to be), due and payable before its stated
maturity or before its regularly scheduled dates of payment, or (iii) as a
consequence of the occurrence or continuation of any event or condition (other
than the passage of time or the right of the holder of Indebtedness to convert
such Indebtedness into equity interests), (x) the Company or any Subsidiary has
become obligated to purchase or repay Indebtedness before its regular maturity
or before its regularly scheduled dates of payment, or (y) one or more Persons
have the right to require the Company or any Subsidiary so to purchase or repay
such Indebtedness; provided that the aggregate amount of all Indebtedness to
which such a payment default shall occur and be continuing or such a failure or
other event causing or permitting acceleration (or resale to the Company or any
Subsidiary) shall occur and be continuing equals at least $1,000,000 (or its
equivalent in the relevant currency of payment); or

(g)the Company or any Subsidiary (i) is generally not paying, or admits in
writing its inability to pay, its debts as they become due, (ii) files, or
consents by answer or otherwise to the filing against it of, a petition for
relief or reorganization or arrangement or any other petition in bankruptcy, for
liquidation or to take advantage of any bankruptcy, insolvency, reorganization,
moratorium or other similar law of any jurisdiction, (iii) makes an assignment
for the benefit of its creditors, (iv) consents to the appointment of a
custodian, receiver, trustee or other officer with similar powers with respect
to it or with respect to any substantial part of its property, (v) is
adjudicated as insolvent or to be liquidated, or (vi) takes corporate or similar
action for the purpose of any of the foregoing; or

(h)a court or other Governmental Authority of competent jurisdiction enters an
order appointing, without consent by the Company or any of its Subsidiaries, a
custodian, receiver, trustee or other officer with similar powers with respect
to it or with respect to any substantial part of its property, or constituting
an order for relief or approving a petition for relief or reorganization or any
other petition in bankruptcy or for liquidation or to take advantage of any
bankruptcy or insolvency law of any jurisdiction, or ordering the dissolution,
winding-up or liquidation of the Company or any of its Subsidiaries, or any such
petition shall be filed against the Company or any of its Subsidiaries and such
petition shall not be dismissed within 60 days; or

(i)any event occurs with respect to the Company or any Subsidiary which under
the laws of any jurisdiction is analogous to any of the events described in
Section 11(g) or Section 11(h), provided that the applicable grace period, if
any, which shall apply shall be the one applicable to the relevant proceeding
which most closely corresponds to the proceeding described in Section 11(g) or
Section 11(h); or

(j)one or more final judgments or orders for the payment of money aggregating in
excess of $1,000,000 (or its equivalent in the relevant currency of payment) (to
the extent not covered by independent third-party insurance as to which the
insurer has been notified of the claim and has confirmed coverage in writing),
including any such final order enforcing a



37

 

--------------------------------------------------------------------------------

 

 

binding arbitration decision, are rendered against one or more of the Company
and its Subsidiaries and which judgments or orders are not, within 30 days after
entry thereof, bonded, discharged or stayed pending appeal, or are not
discharged within 30 days after the expiration of such stay; or



(k)if (i) any Plan shall fail to satisfy the minimum funding standards of ERISA
or the Code for any plan year or part thereof or a waiver of such standards or
extension of any amortization period is sought or granted under section 412 of
the Code, (ii) a notice of intent to terminate any Plan shall have been or is
reasonably expected to be filed with the PBGC or the PBGC shall have instituted
proceedings under ERISA section 4042 to terminate or appoint a trustee to
administer any Plan or the PBGC shall have notified the Company or any ERISA
Affiliate that a Plan may become a subject of any such proceedings, (iii) there
is any “amount of unfunded benefit liabilities” (within the meaning of section
4001(a)(18) of ERISA) under one or more Plans, determined in accordance with
Title IV of ERISA, (iv) the aggregate present value of accrued benefit
liabilities under all funded Non-U.S. Plans exceeds the aggregate current value
of the assets of such Non-U.S. Plans allocable to such liabilities, (v) the
Company or any ERISA Affiliate shall have incurred or is reasonably expected to
incur any liability pursuant to Title I or IV of ERISA or the penalty or excise
tax provisions of the Code relating to employee benefit plans, (vi) the Company
or any ERISA Affiliate withdraws from any Multiemployer Plan, (vii) the Company
or any Subsidiary establishes or amends any employee welfare benefit plan that
provides post-employment welfare benefits in a manner that would increase the
liability of the Company or any Subsidiary thereunder, (viii) the Company or any
Subsidiary fails to administer or maintain a Non-U.S. Plan in compliance with
the requirements of any and all applicable laws, statutes, rules, regulations or
court orders or any Non-U.S. Plan is involuntarily terminated or wound up, or
(ix) the Company or any Subsidiary becomes subject to the imposition of a
financial penalty (which for this purpose shall mean any tax, penalty or other
liability, whether by way of indemnity or otherwise) with respect to one or more
Non-U.S. Plans; and any such event or events described in clauses (i) through
(ix) above, either individually or together with any other such event or events,
could reasonably be expected to have a Material Adverse Effect.  As used in this
Section 11(k), the terms “employee benefit plan” and “employee welfare benefit
plan” shall have the respective meanings assigned to such terms in section 3 of
ERISA; or

(l)(i) any provision of any Transaction Document shall for any reason (other
than pursuant to the terms thereof) cease to be valid and binding on or
enforceable in any material respect against the Company or any Guarantor, or the
Company or any Guarantor shall so state in writing; (ii) any Credit Party or any
other Person contests in any manner the validity or enforceability of any
Transaction Document; or (iii) any Credit Party denies that it has any or
further liability or obligation under any Transaction Document or purports to
revoke, terminate or rescind any Transaction Document; or

(m)the occurrence of a Change in Control.





38

 

--------------------------------------------------------------------------------

 

 



12Remedies On Default, Etc.

12.1Acceleration.

(a)If an Event of Default with respect to the Company described in
Section 11(g), (h) or (i) (other than an Event of Default described in clause
(i) of Section 11(g) or described in clause (vi) of Section 11(g) by virtue of
the fact that such clause encompasses clause (i) of Section 11(g)) has occurred,
all the Notes then outstanding shall automatically become immediately due and
payable.

(b)If any other Event of Default has occurred and is continuing, any holder or
holders of a majority in principal amount of the Notes at the time outstanding
may at any time, at its or their option, by notice or notices to the Company,
declare all the Notes then outstanding to be immediately due and payable.

(c)If any Event of Default described in Section 11(a) or (b) has occurred and is
continuing, in addition to any action that may be taken pursuant to Section
12.1(b), any holder or holders of Notes at the time outstanding affected by such
Event of Default may at any time, at its or their option, by notice or notices
to the Company, declare all the Notes held by it or them to be immediately due
and payable.

Upon any Notes becoming due and payable under this Section 12.1, whether
automatically or by declaration, such Notes will forthwith mature and the entire
unpaid principal amount of such Notes, plus (x) all accrued and unpaid interest
thereon (including interest accrued thereon at the Default Rate) and (y) the
Make-Whole Amount determined in respect of such principal amount, shall all be
immediately due and payable, in each and every case without presentment, demand,
protest or further notice, all of which are hereby waived.  The Company
acknowledges, and the parties hereto agree, that each holder of a Note has the
right to maintain its investment in the Notes free from prepayment by the
Company (except as herein specifically provided for) and that the provision for
payment of a Make-Whole Amount by the Company in the event that the Notes are
prepaid or are accelerated as a result of an Event of Default, is intended to
provide compensation for the deprivation of such right under such circumstances.

12.2Other Remedies.

If any Default or Event of Default has occurred and is continuing, and
irrespective of whether any Notes have become or have been declared immediately
due and payable under Section 12.1, the holder of any Note at the time
outstanding may proceed to protect and enforce the rights of such holder by an
action at law, suit in equity or other appropriate proceeding, whether for the
specific performance of any agreement contained herein or in any Note or other
Transaction Document, or for an injunction against a violation of any of the
terms hereof or thereof, or in aid of the exercise of any power granted hereby
or thereby or by law or otherwise.

12.3Rescission.

At any time after any Notes have been declared due and payable pursuant to
Section 12.1(b) or (c), the holders of not less than a majority in principal
amount of the Notes then outstanding, by written notice to the Company, may
rescind and annul any such declaration and its consequences



39

 

--------------------------------------------------------------------------------

 

 

if (a) the Company has paid all overdue interest on the Notes, all principal of
and Make-Whole Amount, if any, on any Notes that are due and payable and are
unpaid other than by reason of such declaration, and all interest on such
overdue principal and Make-Whole Amount, if any, and (to the extent permitted by
applicable law) any overdue interest in respect of the Notes, at the applicable
Default Rate, (b) neither the Company nor any other Person shall have paid any
amounts which have become due solely by reason of such declaration, (c) all
Events of Default and Defaults, other than non-payment of amounts that have
become due solely by reason of such declaration, have been cured or have been
waived pursuant to Section 17, and (d) no judgment or decree has been entered
for the payment of any monies due pursuant hereto or to the Notes.  No
rescission and annulment under this Section 12.3 will extend to or affect any
subsequent Event of Default or Default or impair any right consequent thereon.

12.4No Waivers or Election of Remedies, Expenses, Etc.

No course of dealing and no delay on the part of any holder of any Note in
exercising any right, power or remedy shall operate as a waiver thereof or
otherwise prejudice such holder’s rights, powers or remedies.  No right, power
or remedy conferred by this Agreement, any Note or any other Transaction
Document upon any holder thereof shall be exclusive of any other right, power or
remedy referred to herein or therein or now or hereafter available at law, in
equity, by statute or otherwise.  Without limiting the obligations of the
Company under Section 15, the Company will pay to the holder of each Note on
demand such further amount as shall be sufficient to cover all costs and
expenses of such holder incurred in any enforcement or collection under this
Section 12, including reasonable attorneys’ fees, expenses and disbursements.

13Registration; Exchange; Substitution Of Notes.

13.1Registration of Notes.

The Company shall keep at its principal executive office a register for the
registration and registration of transfers of Notes.  The name and address of
each holder of one or more Notes, each transfer thereof and the name and address
of each transferee of one or more Notes shall be registered in such register. 
If any holder of one or more Notes is a nominee, then (a) the name and address
of the beneficial owner of such Note or Notes shall also be registered in such
register as an owner and holder thereof and (b) at any such beneficial owner’s
option, either such beneficial owner or its nominee may execute any amendment,
waiver or consent pursuant to this Agreement.  Prior to due presentment for
registration of transfer, the Person in whose name any Note shall be registered
shall be deemed and treated as the owner and holder thereof for all purposes
hereof, and the Company shall not be affected by any notice or knowledge to the
contrary.  The Company shall give to any holder of a Note that is an
Institutional Investor promptly upon request therefor, a complete and correct
copy of the names and addresses of all registered holders of Notes.

13.2Transfer and Exchange of Notes.

Upon surrender of any Note to the Company at the address and to the attention of
the designated officer (all as specified in Section 18(iii)), for registration
of transfer or exchange (and in the case of a surrender for registration of
transfer accompanied by a written instrument of transfer duly executed by the
registered holder of such Note or such holder’s attorney duly authorized in
writing



40

 

--------------------------------------------------------------------------------

 

 

and accompanied by the relevant name, address and other information for notices
of each transferee of such Note or part thereof), within 10 Business Days
thereafter, the Company shall execute and deliver, at the Company’s expense
(except as provided below), one or more new Notes (as requested by the holder
thereof) in exchange therefor, in an aggregate principal amount equal to the
unpaid principal amount of the surrendered Note.  Each such new Note shall be
payable to such Person as such holder may request and shall be substantially in
the form of the Note so surrendered.  Each such new Note shall be dated and bear
interest from the date to which interest shall have been paid on the surrendered
Note or dated the date of the surrendered Note if no interest shall have been
paid thereon.  The Company may require payment of a sum sufficient to cover any
stamp tax or governmental charge imposed in respect of any such transfer of
Notes.  Notes shall not be transferred in denominations of less than $1,000,000;
 provided that if necessary to enable the registration of transfer by a holder
of its entire holding of Notes of a Series, one Note may be in a denomination of
less than $1,000,000.  Any transferee, by its acceptance of a Note registered in
its name (or the name of its nominee), shall be deemed to have made the
representation set forth in Section 6.2.  Notwithstanding anything to the
contrary in this Section 13.2, each transferee of Notes shall be an
Institutional Investor or a Qualified Institutional Buyer.

13.3Replacement of Notes.

Upon receipt by the Company at the address and to the attention of the
designated officer (all as specified in Section 18(iii)) of evidence reasonably
satisfactory to it of the ownership of and the loss, theft, destruction or
mutilation of any Note (which evidence shall be, in the case of an Institutional
Investor, notice from such Institutional Investor of such ownership and such
loss, theft, destruction or mutilation), and

(a)in the case of loss, theft or destruction, of indemnity reasonably
satisfactory to it (provided that if the holder of such Note is, or is a nominee
for, an original Purchaser or another holder of a Note with a minimum net worth
of at least $5,000,000 or a Qualified Institutional Buyer, such Person’s own
unsecured agreement of indemnity shall be deemed to be satisfactory), or

(b)in the case of mutilation, upon surrender and cancellation thereof, within 10
Business Days thereafter, the Company at its own expense shall execute and
deliver, in lieu thereof, a new Note, dated and bearing interest from the date
to which interest shall have been paid on such lost, stolen, destroyed or
mutilated Note or dated the date of such lost, stolen, destroyed or mutilated
Note if no interest shall have been paid thereon.

14Payments On Notes.

14.1Place of Payment.

Subject to Section 14.2, payments of principal, Make-Whole Amount, if any, and
interest becoming due and payable on the Notes shall be made in New York, New
York at the principal office of JPMorgan Chase Bank in such jurisdiction.  The
holder of a Note may at any time, by notice to the Company, change the place of
payment of the Notes so long as such place of payment shall be either the
principal office of the Company in such jurisdiction or the principal office of
a bank or trust company in such jurisdiction.



41

 

--------------------------------------------------------------------------------

 

 

14.2Home Office Payment.

So long as a Purchaser or its nominee shall be the holder of any Note, and
notwithstanding anything contained in Section 14.1 or in such Note to the
contrary, the Company will pay all sums becoming due on such Note for principal,
Make-Whole Amount, if any, interest and all other amounts becoming due hereunder
by the method and at the address specified for such purpose, in the case of the
Series A Notes, on the Purchaser Schedule Relating to Series A Notes attached
hereto as Schedule A and, in the case of any Shelf Note, on the Purchaser
Schedule attached to the Confirmation of Acceptance with respect to such Note,
or by such other method or at such other address as such Purchaser shall have
from time to time specified to the Company in writing for such purpose, without
the presentation or surrender of such Note or the making of any notation
thereon, except that upon written request of the Company made concurrently with
or reasonably promptly after payment or prepayment in full of any Note, such
Purchaser shall surrender such Note for cancellation, reasonably promptly after
any such request, to the Company at its principal executive office or at the
place of payment most recently designated by the Company pursuant to Section
14.1.  Prior to any sale or other disposition of any Note held by a Purchaser or
its nominee such Purchaser will, at its election, either endorse thereon the
amount of principal paid thereon and the last date to which interest has been
paid thereon or surrender such Note to the Company in exchange for a new Note or
Notes pursuant to Section 13.2.  The Company will afford the benefits of this
Section 14.2 to any Institutional Investor that is the direct or indirect
transferee of any Note purchased by a Purchaser under this Agreement and that
has made the same agreement relating to such Note as the Purchasers have made in
this Section 14.2.

14.3FATCA Information.

By acceptance of any Note, the holder of such Note agrees that such holder will
with reasonable promptness duly complete and deliver to the Company, or to such
other Person as may be reasonably requested by the Company, from time to time
(a) in the case of any such holder that is a United States Person, such holder’s
United States tax identification number or other Forms reasonably requested by
the Company necessary to establish such holder’s status as a United States
Person under FATCA and as may otherwise be necessary for the Company to comply
with its obligations under FATCA and (b) in the case of any such holder that is
not a United States Person, such documentation prescribed by applicable law
(including as prescribed by section 1471(b)(3)(C)(i) of the Code) and such
additional documentation as may be necessary for the Company to comply with its
obligations under FATCA and to determine that such holder has complied with such
holder’s obligations under FATCA or to determine the amount (if any) to deduct
and withhold from any such payment made to such holder.  Nothing in this Section
14.3 shall require any holder to provide information that is confidential or
proprietary to such holder unless the Company is required to obtain such
information under FATCA and, in such event, the Company shall treat any such
information it receives as confidential.





42

 

--------------------------------------------------------------------------------

 

 



15Expenses, Etc.

15.1Transaction Expenses.

Whether or not the transactions contemplated hereby are consummated, the Company
will pay all costs and expenses (including reasonable attorneys’ fees of a
special counsel and, if reasonably required by the Required Holders, local or
other counsel) incurred by PIM, the Purchasers or any holder of a Note in
connection with such transactions and in connection with any amendments, waivers
or consents under or in respect of this Agreement, the Notes or any of the other
Transaction Documents (whether or not such amendment, waiver or consent becomes
effective), including:  (a) the costs and expenses incurred in enforcing or
defending (or determining whether or how to enforce or defend) any rights under
this Agreement, the Notes or any of the other Transaction Documents or in
responding to any subpoena or other legal process or informal investigative
demand issued in connection with this Agreement, the Notes or any of the other
Transaction Documents, or by reason of being a holder of any Note, (b) the costs
and expenses, including financial advisors’ fees, incurred in connection with
the insolvency or bankruptcy of the Company, any Guarantor or any Subsidiary or
in connection with any work-out or restructuring of the transactions
contemplated hereby, by the Notes and the other Transaction Documents and (c)
the costs and expenses incurred in connection with the initial filing of this
Agreement and all related documents and financial information with the SVO
provided, that such costs and expenses under this clause (c) shall not exceed
$4,000.  If required by the NAIC, the Company shall obtain and maintain at its
own cost and expense a Legal Entity Identifier (LEI).

The Company will pay, and will save each Purchaser and each other holder of a
Note harmless from, (i) all claims in respect of any fees, costs or expenses, if
any, of brokers and finders (other than those, if any, retained by a Purchaser
or other holder in connection with its purchase of the Notes), (ii) any and all
wire transfer fees that any bank or other financial institution deducts from any
payment under such Note to such holder or otherwise charges to a holder of a
Note with respect to a payment under such Note and (iii) any judgment,
liability, claim, order, decree, fine, penalty, cost, fee, expense (including
reasonable attorneys’ fees and expenses) or obligation resulting from the
consummation of the transactions contemplated hereby, including the use of the
proceeds of the Notes by the Company.

15.2Certain Taxes.

The Company agrees to pay all stamp, documentary or similar taxes or fees which
may be payable in respect of the execution and delivery or the enforcement of
this Agreement or any other Transaction Document or the execution and delivery
(but not the transfer) or the enforcement of any of the Notes in the United
States or any other jurisdiction where the Company or any Guarantor has assets
or of any amendment of, or waiver or consent under or with respect to, this
Agreement, any of the Notes or any other Transaction Document, and to pay any
value added tax due and payable in respect of reimbursement of costs and
expenses by the Company pursuant to this Section 15, and will save each holder
of a Note to the extent permitted by applicable law harmless against any loss or
liability resulting from nonpayment or delay in payment of any such tax or fee
required to be paid by the Company hereunder.





43

 

--------------------------------------------------------------------------------

 

 



15.3Survival.

The obligations of the Company under this Section 15 will survive the payment or
transfer of any Note, the enforcement, amendment or waiver of any provision of
this Agreement, the Notes or any other Transaction Document, and the termination
of this Agreement.

16Survival Of Representations And Warranties; Entire Agreement.

All representations and warranties contained herein or in any of the other
Transaction Documents shall survive the execution and delivery of this
Agreement, the Notes and the other Transaction Documents, the purchase or
transfer by any Purchaser of any Note or portion thereof or interest therein and
the payment of any Note, and may be relied upon by any subsequent holder of a
Note, regardless of any investigation made at any time by or on behalf of such
Purchaser or any other holder of a Note.  All statements contained in any
certificate or other instrument delivered by or on behalf of any Credit Party or
any Subsidiary pursuant to this Agreement or any of the other Transaction
Documents shall be deemed representations and warranties of such Credit Party or
Subsidiary under this Agreement or such other Transaction Document.  Subject to
the preceding sentence, this Agreement, the Notes and the other Transaction
Documents embody the entire agreement and understanding among PIM, the
Purchasers and the Credit Parties and supersede all prior agreements and
understandings relating to the subject matter hereof.

17Amendment And Waiver.

17.1Requirements.

This Agreement, the Notes and the other Transaction Documents may be amended,
and any Credit Party may take any action herein or therein prohibited, or omit
to perform any act herein required to be performed by it, if the Credit Parties
shall obtain the written consent to such amendment, action or omission to act,
of the Required Holder(s) of the Notes except that, (i) without the written
consent of the holders of all Notes of a particular Series, and if an Event of
Default shall have occurred and be continuing, of the holders of all Notes of
all Series at the time outstanding, the Notes of such Series may not be amended
or the provisions thereof waived to change the maturity thereof, to change or
affect the principal thereof, or to change or affect the rate or time of payment
of interest on or any Make-Whole Amount payable with respect to the Notes of
such Series, (ii) without the written consent of the holder or holders of all
Notes at the time outstanding, no amendment to or waiver of the provisions of
this Agreement shall change or affect the provisions of Section 12 or this
Section 17 insofar as such provisions relate to proportions of the principal
amount of the Notes, or the rights of any individual holder of Notes, required
with respect to any declaration of Notes to be due and payable or with respect
to any consent, amendment, waiver or declaration, (iii) with the written consent
of PIM (and not without the written consent of PIM) the provisions of Section 2B
may be amended or waived (except insofar as any such amendment or waiver would
affect any rights or obligations with respect to the purchase and sale of Notes
which shall have become Accepted Notes prior to such amendment or waiver), and
(iv) with the written consent of all of the Purchasers which shall have become
obligated to purchase Accepted Notes of any Series (and not without the written
consent of all such Purchasers), any of the provisions of Sections 2B and 4 may
be amended or waived insofar as such amendment or waiver would affect



44

 

--------------------------------------------------------------------------------

 

 

only rights or obligations with respect to the purchase and sale of the Accepted
Notes of such Series or the terms and provisions of such Accepted Notes.  Each
holder of any Note at the time or thereafter outstanding shall be bound by any
consent authorized by this Section 17, whether or not such Note shall have been
marked to indicate such consent, but any Notes issued thereafter may bear a
notation referring to any such consent.

17.2Solicitation of Holders of Notes.

(a)Solicitation.  The Company will provide each holder of a Note with sufficient
information, sufficiently far in advance of the date a decision is required, to
enable such holder to make an informed and considered decision with respect to
any proposed amendment, waiver or consent in respect of any of the provisions
hereof, of the Notes or of any other Transaction Document.  The Company will
deliver executed or true and correct copies of each amendment, waiver or consent
effected pursuant to this Section 17 or any other Transaction Document to each
holder of a Note promptly following the date on which it is executed and
delivered by, or receives the consent or approval of, the requisite holders of
Notes.

(b)Payment.  The Company will not directly or indirectly pay or cause to be paid
any remuneration, whether by way of supplemental or additional interest, fee or
otherwise, or grant any security or provide other credit support, to any holder
of a  Note as consideration for or as an inducement to the entering into by such
holder of any waiver or amendment of any of the terms and provisions hereof, of
any Note or of any other Transaction Document unless such remuneration is
concurrently paid, or security is concurrently granted or other credit support
concurrently provided, on the same terms, ratably to each holder of a  Note even
if such holder did not consent to such waiver or amendment.

17.3Binding Effect,  Etc.

Any amendment or waiver consented to as provided in this Section 17 or any other
Transaction Document applies equally to all holders of Notes and is binding upon
them and upon each future holder of any Note and upon the Company without regard
to whether such Note has been marked to indicate such amendment or waiver.  No
such amendment or waiver will extend to or affect any obligation, covenant,
agreement, Default or Event of Default not expressly amended or waived or impair
any right consequent thereon.  No course of dealing between any Credit Party and
any holder of a Note and no delay in exercising any rights hereunder or under
any Note or any other Transaction Document shall operate as a waiver of any
rights of any holder of such Note.

17.4Notes Held by Company, Etc.

Solely for the purpose of determining whether the holders of the requisite
percentage of the aggregate principal amount of Notes or any Series thereof then
outstanding have approved or consented to any amendment, waiver or consent to be
given under this Agreement, the Notes or any Series thereof or under any other
Transaction Document, or have directed the taking of any action provided herein,
in the Notes or any Series thereof or in any other Transaction Document to be
taken upon the direction of the holders of a specified percentage of the
aggregate principal amount of Notes or any Series thereof then outstanding,
Notes directly or indirectly owned by any Credit Party or any of its Affiliates
shall be deemed not to be outstanding.



45

 

--------------------------------------------------------------------------------

 

 

18Notices.

All notices and communications provided for hereunder (other than communications
provided for in Section 2) shall be in writing and sent (a) by facsimile or
email if the sender on the same day sends a confirming copy of such notice by an
internationally recognized overnight delivery service (charges prepaid), or (b)
by registered or certified mail with return receipt requested (postage prepaid),
or (c) by an internationally recognized overnight delivery service (charges
prepaid).  Any such notice must be sent:

(i)if to any Series A Purchaser or its nominee, to such Person at the address
(or email address) specified for such communications in the Purchaser Schedule
Relating to Series A Notes attached hereto as Schedule A and, in the case of a
Purchaser of any Shelf Note or its nominee, to such Person at the address (or
email address) specified for such communications in the Purchaser Schedule
attached to the Confirmation of Acceptance with respect to such Shelf Note, or
at such other address (or email address) as such Purchaser or nominee shall have
specified to the Company in writing;

(ii)if to any other holder of any Note, to such holder at such address (or email
address) as such other holder shall have specified to the Company in writing; or

(iii)if to any Credit Party, to such Credit Party care of the Company, at its
address set forth at the beginning hereof to the attention of the Chief
Financial Officer, or at such other address (or email address) as the Company
shall have specified to the holder of each Note in writing.

Notices under this Section 18 will be deemed given only when actually received
at the address so specified.  Any communication pursuant to Section 2 shall be
made by the method specified for such communication in Section 2, and shall be
effective to create any rights or obligations under this Agreement only if, in
the case of a telephone communication, an Authorized Officer of the party
conveying the information and of the party receiving the information are parties
to the telephone call, and in the case of a facsimile or email communication,
the communication is signed (or sent, in the case of email) by an Authorized
Officer of the party conveying the information, addressed to the attention of an
Authorized Officer of the party receiving the information, and in fact received
at the facsimile number or email address that is listed for the party receiving
the communication on the Information Schedule or at such other facsimile number
or email address as the party receiving the information shall have specified in
writing to the party sending such information.

19Reproduction Of Documents.

This Agreement, and all documents relating hereto, including (a) consents,
waivers and modifications that may hereafter be executed, (b) documents received
by any Purchaser on any Closing Day (except the Notes themselves), and (c)
financial statements, certificates and other information previously or hereafter
furnished to any Purchaser, may be reproduced by such Purchaser by any
photographic, photostatic, electronic, digital, or other similar process and
such



46

 

--------------------------------------------------------------------------------

 

 

Purchaser may destroy any original document so reproduced.  The Company agrees
and stipulates that, to the extent permitted by applicable law, any such
reproduction shall be admissible in evidence as the original itself in any
judicial or administrative proceeding (whether or not the original is in
existence and whether or not such reproduction was made by such Purchaser in the
regular course of business) and any enlargement, facsimile or further
reproduction of such reproduction shall likewise be admissible in
evidence.  This Section 19 shall not prohibit any party hereto or any other
holder of a Note from contesting any such reproduction to the same extent that
it could contest the original, or from introducing evidence to demonstrate the
inaccuracy of any such reproduction.

20CONFIDENTIALITY.

For the purposes of this Section 20,  “Confidential Information” means
information delivered to any Purchaser by or on behalf of the Company or any
Subsidiary in connection with the transactions contemplated by or otherwise
pursuant to this Agreement that is proprietary in nature and that was clearly
marked or labeled or otherwise adequately identified when received by such
Purchaser as being confidential information of the Company or such Subsidiary,
provided that such term does not include information that (a) was publicly known
or otherwise known to such Purchaser prior to the time of such disclosure, (b)
subsequently becomes publicly known through no act or omission by such Purchaser
or any Person acting on such Purchaser’s behalf, (c) otherwise becomes known to
such Purchaser other than through disclosure by the Company or any Subsidiary,
or (d) constitutes financial statements delivered to such Purchaser under
Section 7.1 that are otherwise publicly available.  Each Purchaser will maintain
the confidentiality of such Confidential Information in accordance with
procedures adopted by such Purchaser in good faith to protect confidential
information of third parties delivered to such Purchaser, provided that such
Purchaser may deliver or disclose Confidential Information to (i) its directors,
officers and employees, (ii) its agents, attorneys, trustees and affiliates (to
the extent such disclosure reasonably relates to the administration of the
investment represented by its Notes), (iii) its auditors, financial advisors and
other professional advisors who agree to hold confidential the Confidential
Information substantially in accordance with this Section 20, (iv) any other
holder of any Note, (v) any Institutional Investor to which it sells or offers
to sell such Note or any part thereof or any participation therein (if such
Person has agreed in writing prior to its receipt of such Confidential
Information to be bound by this Section 20), (vi) any Person from which it
offers to purchase any Security of the Company (if such Person has agreed in
writing prior to its receipt of such Confidential Information to be bound by
this Section 20), (vii) any federal or state regulatory authority having
jurisdiction over such Purchaser, (viii) the NAIC or the SVO or, in each case,
any similar organization, or any nationally recognized rating agency that
requires access to information about such Purchaser’s investment portfolio, or
(ix) any other Person to which such delivery or disclosure may be necessary or
appropriate (w) to effect compliance with any law, rule, regulation or order
applicable to such Purchaser, (x) in response to any subpoena or other legal
process, (y) in connection with any litigation to which such Purchaser is a
party, or (z) if an Event of Default has occurred and is continuing, to the
extent such Purchaser may reasonably determine such delivery and disclosure to
be necessary or appropriate in the enforcement or for the protection of the
rights and remedies under such Purchaser’s Notes, this Agreement or any other
Transaction Document.  Each holder of a Note, by its acceptance of a Note, will
be deemed to have agreed to be bound by and to be entitled to the benefits of
this Section 20 as though it were a party to this Agreement.  On reasonable
request by the Company in connection with the delivery to any holder



47

 

--------------------------------------------------------------------------------

 

 

of a Note of information required to be delivered to such holder under this
Agreement or requested by such holder (other than a holder that is a party to
this Agreement or its nominee), such holder will enter into an agreement with
the Company embodying this Section 20.

In the event that as a condition to receiving access to information relating to
the Company or its Subsidiaries in connection with the transactions contemplated
by or otherwise pursuant to this Agreement, any Purchaser or holder of a Note is
required to agree to a confidentiality undertaking (whether through IntraLinks,
another secure website, a secure virtual workspace or otherwise) which is
different from this Section 20, this Section 20 shall not be amended thereby
and, as between such Purchaser or such holder and the Company, this Section 20
shall supersede any such other confidentiality undertaking.

21MISCELLANEOUS.

21.1Successors and Assigns.

All covenants and other agreements contained in this Agreement by or on behalf
of any of the parties hereto bind and inure to the benefit of their respective
successors and assigns (including any subsequent holder of a Note) whether so
expressed or not, except that the Company may not assign or otherwise transfer
any of its rights or obligations hereunder or under the Notes without the prior
written consent of each holder.  Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto and their respective successors and assigns permitted hereby) any legal
or equitable right, remedy or claim under or by reason of this Agreement.

21.2Accounting Terms.

All accounting terms used herein which are not expressly defined in this
Agreement have the meanings respectively given to them in accordance with
GAAP.  Except as otherwise specifically provided herein, (i) all computations
made pursuant to this Agreement shall be made in accordance with GAAP, and (ii)
all financial statements shall be prepared in accordance with GAAP.  For
purposes of determining compliance with this Agreement (including Section 9,
Section 10 and the definition of “Indebtedness”), any election by the Company or
any Subsidiary to measure any financial liability or other accounting metric
using fair value (as permitted by Financial Accounting Standards Board
Accounting Standards Codification Topic No. 825-10-25 – Fair Value Option,
International Accounting Standard 39 – Financial Instruments:  Recognition and
Measurement or any other accounting standard that would result in any financial
liability being set forth at an amount less than the actual outstanding
principal amount thereof) shall be disregarded and such determination shall be
made as if such election had not been made.

21.3Severability.

Any provision of this Agreement that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall (to the full extent permitted by law) not invalidate or
render unenforceable such provision in any other jurisdiction.



48

 

--------------------------------------------------------------------------------

 

 

21.4Construction.

Each covenant contained herein shall be construed (absent express provision to
the contrary) as being independent of each other covenant contained herein, so
that compliance with any one covenant shall not (absent such an express contrary
provision) be deemed to excuse compliance with any other covenant.  Where any
provision herein refers to action to be taken by any Person, or which such
Person is prohibited from taking, such provision shall be applicable whether
such action is taken directly or indirectly by such Person.

Defined terms herein shall apply equally to the singular and plural forms of the
terms defined.  Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms.  The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.”  The word “will” shall be construed to have the same meaning and
effect as the word “shall.”  Unless the context requires otherwise (a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein)
and, for purposes of the Notes, shall also include any such notes issued in
substitution therefor pursuant to Section 13, (b) subject to Section 21.1, any
reference herein to any Person shall be construed to include such Person’s
successors and assigns, (c) the words “herein,” “hereof” and “hereunder,” and
words of similar import, shall be construed to refer to this Agreement in its
entirety and not to any particular provision hereof, (d) all references herein
to Sections and Schedules shall be construed to refer to Sections of, and
Schedules to, this Agreement, and (e) any reference to any law or regulation
herein shall, unless otherwise specified, refer to such law or regulation as
amended, modified or supplemented from time to time.

21.5Counterparts.

This Agreement may be executed in any number of counterparts, each of which
shall be an original but all of which together shall constitute one
instrument.  Each counterpart may consist of a number of copies hereof, each
signed by less than all, but together signed by all, of the parties hereto.

21.6Governing Law.

This Agreement shall be construed and enforced in accordance with, and the
rights of the parties shall be governed by, the law of the State of New York
excluding choice-of-law principles of the law of such state that would permit
the application of the laws of a jurisdiction other than such state.





49

 

--------------------------------------------------------------------------------

 

 



21.7Jurisdiction and Process; Waiver of Jury Trial.    (a)  The Company
irrevocably submits to the exclusive jurisdiction of any New York State or
federal court sitting in the Borough of Manhattan, The City of New York, over
any suit, action or proceeding arising out of or relating to this Agreement or
the Notes.  To the fullest extent permitted by applicable law, the Company
irrevocably waives and agrees not to assert, by way of motion, as a defense or
otherwise, any claim that it is not subject to the jurisdiction of any such
court, any objection that it may now or hereafter have to the laying of the
venue of any such suit, action or proceeding brought in any such court and any
claim that any such suit, action or proceeding brought in any such court has
been brought in an inconvenient forum.

(b)The Company agrees, to the fullest extent permitted by applicable law, that a
final judgment in any suit, action or proceeding of the nature referred to in
Section 21.7(a) brought in any such court shall be conclusive and binding upon
it subject to rights of appeal, as the case may be, and may be enforced in the
courts of the United States of America or the State of New York (or any other
courts to the jurisdiction of which it or any of its assets are or may be
subject) by a suit upon such judgment.

(c)The Company consents to process being served by or on behalf of any holder of
Notes in any suit, action or proceeding of the nature referred to in Section
21.7(a) by mailing a copy thereof by registered,  certified, priority or express
mail (or any substantially similar form of mail), postage prepaid, return
receipt or delivery confirmation requested, to it at its address specified in
Section 18 or at such other address of which such holder shall then have been
notified pursuant to said Section.  The Company agrees that such service upon
receipt (i) shall be deemed in every respect effective service of process upon
it in any such suit, action or proceeding, and (ii) shall, to the fullest extent
permitted by applicable law, be taken and held to be valid personal service upon
and personal delivery to it.  Notices hereunder shall be conclusively presumed
received as evidenced by a delivery receipt furnished by the United States
Postal Service or any reputable commercial delivery service.

(d)Nothing in this Section 21.7 shall affect the right of any holder of a Note
to serve process in any manner permitted by law, or limit any right that the
holders of any of the Notes may have to bring proceedings against the Company in
the courts of any appropriate jurisdiction or to enforce in any lawful manner a
judgment obtained in one jurisdiction in any other jurisdiction.

(e)THE PARTIES HERETO HEREBY WAIVE TRIAL BY JURY IN ANY ACTION BROUGHT ON OR
WITH RESPECT TO THIS AGREEMENT, THE NOTES OR ANY OTHER DOCUMENT EXECUTED IN
CONNECTION HEREWITH OR THEREWITH.

WITHOUT INTENDING IN ANY WAY TO LIMIT THE PARTIES’ AGREEMENT TO WAIVE THEIR
RESPECTIVE RIGHTS TO A TRIAL BY JURY, if an action or other proceeding is
brought in the State of California and if the above waiver of the right to a
trial by jury is not enforceable, the parties hereto agree that any and all
disputes or controversies of any nature between or among them concerning this
Agreement, the Notes, the other Transaction Documents and the matters
contemplated hereby or thereby (each, a “Claim”), including any and all
questions of law or fact relating thereto, shall be determined by judicial
reference pursuant to



50

 

--------------------------------------------------------------------------------

 

 

the California Code of Civil Procedure (“Reference”).  The parties shall select
a single neutral referee, who shall be a retired state or federal judge.  In the
event that the parties cannot agree upon a referee, the referee shall be
appointed by the court.  The referee shall report a statement of decision to the
court.  Nothing in this paragraph shall limit the right of any party at any time
to exercise any self-help remedies, foreclose against any collateral or obtain
provisional remedies.  The Company shall bear the fees and expenses of the
referee unless the referee orders otherwise.  The referee shall also determine
all issues relating to the applicability, interpretation, and enforceability of
this paragraph.

21.8Transaction References.    The Company agrees that Prudential Capital Group
may (a) refer to its role in the origination and structuring of the Facility and
the purchase of the Series A Notes thereunder from the Company, as well as the
identity of the Company and the aggregate principal amount and issue date of the
Series A Notes and the aggregate principal amount under the Facility for the
potential future issue of other Series of Notes, on its internet site or in
marketing materials, press releases, published “tombstone” announcements or any
other print or electronic medium, and (b) display the Company’s corporate logo
in conjunction with any such reference.

*    *    *    *    *

 

51

 

--------------------------------------------------------------------------------

 

 

﻿

﻿

﻿

 

 

﻿

 

Very truly yours,

﻿

 

 

THE COMPANY:

WD-40 COMPANY

﻿

 

 

﻿

By:

/s/ JAY W. REMBOLT

﻿

Name:

Jay W. Rembolt

﻿

Title:

CFO

﻿





 

 



--------------------------------------------------------------------------------

 

 



﻿

﻿

 

 

The foregoing is hereby agreed to as of the date thereof. 

﻿

 

 

 

PGIM, INC.

﻿

 

 

﻿

By:

/s/ BRAD WIGINTON

﻿

 

Vice President

﻿

 

 

﻿

 

 

﻿

THE PRUDENTIAL INSURANCE COMPANY OF AMERICA

﻿

 

 

﻿

By:

/s/ BRAD WIGINTON

﻿

 

Vice President

﻿

 

 

﻿

 

 

﻿

FARMERS INSURANCE EXCHANGE

﻿

 

 

﻿

By:

Prudential Private Placement Investors,

﻿

 

L.P. (as Investment Advisor)

﻿

 

 

﻿

By:

Prudential Private Placement Investors,

﻿

 

L.P. (as Investment Advisor)

﻿

 

 

﻿

By:

/s/ BRAD WIGINTON

﻿

 

Vice President

﻿

 

 

﻿

 

 

﻿

MID CENTURY INSURANCE COMPANY

﻿

 

 

﻿

By:

Prudential Private Placement Investors,

﻿

 

L.P. (as Investment Advisor)

﻿

 

 

﻿

By:

Prudential Private Placement Investors,

﻿

 

L.P. (as Investment Advisor)

﻿

 

 

﻿

By:

/s/ BRAD WIGINTON

﻿

 

Vice President

﻿

 

 

﻿

 

 

﻿

 

 

﻿





 

 



--------------------------------------------------------------------------------

 

 



﻿


Vice President

 

 

INFORMATION SCHEDULE

Authorized Officers for PIM

﻿

cornelia.cheng@prudential.com

 

 

Brad Wiginton
Vice President
PRUDENTIAL CAPITAL GROUP
2029 Century Park East, Suite 715
Los Angeles, California 90067
Telephone:(310) 295-5014
Facsimile:(310) 295-5019
Email:  brad.wiginton@prudential.com

Cornelia Cheng
Vice President
PRUDENTIAL CAPITAL GROUP
2029 Century Park East, Suite 715
Los Angeles, California 90067
Telephone:(310) 295-5013
Facsimile:(310) 295-5019

Email:  cornelia.cheng@prudential.com

 

Jason Richardson
Managing Director
PRUDENTIAL CAPITAL GROUP
2029 Century Park East, Suite 715
Los Angeles, California 90067
Telephone:(310) 295-5012
Facsimile:(310) 295-5019
Email:  jason.richardson@prudential.com

James McCrane
PRUDENTIAL CAPITAL GROUP
Prudential Tower, 655 Broad Street
14th Floor – South Tower
Newark, New Jersey 07102
Telephone:(973) 802-4222
Facsimile:(973) 624-6432

Charles Senner
PRUDENTIAL CAPITAL GROUP
Prudential Tower, 655 Broad Street
14th Floor – South Tower
Newark, New Jersey 07102
Telephone:(973) 802-6660
Facsimile:(973) 624-6432

 

﻿

 

﻿

Authorized Officers for the Company

﻿

 


San Diego, CA 92131

(858) 251-5603

(619) 275-5823

jrembolt@wd40.com

 

 

 

 


San Diego, CA 92131

(858) 251-5611

(619) 275-5823

rclampitt@wd40.com

 

 

Jay Rembolt

Vice President, Finance; Treasurer and Chief Financial Officer

WD-40 COMPANY

9715 Businesspark Avenue
San Diego, CA 92131

Telephone:(858) 251-5603

Facsimile:(619) 275-5823

Email:  jrembolt@wd40.com

 

Richard Clampitt

Vice President, General Counsel and Corporate Secretary

WD-40 COMPANY

9715 Businesspark Avenue
San Diego, CA 92131

Telephone:(858) 251-5611

Facsimile:(619) 275-5823

Email:  rclampitt@wd40.com

 



 

 



--------------------------------------------------------------------------------

 

 

Garry Ridge

President and Chief Executive Officer

WD-40 COMPANY

9715 Businesspark Avenue
San Diego, CA 92131

Telephone:(858) 251-5606

Facsimile:(619) 275-5823

Email:  gridge@wd40.com

 

Rae Ann Partlo

Vice President, Corporate Controller

WD-40 COMPANY

9715 Businesspark Avenue
San Diego, CA 92131

Telephone:(858) 251-5617

Facsimile:(619) 275-5823

Email:  rpartlo@wd40.com

 

﻿

 

 

 



--------------------------------------------------------------------------------

 

 

SCHEDULE A

﻿

INFORMATION RELATING TO SERIES A NOTE PURCHASERS

PURCHASER SCHEDULE

﻿

﻿

 

 

 

 

 

 

 

 

﻿

 

Aggregate Principal

Amount of Notes

to be Purchased

 

 

Note

Denomination(s)

﻿

 

 

 

﻿

THE PRUDENTIAL INSURANCE COMPANY OF

AMERICA

 

$10,000,000

 

$10,000,000

﻿

 

 

 

(1)

All payments on account of Notes held by such purchaser shall be made by wire
transfer of immediately available funds for credit to:

 

 

﻿

 

 

 

﻿

JPMorgan Chase Bank

New York, NY

ABA No.: 

 

 

﻿

Account Name:  Hartford Financial Single Client SA

Account No.: 

 

 

﻿

 

 

 

﻿

Each such wire transfer shall set forth the name of the Company, a reference to
“3.39% Series A Senior Notes due November 15, 2032, PPN 92968* AA5” and the due
date and application (as among principal, interest and Make-Whole Amount) of the
payment being made.

 

 

﻿

 

 

 

(2)

Address for all communications and notices:

 

 

﻿

 

 

 



 

Schedule A-1

 

 

--------------------------------------------------------------------------------

 

 

﻿

The Prudential Insurance Company of America

c/o Prudential Capital Group

2029 Century Park East, Suite 715

Los Angeles, California 90067

pcg.lacf@prudential.com

 

Attention:  Managing Director

 

and for all notices relating solely to scheduled principal and interest payments
to:

 

The Prudential Insurance Company of America

c/o PGIM, Inc.

Prudential Tower

655 Broad Street

14th Floor - South Tower

Newark, NJ 07102

Attention:  PIM Private Accounting Processing Team

Email: Pim.Private.Accounting.Processing.Team@prudential.com

 

 

﻿

 

 

 

(3)

Address for Delivery of Notes:

 

 

﻿

 

 

 

﻿

(a)Send physical security by nationwide overnight delivery service to:

 

PGIM, Inc.

655 Broad Street

14th Floor - South Tower

Newark, NJ 07102

 

Attention:  Michael Iacono - Trade Management manager

 

(b)Send copy by email to:

 

james.evert@prudential.com

 

 

﻿

 

 

 

(4)

Tax Identification No.: 

 

 

﻿

 

 

 

﻿





 

Schedule A-2

 

 

--------------------------------------------------------------------------------

 

 



﻿

 

 

 

 

 

 

 

 

﻿

 

Aggregate Principal

Amount of Notes

to be Purchased

 

 

Note

Denomination(s)

﻿

 

 

 

﻿

FARMERS INSURANCE EXCHANGE

$7,000,000

$7,000,000

﻿

 

 

 

(1)

All payments on account of Notes held by such purchaser shall be made by wire
transfer of immediately available funds for credit to:

 

 

﻿

 

 

 

﻿

JPMorgan Chase Bank

ABA:

Beneficiary Account No: 

Beneficiary Account Name:  JPMorgan Income

Ultimate Beneficiary:  P13939 Farmers Insurance Exchange

 

 

﻿

 

 

 

﻿

Each such wire transfer shall set forth the name of the Company, a reference to
“3.39% Series A Senior Notes due November 15, 2032, PPN 92968* AA5” and the due
date and application (as among principal, interest and Make-Whole Amount) of the
payment being made.

 

 

﻿

 

 

 

(2)

Address for all communications and notices:

 

 

﻿

 

 

 

﻿

Prudential Private Placement Investors, L.P.

c/o Prudential Capital Group

2029 Century Park East, Suite 715

Los Angeles, California 90067

pcg.lacf@prudential.com

Attention:  Managing Director

and for all notices relating solely to scheduled principal and interest payments
and written confirmations of wire transfers to:

 

Farmers

4680 Wilshire Blvd.

Los Angeles, CA 90010

Attention:  Treasury

Treasury:

Treasury Manager

323-932-3450

usw.treasury.farmers@farmersinsurance.com

 

 



 

Schedule A-3

 

 

--------------------------------------------------------------------------------

 

 

﻿

 

 

 

(3)

Address for Delivery of Notes:

 

 

﻿

 

 

 

﻿

(a)Send physical security by nationwide overnight delivery service to:

 

Mailing Address (for overnight mail)

JPMorgan Chase Bank, N.A.

Physical Receive Department

4 Chase Metrotech Center

3rd Floor

Brooklyn, NY 11245-0001

Attention:  Brian Cavanaugh, Tel. 718-242-0264

 

Street Deliveries (via messenger or walk up)

JPMorgan Chase Bank, N.A.

4 Chase Metrotech Center

1st Floor, Window 5

Brooklyn, NY 11245-0001

Attention:  Physical Receive Department

 

(Use Willoughby Street Entrance)

 

Please include in the cover letter accompanying the Notes a reference to the
Purchaser's account number (“P13939 - Farmers Insurance Exchange”) and CUSIP
information.

 

(b)Send copy by email:

 

james.evert@prudential.com

 

and

 

Private.Disbursements@Prudential.com

 

 

﻿

 

 

 

(4)

Tax Identification No.: 

 

 

﻿

 

 

 

﻿

﻿





 

Schedule A-4

 

 

--------------------------------------------------------------------------------

 

 



﻿

 

 

 

 

 

 

 

 

﻿

 

Aggregate Principal

Amount of Notes

to be Purchased

 

 

Note

Denomination(s)

﻿

 

 

 

﻿

MID CENTURY INSURANCE COMPANY

$3,000,000

$3,000,000

﻿

 

 

 

(1)

All payments on account of Notes held by such purchaser shall be made by wire
transfer of immediately available funds for credit to:

 

 

﻿

 

 

 

﻿

JPMorgan Chase Bank

ABA:

Beneficiary Account No: 

Beneficiary Account Name:  JPMorgan Income

Ultimate Beneficiary:  G23628 Mid Century Insurance Company

 

 

﻿

 

 

 

﻿

Each such wire transfer shall set forth the name of the Company, a reference to
“3.39% Series A Senior Notes due November 15, 2032, PPN 92968* AA5” and the due
date and application (as among principal, interest and Make-Whole Amount) of the
payment being made.

 

 

﻿

 

 

 

(2)

Address for all communications and notices:

 

 

﻿

 

 

 

﻿

Prudential Private Placement Investors, L.P.

c/o Prudential Capital Group

2029 Century Park East, Suite 715

Los Angeles, California 90067

pcg.lacf@prudential.com

Attention:  Managing Director

and for all notices relating solely to scheduled principal and interest payments
and written confirmations of wire transfers to:

 

Farmers

4680 Wilshire Blvd.

Los Angeles, CA 90010

Attention:  Treasury

Treasury:

Treasury Manager

323-932-3450

usw.treasury.farmers@farmersinsurance.com

 

 



 

Schedule A-5

 

 

--------------------------------------------------------------------------------

 

 

﻿

 

 

 

(3)

Address for Delivery of Notes:

 

 

﻿

 

 

 

﻿

(a)Send physical security by nationwide overnight delivery service to:

 

Mailing Address (for overnight mail)

JPMorgan Chase Bank, N.A.

Physical Receive Department

4 Chase Metrotech Center

3rd Floor

Brooklyn, NY 11245-0001

Attention:  Brian Cavanaugh, Tel. 718-242-0264

 

Street Deliveries (via messenger or walk up)

JPMorgan Chase Bank, N.A.

4 Chase Metrotech Center

1st Floor, Window 5

Brooklyn, NY 11245-0001

Attention:  Physical Receive Department

 

(Use Willoughby Street Entrance)

 

Please include in the cover letter accompanying the Notes a reference to the
Purchaser's account number (“G23628 - Mid Century Insurance Company”) and CUSIP
information.

 

(b)Send copy by email:

 

james.evert@prudential.com

 

and

 

Private.Disbursements@Prudential.com

 

 

﻿

 

 

 

(4)

Tax Identification No.: 

 

 

﻿

 

 

 

﻿

﻿

﻿

﻿

﻿

 

 

Schedule A-6

 

 

--------------------------------------------------------------------------------

 

 

SCHEDULE B

DEFINED TERMS

As used herein, the following terms have the respective meanings set forth below
or set forth in the Section hereof following such term:

“Acceptance” is defined in Section 2B(5).

“Acceptance Day” is defined in Section 2B(5).

“Acceptance Window” is defined in Section 2B(5).

“Accepted Note” is defined in Section 2B(5).

“Acquisition”, by any Person, means the acquisition by such Person, in a single
transaction or in a series of related transactions, of either (a) all or any
substantial portion of the property of, or a line of business or division of,
another Person or (b) at least a majority of the Voting Interests of another
Person, in each case whether or not involving a merger or consolidation with
such other Person.

“Affiliate”  means, at any time, and with respect to any Person, any other
Person that at such time directly or indirectly through one or more
intermediaries Controls, or is Controlled by, or is under common Control with,
such first Person, and, with respect to the Company, shall include any Person
beneficially owning or holding, directly or indirectly, 10% or more of any class
of voting or equity interests of the Company or any Subsidiary or any Person of
which the Company and its Subsidiaries beneficially own or hold, in the
aggregate, directly or indirectly, 10% or more of any class of voting or equity
interests.  Unless the context otherwise clearly requires, any reference to an
“Affiliate” is a reference to an Affiliate of the Company.

“Agreement” means this Note Purchase and Private Shelf Agreement, dated as of
November 15, 2017, between the Company, on the one hand, and PIM, the Series A
Purchasers and each Prudential Affiliate that hereafter may become bound by
certain provisions hereof, on the other hand, including all Schedules and
Exhibits attached to this Agreement, as it may from time to time be amended,
supplemented or otherwise modified.

“Anti-Corruption Laws”  means any law or regulation in a U.S. or any non-U.S.
jurisdiction regarding bribery or any other corrupt activity, including the U.S.
Foreign Corrupt Practices Act and the U.K. Bribery Act 2010.

“Anti-Money Laundering Laws”  means any law or regulation in a U.S. or any
non-U.S. jurisdiction regarding money laundering, drug trafficking,
terrorist-related activities or other money laundering predicate crimes,
including the Currency and Foreign Transactions Reporting Act of 1970 (otherwise
known as the Bank Secrecy Act) and the USA PATRIOT Act.

“Attributable Indebtedness” means, with respect to any Person on any date, in
respect of any Capital Lease, the capitalized amount thereof that would appear
on a balance sheet of such Person prepared as of such date in accordance with
GAAP.





 

Schedule B-1

 

 

--------------------------------------------------------------------------------

 

 

“Authorized Officer” means (i) in the case of the Company, its President, Chief
Financial Officer, Controller, Treasurer,  Director of Tax, Treasury and
Risk and any Vice President thereof designated as an “Authorized Officer” of the
Company in the Information Schedule or designated as an “Authorized Officer” of
the Company for purposes of this Agreement in an Officer’s Certificate executed
by the Company’s President, Chief Financial Officer or Treasurer, and (ii) in
the case of PIM, any officer of PIM designated as its “Authorized Officer” in
the Information Schedule or any officer of PIM designated as its “Authorized
Officer” for the purpose of this Agreement in a certificate executed by one of
its Authorized Officers.  Any action taken under this Agreement on behalf of the
Company by any individual who on or after the date of this Agreement shall have
been an Authorized Officer of the Company and whom PIM in good faith believes to
be an Authorized Officer of the Company at the time of such action shall be
binding on the Company even though such individual shall have ceased to be an
Authorized Officer of the Company, and any action taken under this Agreement on
behalf of PIM by any individual who on or after the date of this Agreement shall
have been an Authorized Officer of PIM, and who the Company in good faith
believes to be an Authorized Officer of PIM at the time of such action shall be
binding on PIM even though such individual shall have ceased to be an Authorized
Officer of PIM.

“Available Facility Amount” is defined in Section 2B(1).

“Bank Credit Agreement” means that certain Credit Agreement, dated as of June
17, 2011, between the Company and Bank of America,  N.A., as amended, restated,
supplemented, replaced, refinanced or otherwise modified from time to time, and
any other credit agreement which from time to time provides for the principal
revolving credit facility of the Company or its Subsidiaries.

“Blocked Person”  means (a) a Person whose name appears on the list of Specially
Designated Nationals and Blocked Persons published by OFAC, (b) a Person,
entity, organization, country or regime that is blocked or a target of sanctions
that have been imposed under U.S. Economic Sanctions Laws or (c) a Person that
is an agent, department or instrumentality of, or is otherwise beneficially
owned by, controlled by or acting on behalf of, directly or indirectly, any
Person, entity, organization, country or regime described in clause (a) or (b).

“Business Day” means (a) for the purposes of Section 8.6 only, any day other
than a Saturday, a Sunday or a day on which commercial banks in New York City
are required or authorized to be closed, (b) for the purposes of Section 2B(3)
only, any day other than a Saturday, a Sunday, a day on which commercial banks
in New York City are required or authorized to be closed or a day on which PIM
is not open for business, and (c) for the purposes of any other provision of
this Agreement, any day other than a Saturday, a Sunday or a day on which
commercial banks in New York City or San Diego,  California are required or
authorized to be closed.

“Cancellation Date” is defined in Section 2B(8)(iii).

“Cancellation Fee” is defined in Section 2B(8)(iii).





 

Schedule B-2

 

 

--------------------------------------------------------------------------------

 

 

“Capital Lease”  means, as applied to any Person, any lease of any property by
that Person as lessee which, in accordance with GAAP, is required to be
accounted for as a capital lease on the balance sheet of that Person.

“Cash Equivalents” means, as at any date, investments made subject to the
investment policy of the Company as in effect on the date hereof or a subsequent
investment policy of the Company as approved by the Required Holders.

“Change in Control” means an event or series of events by which:

(a)any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Exchange Act, but excluding any employee benefit plan of such person or
its subsidiaries, and any person or entity acting in its capacity as trustee,
agent or other fiduciary or administrator of any such plan) becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act,
except that a person or group shall be deemed to have “beneficial ownership” of
all equity interests that such person or group has the right to acquire, whether
such right is exercisable immediately or only after the passage of time (such
right, an “option right”)), directly or indirectly, of 25% or more of the equity
interests of the Company entitled to vote for members of the board of directors
or equivalent governing body of the Company on a fully diluted basis (and taking
into account all such securities that such person or group has the right to
acquire pursuant to any option right); or

(b)during any period of 24 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of the Company cease to be
composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body; or

(c)the passage of thirty days from the date upon which any Person or two or more
Persons acting in concert shall have acquired by contract or otherwise, or shall
have entered into a contract or arrangement that, upon consummation thereof,
will result in its or their acquisition of the power to exercise, directly or
indirectly, a controlling influence over the management or policies of the
Company, or control over the Voting Interests of the Company on a fully-diluted
basis (and taking into account all such Voting Interests that such Person or
group has the right to acquire pursuant to any option right) representing 25% or
more of the combined voting power of such Voting Interests; or

(d)(d) the Company fails to own and control, directly or indirectly, 100% of the
outstanding equity interests (other than (i) directors’ qualifying shares and
(ii) shares issued to foreign nationals to the extent required by applicable
law) of any of the Guarantors.





 

Schedule B-3

 

 

--------------------------------------------------------------------------------

 

 

“Closing Day” means (a) the Series A Closing Day, and (b) with respect to any
Accepted Note, the Business Day specified for the closing of the purchase and
sale of such Accepted Note in the Confirmation of Acceptance with respect to
such Accepted Note; provided that (i) if the Company and the Purchaser which is
obligated to purchase such Accepted Note agree on an earlier Business Day for
such closing, the “Closing Day” for such Accepted Note shall be such earlier
Business Day, and (ii) if the closing of the purchase and sale of such Accepted
Note is rescheduled pursuant to Section 2B(7), the “Closing Day” for such
Accepted Note, for all purposes of this Agreement except references to “original
Closing Day” in Section 2B(8)(ii), shall mean the Rescheduled Closing Day with
respect to such Accepted Note.

“Code” means the Internal Revenue Code of 1986 and the rules and regulations
promulgated thereunder from time to time.

“Company” is defined in the first paragraph of this Agreement.

“Confidential Information” is defined in Section 20.

“Confirmation of Acceptance” is defined in Section 2B(5).

“Consolidated Capital Expenditures” means, for any period, for the Company and
its Subsidiaries on a consolidated basis, all capital expenditures but excluding
expenditures to the extent made with the proceeds of any Involuntary Disposition
used to purchase property that is useful in the business of the Company and its
Subsidiaries.

“Consolidated EBITDA” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, an amount equal to Consolidated Net Income
for such period plus the following to the extent deducted in calculating such
Consolidated Net Income: (a) Consolidated Interest Charges for such period, (b)
the provision for federal, state, local and foreign income taxes payable for
such period, (c) the amount of depreciation and amortization expense for such
period, (d) any impairment charges related to goodwill and other intangible
assets and (e) non-cash stock-based compensation expense.

“Consolidated Funded Indebtedness” means, as of any date of determination with
respect to the Company and its Subsidiaries on a consolidated basis, without
duplication, the sum of: (a) all obligations for borrowed money and all
obligations evidenced by bonds, debentures, notes, loan agreements or other
similar instruments; (b) the maximum amount available to be drawn under letters
of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments; (c) all obligations in respect
of the deferred purchase price of property or services (other than trade
accounts payable in the ordinary course of business); (d) indebtedness
(excluding prepaid interest thereon) secured by a Lien on property owned or
being purchased by the Company or a Subsidiary (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by the Company or such Subsidiary or
is limited in recourse; (e) all Attributable Indebtedness; (f) all Guaranties
with respect to Indebtedness of the types specified in clauses (a) through (e)
above of another Person; and (g) all Indebtedness of the types referred to in
clauses (a) through (f) above of any partnership or joint venture (other than a
joint venture that is itself a corporation or limited liability company) in
which the Company or any Subsidiary is a general



 

Schedule B-4

 

 

--------------------------------------------------------------------------------

 

 

partner or joint venturer, except to the extent that Indebtedness is expressly
made non-recourse to such Person.

“Consolidated Interest Charges” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, an amount equal to the sum of (a) all
interest, premium payments, debt discount, fees, charges and related expenses in
connection with borrowed money (including capitalized interest) or in connection
with the deferred purchase price of assets, in each case to the extent treated
as interest in accordance with GAAP, plus (b) the portion of rent expense with
respect to such period under Capital Leases that is treated as interest in
accordance with GAAP.

“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated EBITDA for the most recently completed four fiscal
quarters to (b) Consolidated Interest Charges for the most recently completed
four fiscal quarters.

“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Funded Indebtedness as of such date to (b) Consolidated
EBITDA for the most recently completed four fiscal quarters.

“Consolidated Net Income”  means, for any period, for the Company and its
Subsidiaries on a consolidated basis, the net income (excluding extraordinary
gains) for that period.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise; and the
terms “Controlled” and “Controlling” shall have meanings correlative to the
foregoing.

“Controlled Entity” means (a) any of the Subsidiaries of the Company and any of
their or the Company’s respective Controlled Affiliates and (b) if the Company
has a parent company, such parent company and its Controlled Affiliates.

“Credit Parties” means the Company and the Guarantors.

“Default” means an event or condition the occurrence or existence of which
would, with the lapse of time or the giving of notice or both, become an Event
of Default.

“Default Rate” means (i) as to any Series A Note, that rate of interest that is
the greater of (a) 5.39% per annum, and (b) 2% per annum over the rate of
interest publicly announced by JPMorgan Chase Bank as its “base” or “prime”
rate, and (ii) as to any Shelf Note, that rate of interest that is the greater
of (1) 2% per annum over the Interest Rate specified in the caption at set forth
at the top of such Shelf Note, and (2) 2% per annum over the rate of interest
publicly announced by JPMorgan Chase Bank from time to time in New York City as
its “base” or “prime” rate.





 

Schedule B-5

 

 

--------------------------------------------------------------------------------

 

 

“Delayed Delivery Fee” is defined in Section 2B(8)(ii).

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition of any property by the Company or any Subsidiary, including any
sale, assignment, transfer or other disposal, with or without recourse, of any
notes or accounts receivable or any rights and claims associated therewith, but
excluding any Involuntary Disposition.

“Dollars” and “$” means lawful currency of the United States of America.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any state of the United States or the District of Columbia.

“Environmental Laws” means any and all federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
Hazardous Materials.

“ERISA” means the Employee Retirement Income Security Act of 1974 and the rules
and regulations promulgated thereunder from time to time in effect.

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is treated as a single employer together with the Company under section 414 of
the Code.

“Event of Default” is defined in Section 11.

“Exchange Act” means the Securities Exchange Act of 1934 and the rules and
regulations promulgated thereunder from time to time in effect.

“Facility” is defined in Section 2B(l).

“FATCA” means (a) sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), together with any current or
future regulations or official interpretations thereof, (b) any treaty, law or
regulation of any other jurisdiction, or relating to an intergovernmental
agreement between the United States of America and any other jurisdiction, which
(in either case) facilitates the implementation of the foregoing clause (a), and
(c) any agreements entered into pursuant to section 1471(b)(1) of the Code.

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States of America.

“Governmental Authority” means

(a)the government of





 

Schedule B-6

 

 

--------------------------------------------------------------------------------

 

 

(i)the United States of America or any state or other political subdivision
thereof, or

(ii)any other jurisdiction in which the Company or any Subsidiary conducts all
or any part of its business, or which asserts jurisdiction over any properties
of the Company or any Subsidiary, or

(b)any entity exercising executive, legislative, judicial, regulatory or
administrative functions of, or pertaining to, any such government.

“Governmental Official” means any governmental official or employee, employee of
any government-owned or government-controlled entity, political party, any
official of a political party, candidate for political office, official of any
public international organization or anyone else acting in an official capacity.

“Guarantor” means (a) WD-40 Manufacturing Company, HPD Laboratories Inc. and
Heartland Corporation, and (b) any other Person which becomes a party of the
Multiparty Guaranty pursuant to the requirements of Section 9.7.

“Guaranty”  means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guarantying or having the economic effect of
guarantying any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part); or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guaranty shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guaranty is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guarantying Person in good faith.  The term “Guaranty” as a verb has a
corresponding meaning.

“Hazardous Materials”  means any and all pollutants, toxic or hazardous wastes
or other substances that might pose a hazard to health and safety, the removal
of which may be required or the generation, manufacture, refining, production,
processing, treatment, storage, handling, transportation, transfer, use,
disposal, release, discharge, spillage, seepage, or filtration of which is or
shall be restricted, prohibited or penalized by any applicable law including
asbestos, urea formaldehyde foam insulation, polychlorinated biphenyls,
petroleum, petroleum products, lead based paint, radon gas or similar
restricted, prohibited or penalized substances.





 

Schedule B-7

 

 

--------------------------------------------------------------------------------

 

 

“Hedge Treasury Note(s)” means, with respect to any Accepted Note, the United
States Treasury Note or Notes whose average life (as determined by PIM) most
closely matches the average life of such Accepted Note.

“holder”  means, with respect to any Note, the Person in whose name such Note is
registered in the register maintained by the Company pursuant to Section 13.1,
provided, however, that if such Person is a nominee, then for the purposes of
Sections 7, 12, 17.2 and 18 and any related definitions in this Schedule B,
“holder” shall mean the beneficial owner of such Note whose name and address
appears in such register.

“Hostile Acquisition” means the acquisition of the capital stock or other equity
interests of a Person through a tender offer or similar solicitation of the
owners of such capital stock or other equity interests which has not been
approved (prior to such acquisition) by resolutions of the board of directors of
such Person or by similar action if such Person is not a corporation, and as to
which such approval has not been withdrawn.

“Indebtedness”  with respect to any Person means, at any time, without
duplication, 

(a)its liabilities for borrowed money and its redemption obligations in respect
of mandatorily redeemable Preferred Stock;

(b)its liabilities evidenced by bonds, debentures, notes or other similar
instruments;

(c)its liabilities for the deferred purchase price of property acquired by such
Person or services rendered to such Person (excluding accounts payable arising
in the ordinary course of business but including all liabilities created or
arising under any conditional sale or other title retention agreement with
respect to any such property or services, and including its obligations under
non-competition, earn-out or similar agreements);

(d)(i) all liabilities appearing on its balance sheet in accordance with GAAP in
respect of Capital Leases and (ii) all liabilities which would appear on its
balance sheet in accordance with GAAP in respect of Synthetic Leases assuming
such Synthetic Leases were accounted for as Capital Leases;

(e)all liabilities for borrowed money secured by any Lien with respect to any
property owned by such Person (whether or not it has assumed or otherwise become
liable for such liabilities);

(f)all its liabilities in respect of letters of credit or instruments serving a
similar function issued or accepted for its account by banks and other financial
institutions (whether or not representing obligations for borrowed money);

(g)the aggregate Swap Termination Value of all Swap Contracts of such Person;
and





 

Schedule B-8

 

 

--------------------------------------------------------------------------------

 

 

(h)any Guaranty of such Person with respect to liabilities of a type described
in any of clauses (a) through (g) hereof.

Indebtedness of any Person shall include the Indebtedness of any partnership or
joint venture (other than a joint venture that is itself a corporation or
limited liability company) in which such Person is a general partner or a joint
venturer, unless such Indebtedness is expressly made non-recourse to such
Person.  In addition, Indebtedness of any Person shall include all obligations
of such Person of the character described in clauses (a) through (g) to the
extent such Person remains legally liable in respect thereof notwithstanding
that any such obligation is deemed to be extinguished under GAAP.

“Indemnity and Contribution Agreement” is defined in Section 4A(1)

 “INHAM Exemption” is defined in Section 6.2.

“Institutional Investor” means (a) any Purchaser of a Note, (b) any holder of a
Note holding (together with one or more of its affiliates) more than 5% of the
aggregate principal amount of the Notes then outstanding, (c) any bank, trust
company, savings and loan association or other financial institution, any
pension plan, any investment company, any insurance company, any broker or
dealer, or any other similar financial institution or entity, regardless of
legal form, and (d) any Related Fund of any holder of any Note.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of equity interests of another Person, (b) a loan, advance or
capital contribution to, Guaranty or assumption of debt of, or purchase or other
acquisition of any other debt or equity participation or interest in, another
Person, or (c) an Acquisition. For purposes of covenant compliance, the amount
of any Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment.

“Involuntary Disposition” means any loss of, damage to or destruction of, or any
condemnation or other taking for public use of, any property of the Company or
any Subsidiary.

“Issuance Period” is defined in Section 2B(2).

“Lien”  means, with respect to any Person, any mortgage, lien, pledge, charge,
security interest or other encumbrance, or any interest or title of any vendor,
lessor, lender or other secured party to or of such Person under any conditional
sale or other title retention agreement or Capital Lease, upon or with respect
to any property or asset of such Person (including in the case of stock,
stockholder agreements, voting trust agreements and all similar arrangements).

“Make-Whole Amount” is defined in Section 8.6.

“Material” means material in relation to the business, operations, affairs,
financial condition, assets, properties or prospects of the Company and its
Subsidiaries taken as a whole.

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, affairs, financial condition, assets or properties of the Company
and its Subsidiaries taken as a



 

Schedule B-9

 

 

--------------------------------------------------------------------------------

 

 

whole, (b) the ability of the Company to perform its obligations under the
Transaction Documents to which it is a party, (c) the ability of any
Guarantor to perform its obligations under the Transaction Documents to which it
is a party, or (d) the validity or enforceability of any of the Transaction
Documents or the rights or remedies of PIM or the holders of Notes thereunder.

“Most Favored Provision” is defined in Section 9.8.

“Multiemployer Plan” means any Plan that is a “multiemployer plan” (as such term
is defined in section 4001(a)(3) of ERISA).

“Multiparty Guaranty” is defined in Section 4A(1).

“NAIC” means the National Association of Insurance Commissioners.

“NAIC Annual Statement” is defined in Section 6.2.

“Non-U.S. Plan” means any plan, fund or other similar program that (a) is
established or maintained outside the United States of America by the Company or
any Subsidiary primarily for the benefit of employees of the Company or one or
more Subsidiaries residing outside the United States of America, which plan,
fund or other similar program provides, or results in, retirement income, a
deferral of income in contemplation of retirement or payments to be made upon
termination of employment, and (b) is not subject to ERISA or the Code.

“Notes” is defined in Section 1B.

“OFAC”  means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“OFAC Sanctions Program” means any economic or trade sanction that OFAC is
responsible for administering and enforcing.  A list of OFAC Sanctions Programs
may be found at
http://www.treasury.gov/resource-center/sanctions/Programs/Pages/Programs.aspx.

“Officer’s Certificate” means a certificate of a Senior Financial Officer or of
any other officer of the Company whose responsibilities extend to the subject
matter of such certificate.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA.

“Permitted Acquisition” means an Investment consisting of an Acquisition by any
Credit Party, provided that (a) the property acquired (or the property of the
Person acquired) in such Acquisition is used or useful in the same or a similar
line of business as the Company and its Subsidiaries were engaged in on the date
hereof (or any reasonable extensions or expansions thereof), (b) in the case of
an Acquisition of the equity interests of another Person, the board of directors
(or other comparable governing body) of such other Person shall have duly
approved such Acquisition, (c) the Company shall have delivered to the holders
of Notes a Pro Forma Compliance Certificate demonstrating that, upon giving
effect to such Acquisition, the Credit Parties would be in compliance with the
financial covenants set forth in Section 10.11 on a Pro Forma Basis, (d) the
representations and warranties made by the Credit Parties in each Transaction



 

Schedule B-10

 

 

--------------------------------------------------------------------------------

 

 

Document shall be true and correct in all material respects at and as if made as
of the date of such Acquisition (after giving effect thereto), (e) if such
transaction involves the purchase of an interest in a partnership between any
Credit Party as a general partner and entities unaffiliated with the Company as
the other partners, such transaction shall be effected by having such equity
interest acquired by a corporate holding company directly or indirectly
wholly-owned by such Credit Party newly formed for the sole purpose of effecting
such transaction, (f) immediately after giving effect to such Acquisition, there
shall be at least $10,000,000 of the sum of (i) availability existing under the
revolving commitment of the Bank Credit Agreement and (ii) unrestricted cash and
Cash Equivalents of the Company, and (g) such Person or property being acquired
in such Acquisition had positive EBITDA for the most recently ended twelve (12)
month period preceding the closing of such Acquisition.

“Permitted Liens” means, at any time, Liens in respect of property of the
Company or any Subsidiary permitted to exist at such time pursuant to the terms
of Section 10.1.

“Permitted Transfers” means (a) Dispositions of inventory in the ordinary course
of business; (b) Dispositions of property to the Company or any Subsidiary,
provided that if the transferor of such property is a Credit Party then the
transferee thereof must be a Credit Party; (c) Dispositions of accounts
receivable in connection with the collection or compromise thereof; (d)
licenses, sublicenses, leases or subleases granted to others not interfering in
any material respect with the business of the Company and its Subsidiaries; and
(e) the sale or disposition of Cash Equivalents for fair market value.

“Person” means an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization, business entity or
Governmental Authority.

“PIM” means PGIM, Inc.

“Plan” means an “employee benefit plan” (as defined in section 3(3) of ERISA)
subject to Title I of ERISA that is or, within the preceding five years, has
been established or maintained, or to which contributions are or, within the
preceding five years, have been made or required to be made, by the Company or
any ERISA Affiliate or with respect to which the Company or any ERISA Affiliate
may have any liability.

“Preferred Stock” means any class of capital stock of a Person that is preferred
over any other class of capital stock (or similar equity interests) of such
Person as to the payment of dividends or the payment of any amount upon
liquidation or dissolution of such Person.

“Principal Credit Facility” means any one or more credit facility or credit
facilities provided under the Bank Credit Agreement.

“Pro Forma Basis” means, with respect to any transaction, that for purposes of
calculating the financial covenants set forth in Section 10.11, such transaction
shall be deemed to have occurred as of the first day of the most recent four
fiscal quarter period preceding the date of such transaction for which financial
statements were required to be delivered pursuant to Section 7.1(a) or (b).  In
connection with the foregoing, (a) with respect to any Disposition or
Involuntary Disposition, (i) income statement and cash flow statement items
(whether positive or negative)



 

Schedule B-11

 

 

--------------------------------------------------------------------------------

 

 

attributable to the property disposed of shall be excluded to the extent
relating to any period occurring prior to the date of such transaction and (ii)
Indebtedness which is retired shall be excluded and deemed to have been retired
as of the first day of the applicable period and (b) with respect to any
Acquisition, (i) income statement and cash flow statement items attributable to
the Person or property acquired shall be included to the extent relating to any
period applicable in such calculations to the extent (A) such items are not
otherwise included in such income statement and cash flow statement items for
the Company and its Subsidiaries in accordance with GAAP or in accordance with
any defined terms set forth in Schedule B and (B) such items are supported by
financial statements or other information reasonably satisfactory to the
Required Holders and (ii) any Indebtedness incurred or assumed by the Company or
any Subsidiary (including the Person or property acquired) in connection with
such transaction and any Indebtedness of the Person or property acquired which
is not retired in connection with such transaction (A) shall be deemed to have
been incurred as of the first day of the applicable period and (B) if such
Indebtedness has a floating or formula rate, shall have an implied rate of
interest for the applicable period for purposes of this definition determined by
utilizing the rate which is or would be in effect with respect to such
Indebtedness as at the relevant date of determination.

“Pro Forma Compliance Certificate” means an Officer’s Certificate containing
reasonably detailed calculations of the financial covenants set forth in Section
10.11 as of the end of the period of the four fiscal quarters most recently
ended for which the Company has delivered financial statements pursuant to
Section 7.1(a) or (b) after giving effect to the applicable transaction on a Pro
Forma Basis.

“property” or “properties” means, unless otherwise specifically limited, real or
personal property of any kind, tangible or intangible, choate or inchoate.

“Prudential Affiliate” means (i) any corporation or other entity controlling,
controlled by, or under common control with, PIM and (ii) any managed account or
investment fund which is managed by PIM or a Prudential Affiliate described in
clause (i) of this definition.

“PTE” is defined in Section 6.2.

“Purchasers” means the Series A Purchasers and PIM and/or the Prudential
Affiliate(s) which are purchasing any Accepted Notes.

“QPAM Exemption” is defined in Section 6.2.

“Qualified Institutional Buyer” means any Person who is a “qualified
institutional buyer” within the meaning of such term as set forth in Rule
144A(a)(1) under the Securities Act.

“Related Fund” means, with respect to any holder of any Note, any fund or entity
that (a) invests in Securities or bank loans, and (b) is advised or managed by
such holder, the same investment advisor as such holder or by an affiliate of
such holder or such investment advisor.

“Request for Purchase” is defined in Section 2B(3).

“Required Holders” means, at any time, the holder or holders of at least 49.9%
of the aggregate principal amount of the Notes or of a Series of Notes, as the
context may require, from



 

Schedule B-12

 

 

--------------------------------------------------------------------------------

 

 

time to time outstanding (exclusive of Notes then owned by any Credit Party, any
Subsidiary or any of their respective Affiliates),  provided that such holder(s)
shall include a holder of Notes described in clause (i) of the definition of
“Prudential Affiliate.”

“Rescheduled Closing Day” is defined in Section 2B(7).

“Responsible Officer” means any Senior Financial Officer and any other officer
with responsibility for the administration of the relevant portion of this
Agreement or any other Transaction Document.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any equity interests of any
Person, or any payment (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, defeasance, acquisition, cancellation or termination of
any such equity interests or on account of any return of capital to such
Person’s stockholders, partners or members (or the equivalent Person thereof),
or any option, warrant or other right to acquire any such dividend or other
distribution or payment.

“SEC” means the Securities and Exchange Commission of the United States of
America.

“Securities” or “Security” shall have the meaning specified in section 2(1) of
the Securities Act.

“Securities Act” means the Securities Act of 1933 and the rules and regulations
promulgated thereunder from time to time in effect.

“Securitization Transaction” means, with respect to any Person, any financing
transaction or series of financing transactions (including factoring
arrangements) pursuant to which such Person or any Subsidiary of such Person may
sell, convey or otherwise transfer, or grant a security interest in, accounts,
payments, receivables, rights to future lease payments or residuals or similar
rights to payment to a special purpose subsidiary or affiliate of such Person.

“Senior Financial Officer” means the chief financial officer, principal
accounting officer, treasurer or controller of the Company.

“Series” is defined in Section 1B.

“Series A Closing Day” is defined in Section 3.

“Series A Notes” is defined in Section 1A.

“Series A Purchasers” means the Persons identified in Schedule A as the
purchasers of the Series A Notes.

“Shelf Notes” is defined in Section 1B.

“Source” is defined in Section 6.2.





 

Schedule B-13

 

 

--------------------------------------------------------------------------------

 

 

“State Sanctions List” means a list that is adopted by any state Governmental
Authority within the United States of America pertaining to Persons that engage
in investment or other commercial activities in Iran or any other country that
is a target of economic sanctions imposed under U.S. Economic Sanctions Laws.

“Subsidiary”  means, as to any Person, any other Person in which such first
Person or one or more of its Subsidiaries or such first Person and one or more
of its Subsidiaries owns sufficient equity or voting interests to enable it or
them (as a group) ordinarily, in the absence of contingencies, to elect a
majority of the directors (or Persons performing similar functions) of such
second Person, and any partnership or joint venture if more than a 50% interest
in the profits or capital thereof is owned by such first Person or one or more
of its Subsidiaries or such first Person and one or more of its Subsidiaries
(unless such partnership or joint venture can and does ordinarily take major
business actions without the prior approval of such Person or one or more of its
Subsidiaries).  Unless the context otherwise clearly requires, any reference to
a “Subsidiary” is a reference to a Subsidiary of the Company.

“SVO” means the Securities Valuation Office of the NAIC.

“Swap Contract” means (a) any and all interest rate swap transactions, basis
swap transactions, basis swaps, credit derivative transactions, forward rate
transactions, commodity swaps, commodity options, forward commodity contracts,
equity or equity index swaps or options, bond or bond price or bond index swaps
or options or forward foreign exchange transactions, cap transactions, floor
transactions, currency options, spot contracts or any other similar transactions
or any of the foregoing (including any options to enter into any of the
foregoing), and (b) any and all transactions of any kind, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement published by the International Swaps and
Derivatives Association, Inc. or any International Foreign Exchange Master
Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amounts(s) determined as the
mark-to-market values(s) for such Swap Contracts, as determined based upon one
or more mid-market or other readily available quotations provided by any
recognized dealer in such Swap Contracts.

“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing arrangement
whereby the arrangement is considered borrowed money indebtedness for tax
purposes but is classified as an operating lease or does not otherwise appear on
a balance sheet under GAAP.

“Transaction Documents” means this Agreement, the Notes, the Multiparty
Guaranty, the Indemnity and Contribution Agreement, and any and all other
agreements, documents, certificates and instruments from time to time executed
and delivered by or on behalf of any Credit Party related thereto.

“United States Person” has the meaning set forth in Section 7701(a)(30) of the
Code.





 

Schedule B-14

 

 

--------------------------------------------------------------------------------

 

 

“USA PATRIOT Act” means United States Public Law 107-56, Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA) PATRIOT ACT) Act of 2001 and the rules and regulations
promulgated thereunder from time to time in effect.

“U.S. Economic Sanctions Laws”  means those laws, executive orders, enabling
legislation or regulations administered and enforced by the United States
pursuant to which economic sanctions have been imposed on any Person, entity,
organization, country or regime, including the Trading with the Enemy Act, the
International Emergency Economic Powers Act, the Iran Sanctions Act, the Sudan
Accountability and Divestment Act and any other OFAC Sanctions Program.

“Voting Interests” means, with respect to any Person, any shares of stock (or
similar equity interests) of such Person whose holders are entitled under
ordinary circumstances to vote for the election of directors (or similar body
that has management authority of such Person) of such Person (irrespective of
whether at the time stock (or similar equity interests) of any other class or
classes shall have or might have voting power by reason of the happening of any
contingency).

“Wholly-Owned Subsidiary” means, at any time, any Subsidiary all of the equity
interests (except directors’ qualifying shares) and voting interests of which
are owned by any one or more of the Company and the Company’s other Wholly-Owned
Subsidiaries at such time.

 

 

Schedule B-15

 

 

--------------------------------------------------------------------------------

 

 

SCHEDULE 5.4

﻿

Company Subsidiaries

Picture 1 [wdfc-20171117xex10_ag001.jpg]

﻿

Company Directors

Picture 3 [wdfc-20171117xex10_ag002.jpg]

﻿

Company Executive Officers

Picture 7 [wdfc-20171117xex10_ag003.jpg]





 

Schedule 5.4-1

 

--------------------------------------------------------------------------------

 

 



﻿

SCHEDULE 5.4  (page 2  of 2)

﻿

Company Statutory Officers

﻿

Picture 6 [wdfc-20171117xex10_ag004.jpg]

﻿

﻿

 

 

Schedule 5.4-2

 

--------------------------------------------------------------------------------

 

 

SCHEDULE 5.15

﻿

Outstanding Indebtedness

﻿

 

 

 

 

﻿

 

 

 

 

1)

Credit Agreement between WD-40 Company and Bank of America Merrill Lynch for
access to a $175 million instrument

﻿

Guarantors:

 

Domestic Subsidiaries

 

﻿

Collateral:

 

None

 

﻿

Currency:

 

USD

 

﻿

Type:

 

Line-of-credit instrument

 

﻿

Amount:

 

$175 million

 

﻿

Amount Outstanding @ 11/13/17:

 

$160.2 million

 

﻿

Origination Date:

 

June 17, 2011

 

﻿

Dates Amended:

 

January 13, 2013

 

﻿

 

 

May 13, 2015

 

﻿

 

 

November 16, 2015

 

﻿

 

 

September 1, 2016

 

﻿

 

 

November 15, 2017

 

﻿

 

 

 

 

2)

Intercompany Loan #1 between WD-40 Company, (Delaware) and WD-40 Holding Limited
(UK)

﻿

 

 

 

 

﻿

Guarantors:

 

None

 

﻿

Collateral:

 

None

 

﻿

Currency:

 

GBP

 

﻿

Type:

 

Term Loan

 

﻿

Amount Outstanding:

 

£6,500,000

 

﻿

Origination Date:

 

April 1, 2004

 

﻿

Original Maturity:

 

March 31, 2014

 

﻿

Rollover Maturity

 

March 31, 2024

 

﻿

 

 

 

 

3)

Intercompany Loan #2 between WD-40 Company, (Delaware) and WD-40 Holding Limited
(UK)

﻿

 

 

 

 

﻿

Guarantors:

 

None

 

﻿

Collateral:

 

None

 

﻿

Currency:

 

GBP

 

﻿

Type:

 

Line-of-Credit

 

﻿

Total Facility:

 

£5,000,000

 

﻿

Amount Drawn & Outstanding:

 

£1,740,000 last draw made in April 2008

 

﻿

Origination Date:

 

March 24, 2006

 

﻿

Original Maturity:

 

March 24, 2016

 

﻿

Rollover Maturity

 

March 24, 2026

 

﻿

 

 

 

 

4)

Intercompany Loan #3 between WD-40 Company, (Delaware) and WD-40 Holding Limited
(UK)

﻿

 

 

 

 

﻿

Guarantors:

 

None

 

﻿

Collateral:

 

None

 

﻿

Currency:

 

GBP

 

﻿

Type:

 

Term Loan

 

﻿

Amount Outstanding:

 

£2,730,000

 

﻿

Origination Date:

 

April 1, 2004

 

﻿

Original Maturity:

 

March 31, 2014

 

﻿

 

 

 

 

5)

Capital Lease of Specific Equipment between WD-40 Company (Australia) Pty Ltd
and Konica Minolta

﻿

Currency:

 

AUS

 

﻿

Collateral:

 

Specific Equipment identified in the lease agreement

 

﻿

Type:

 

Capital Lease

 

﻿

Original Amount:

 

$98,945

 

﻿

Origination Date:

 

July 1, 2015

 

﻿

Maturity Date:

 

June 1, 2020

 

 

Schedule 15.5

 

--------------------------------------------------------------------------------

 

 

﻿

SCHEDULE 10.1

﻿

Existing Liens



﻿

﻿

 

 

 

 

1)

Capital Lease of Specific Equipment between WD-40 Company (Australia) Pty Ltd
and Konica Minolta

﻿

Collateral:

 

Limited to specifically financed equipment

 

﻿

Currency:

 

AUS

 

﻿

Type:

 

Capital Lease

 

﻿

Original Amount:

 

$98,945

 

﻿

Origination Date:

 

July 1, 2015

 

﻿

Maturity Date:

 

June 1, 2020

 

﻿



 

Schedule 10.1

 

--------------------------------------------------------------------------------

 

 

SCHEDULE 10.2

﻿

Existing Investments

﻿

Prior Acquisitions of listed brands / trademarks

﻿

1)3-In-One brand

2)HPD Laboratories, Inc. (Carpet Fresh, 2000 Flushes and X-14 brands)

3)Heartland Corporation (Spot Shot brand)

4)Lava brand

5)Solvol brand (Australia)

6)1001 brand  (U.K.)

7)GT85 brand (U.K.)

﻿

Prior Intercompany Loans

﻿

﻿

 

 

 

 

﻿

Intercompany Loan #1 between WD-40 Company, (Delaware) and WD-40 Holding Limited
(UK)

﻿

 

 

 

 

﻿

Guarantors:

 

None

 

﻿

Collateral:

 

None

 

﻿

Currency:

 

GBP

 

﻿

Type:

 

Term Loan

 

﻿

Amount Outstanding:

 

£6,500,000

 

﻿

Origination Date:

 

April 1, 2004

 

﻿

Original Maturity:

 

March 31, 2014

 

﻿

Rollover Maturity

 

March 31, 2024

 

﻿

 

 

 

 

﻿

Intercompany Loan #2 between WD-40 Company, (Delaware) and WD-40 Holding Limited
(UK)

﻿

 

 

 

 

﻿

Guarantors:

 

None

 

﻿

Collateral:

 

None

 

﻿

Currency:

 

GBP

 

﻿

Type:

 

Line-of-Credit

 

﻿

Total Facility:

 

£5,000,000

 

﻿

Amount Drawn & Outstanding:

 

£1,740,000 last draw made in April 2008

 

﻿

Origination Date:

 

March 24, 2006

 

﻿

Original Maturity:

 

March 24, 2016

 

﻿

Rollover Maturity

 

March 24, 2026

 

﻿

 

 

 

 

﻿

Intercompany Loan #3 between WD-40 Company, (Delaware) and WD-40 Holding Limited
(UK)

﻿

 

 

 

 

﻿

Guarantors:

 

None

 

﻿

Collateral:

 

None

 

﻿

Currency:

 

GBP

 

﻿

Type:

 

Term Loan

 

﻿

Amount Outstanding:

 

£2,730,000

 

﻿

Origination Date:

 

April 1, 2004

 

﻿

Original Maturity:

 

March 31, 2014

 

﻿





Schedule 10.2

 

--------------------------------------------------------------------------------

 

 



﻿

SCHEDULE 10.3

﻿

Indebtedness

﻿

﻿

﻿

Please refer to Schedule 5.15 for a complete list of “Existing Indebtedness”

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿





Schedule 10.3

 

--------------------------------------------------------------------------------

 

 

EXHIBIT A-1

[FORM OF SERIES A NOTE]

﻿

WD-40 COMPANY

3.39%  SERIES A SENIOR NOTE DUE NOVEMBER 15, 2032

﻿

No. [___][Date]

$[____]PPN 92968* AA5

﻿

FOR VALUE RECEIVED, the undersigned, WD-40 COMPANY (herein called the
“Company”), a corporation organized under the laws of the State of Delaware,
hereby promises to pay to [_____________], or registered assigns, the principal
sum of [___________] DOLLARS (or so much thereof as shall not have been prepaid)
on November 15, 2032, with interest (computed on the basis of a 360-day year of
twelve 30-day months) (a) on the unpaid balance hereof at the rate of 3.39% per
annum from the date hereof, payable at maturity and on the 15th day of each May
and November, commencing with the May 15 or November 15 following the date
hereof, until the principal hereof shall have become due and payable, and (b) at
a rate per annum from time to time equal to the greater of (i) 5.39% and (ii) 2%
over the rate of interest publicly announced by JPMorgan Chase Bank from time to
time in New York, New York as its “base” or “prime” rate (x) on any overdue
payment of interest, and (y) during the continuance of an Event of Default on
such unpaid principal balance, any overdue payment of interest and any overdue
payment of any Make-Whole Amount, in the case of each of clause (x) and (y),
payable semi-annually as aforesaid (or, at the option of the registered holder
hereof, on demand).

Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at
JPMorgan Chase Bank, New York, New York or at such other place as the holder
hereof shall designate to the Company in writing as provided in the Agreement
referred to below.

This Note is one of a series of senior notes (herein called the “Notes”) issued
pursuant to a Note Purchase and Private Shelf Agreement, dated as of
November 15, 2017 (as from time to time amended, restated, supplemented or
otherwise modified, the “Agreement”), between the Company, on the one hand, and
the other Persons party thereto, on the other hand, and is entitled to the
benefits thereof.  Each holder of this Note will be deemed, by its acceptance
hereof, to have (i) agreed to the confidentiality provisions set forth in
Section 20 of the Agreement and (ii) made the representation set forth in
Section 6.2 of the Agreement.  Unless otherwise indicated, capitalized terms
used in this Note shall have the respective meanings ascribed to such terms in
the Agreement.

This Note is a registered Note and, as provided in the Agreement, upon surrender
of this Note for registration of transfer, accompanied by a written instrument
of transfer duly executed, by the registered holder hereof or such holder’s
attorney duly authorized in writing, a new Note for a like principal amount will
be issued to, and registered in the name of, the transferee.  Prior to due
presentment for registration of transfer, the Company may treat the Person in
whose name this Note is registered as the owner hereof for the purpose of
receiving payment and for all other purposes, and the Company will not be
affected by any notice to the contrary.





 

Exhibit A-1-1

 

--------------------------------------------------------------------------------

 

 

The Company will make required prepayments of principal on the dates and in the
amounts specified in the Agreement.  This Note is also subject to optional
prepayment, in whole or from time to time in part, at the times and on the terms
specified in the Agreement, but not otherwise.

If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make-Whole Amount) and with the effect, provided in
the Agreement.

This Note shall be construed and enforced in accordance with, and the rights of
the Company and the holder of this Note shall be governed by, the law of the
State of New York excluding choice-of-law principles of the law of such state
that would permit the application of the laws of a jurisdiction other than such
state.

﻿

﻿

﻿

 

 

﻿

WD-40 COMPANY

﻿

 

 

﻿

By:

 

﻿

Name:

Jay W. Rembolt

﻿

Title:

CFO

 

 

Exhibit A-1-2

 

--------------------------------------------------------------------------------

 

 

EXHIBIT A-2

[FORM OF SHELF NOTE]

﻿

WD-40 COMPANY

SERIES ____ SENIOR NOTE

﻿

No. [___]

ORIGINAL PRINCIPAL AMOUNT:

ORIGINAL ISSUE DATE:

INTEREST RATE:

INTEREST PAYMENT DATES:  [Monthly][Quarterly][Semi-annually] on each [STATE
DATES]

FINAL MATURITY DATE:

PRINCIPAL PREPAYMENT DATES AND AMOUNTS:

﻿

FOR VALUE RECEIVED, the undersigned, WD-40 COMPANY (herein called the
“Company”), a corporation organized under the laws of the State of Delaware,
hereby promises to pay to [________________], or registered assigns, the
principal sum of [_____________________] DOLLARS (or so much thereof as shall
have been prepaid) [on the Final Maturity Date specified above] [, payable on
the Principal Prepayment Dates and in the amounts specified above, and on the
Final Maturity Date as specified above in an amount equal to the unpaid balance
of the principal hereof,] with interest (computed on the basis of a 360-day year
of twelve 30-day months) (a) on the unpaid balance thereof at the Interest Rate
per annum specified above, payable on the Final Maturity Date specified above
and on each Interest Payment Date specified above, commencing with the Interest
Payment Date next succeeding the date hereof, until the principal hereof shall
have become due and payable, and (b) at a rate per annum from time to time equal
to the Default Rate (x) on any overdue payment of interest, and (y) during the
continuance of an Event of Default on such unpaid principal balance, any overdue
payment of interest and any overdue payment of any Make-Whole Amount, in the
case of each of clause (x) and (y), payable on each Interest Payment Date as
aforesaid (or, at the option of the registered holder hereof, on demand).

Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at
JPMorgan Chase Bank, New York, New York or at such other place as the holder
hereof shall designate to the Company in writing as provided in the Agreement
referred to below.

This Note is one of a series of senior notes (herein called the “Notes”) issued
pursuant to a Note Purchase and Private Shelf Agreement, dated as of
November 15, 2017 (as from time to time amended, restated, supplemented or
otherwise modified, the “Agreement”), between the Company, on the one hand, and
the other Persons party thereto, on the other hand, and is entitled to the
benefits thereof.  Each holder of this Note will be deemed, by its acceptance
hereof, to have (i) agreed to the confidentiality provisions set forth in
Section 20 of the Agreement and (ii) made the representation set forth in
Section 6.2 of the Agreement.  Unless otherwise indicated,



 

Exhibit A-2-1

 

--------------------------------------------------------------------------------

 

 

capitalized terms used in this Note shall have the respective meanings ascribed
to such terms in the Agreement.

This Note is a registered Note and, as provided in the Agreement, upon surrender
of this Note for registration of transfer, accompanied by a written instrument
of transfer duly executed, by the registered holder hereof or such holder’s
attorney duly authorized in writing, a new Note for a like principal amount will
be issued to, and registered in the name of, the transferee.  Prior to due
presentment for registration of transfer, the Company may treat the person in
whose name this Note is registered as the owner hereof for the purpose of
receiving payment and for all other purposes, and the Company will not be
affected by any notice to the contrary.

This Note is [also] subject to optional prepayment, in whole or from time to
time in part, at the times and on the terms specified in the Agreement, but not
otherwise.

If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make-Whole Amount), and with the effect provided in
the Agreement.

This Note shall be construed and enforced in accordance with, and the rights of
the Company and the holder of this Note shall be governed by, the law of the
State of New York excluding choice-of-law principles of the law of such state
that would permit the application of the laws of a jurisdiction other than such
state.

﻿

﻿

﻿

 

 

﻿

WD-40 COMPANY

﻿

 

 

﻿

By:

 

﻿

Name:

 

﻿

Title:

 

 

 

Exhibit A-2-2

 

--------------------------------------------------------------------------------

 

 

EXHIBIT B

[FORM OF REQUEST FOR PURCHASE]

﻿

WD-40 COMPANY

﻿

Reference is made to the Note Purchase and Private Shelf Agreement (the
“Agreement”), dated as of November 15, 2017, between WD-40 Company (the
“Company”) and the other Persons named therein as parties thereto.  All terms
herein that are defined in the Agreement have the respective meanings specified
in the Agreement.

﻿

Pursuant to Section 2B(3) of the Agreement, the Company hereby makes the
following Request for Purchase:

﻿

Individual specifications of the notes covered hereby (the “Notes”):

﻿

Principal Amount

Final Maturity Date

Principal Prepayment Dates and Amounts

Interest Payment Period



**

***

[monthly] [quarterly]
[semi-annually]

﻿

Use of proceeds of the Notes:

Proposed day for the closing of the purchase and sale of the Notes:

The purchase price of the Notes is to be transferred to:





 

Exhibit B-1

 

--------------------------------------------------------------------------------

 

 



Name, Address and ABA Routing Number of Bank

Number of Account

Name & Telephone No. of Bank Officer

____________________

___________________

________________________

________________________

________________________

﻿

The Company certifies (a) that the representations and warranties contained in
Section 5 of the Agreement are true on and as of the date of this Request for
Purchase (except to the extent that any representation or warranty is made as of
a specific earlier date, in which case such representation or warranty is true
as of such earlier date), and (b) that there exists on the date of this Request
for Purchase no Event of Default or Default (both before and after giving effect
to the issuance and purchase of the Notes contemplated hereby).

﻿

 

 

Dated:

 

 

﻿

﻿

 

 

﻿

WD-40 COMPANY

﻿

 

 

﻿

By:

 

﻿

Name:

 

﻿

Title:

 

 

 

Exhibit B-2

 

--------------------------------------------------------------------------------

 

 

EXHIBIT C

[FORM OF CONFIRMATION OF ACCEPTANCE]

WD-40 COMPANY

Reference is made to the Note Purchase and Private Shelf Agreement (the
“Agreement”), dated as of November 15, 2017, between WD-40 Company (the
“Company”)  and the other Persons named therein as parties thereto.  All terms
used herein that are defined in the Agreement have the respective meanings
specified in the Agreement.

PIM or the Prudential Affiliate which is named below as a Purchaser of Notes
hereby confirms the representations as to such Notes set forth in Section 6 of
the Agreement, and agrees to be bound by Sections 2B(5) and 2B(7) of the
Agreement.

Pursuant to Section 2B(5) of the Agreement, an Acceptance with respect to the
following Accepted Shelf Notes is hereby confirmed:

I.Accepted Notes:  Aggregate principal amount $_____________.

(A)(a)Name of Purchaser:

(b)Principal amount:

(c)Final maturity date:

(d)Principal prepayment dates and amounts:

(e)Interest rate:

(f)Interest payment period:  [monthly] [quarterly] [semi-annually]

(g)Payment and notice instructions:  As set forth on attached Purchaser
Schedule.

(B)(a)Name of Purchaser:

(b)Principal amount:

(c)Final maturity date:

(d)Principal prepayment dates and amounts:

(e)Interest rate:

(f)Interest payment period:  [monthly] [quarterly] [semi-annually]

(g)Payment and notice instructions:  As set forth on attached Purchaser
Schedule.

[(C), (D) . . . same information as above.]

II.Closing Day:  _______________  _____, _______

﻿

 

 

Dated:

 

 

﻿



 

Exhibit C-1

 

--------------------------------------------------------------------------------

 

 

﻿

 

 

﻿

WD-40 COMPANY

﻿

 

 

﻿

By:

 

﻿

Name:

 

﻿

Title:

 

﻿

 

 

﻿

 

 

﻿

PGIM, INC.

﻿

 

 

﻿

By:

 

﻿

Name:

 

﻿

Title:

Vice President

﻿

 

 

﻿

 

 

﻿

[PRUDENTIAL AFFILIATE]

﻿

 

 

﻿

By:

 

﻿

Name:

 

﻿

Title:

Vice President

﻿

 

 

﻿

 

 

﻿

 

 

﻿

 

 

Exhibit C-2

 

--------------------------------------------------------------------------------

 

Execution Version

Exhibit D-1

﻿

MULTIPARTY GUARANTY

﻿

﻿

This MULTIPARTY GUARANTY (as amended, supplemented or otherwise modified from
time to time, the “Guaranty”), dated as of November 15, 2017, is made jointly
and severally by each of the Persons listed on the signature pages hereof as
Guarantors and each of the other Persons that from time to time becomes an
Additional Guarantor pursuant to the terms of Section 14 hereof (each a
“Guarantor” and collectively the “Guarantors”), in favor and for the benefit of
each of the holders from time to time of the Notes referred to below (each a
“Beneficiary” and collectively the “Beneficiaries”).  Capitalized terms used but
not defined herein shall have the meanings given to them in the Note Agreement
(as defined below).

RECITALS

A.Concurrently herewith, WD-40 Company, a Delaware corporation (the “Company”),
is entering into that certain Note Purchase and Private Shelf Agreement, dated
as of the date hereof (as the same may be amended, amended and restated,
supplemented or otherwise modified from time to time, the “Note Agreement”),
with the Purchasers named therein.

B.Each Guarantor is a member of an affiliated group of companies that includes
the Company and the Guarantors, and the proceeds from the extensions of credit
evidenced by the Notes have been used and will be used, in part, to enable such
Persons to make transfers among themselves in connection with their respective
operations.  Each Guarantor has received and will receive direct and indirect
benefits from the transactions contemplated by the Note Agreement.

C.It is a condition precedent under the Note Agreement that the Company’s
obligations thereunder be guaranteed by the undersigned Guarantors.

GUARANTY

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, and intending to be legally bound, each Guarantor hereby agrees as
follows:

1.GUARANTY.

(a)Unconditional Guaranty.  Each Guarantor hereby unconditionally, absolutely
and irrevocably guarantees to each of the Beneficiaries the complete payment
when due (whether at stated maturity, by acceleration or otherwise) and due
performance of all Guaranteed Obligations.  The term “Guaranteed Obligations”
means all loans, advances, debts, liabilities and obligations for monetary
amounts and otherwise from time to time owing by the Company to the
Beneficiaries in connection with the Note Agreement, the Notes and the other
Transaction Documents, whether due or to become due, matured or unmatured,
liquidated or unliquidated, contingent or non-contingent, and all covenants and
duties regarding such amounts, of any kind or nature, present or future.  This
term includes all principal, interest (including interest that accrues after the
commencement with



Exhibit D-1-1

 

--------------------------------------------------------------------------------

 

 

respect to the Company of any action under applicable bankruptcy or insolvency
law under any applicable jurisdiction, whether or not a claim for post-petition
interest is allowed as a claim in such bankruptcy or insolvency proceeding),
overdue interest, the Make-Whole Amount, if any, indemnification payments, fees,
if any, expenses, costs or other sums (including, without limitation, all fees
and disbursements of legal counsel, financial advisors and other advisors)
chargeable to the Company under the Note Agreement, the Notes or the other
Transaction Documents.

(b)Reimbursement of Expenses Under This Guaranty.  Each Guarantor also agrees to
pay upon demand all costs and expenses of the Beneficiaries (including, without
limitation, all fees and disbursements of legal counsel, financial advisors and
other advisors) incurred by the Beneficiaries in enforcing any rights under this
Guaranty.

(c)Guaranteed Obligations Unaffected.  No payment or payments made by any other
Guarantor, guarantor or by any other Person, or received or collected by any of
the Beneficiaries from any other Guarantor, guarantor or from any other Person
by virtue of any action or proceeding or any setoff or appropriation or
application at any time or from time to time in reduction of or in payment of
the Guaranteed Obligations shall be deemed to modify, reduce, release or
otherwise affect the liability of each of the Guarantors hereunder which shall,
notwithstanding any such payments, remain liable for the Guaranteed Obligations,
subject to Section 7 below, until the Guaranteed Obligations are paid in full in
cash.

(d)Joint and Several Liability.  All Guarantors and their respective successors
and assigns shall be jointly and severally liable for the payment of the
Guaranteed Obligations and the expenses required to be reimbursed to the
Beneficiaries pursuant to Section 1(b), above, notwithstanding any relationship
or contract of co-obligation by or among the Guarantors or their successors and
assigns.

(e)Enforcement of Guaranteed Obligations.  Each Guarantor hereby jointly and
severally agrees, in furtherance of the foregoing and not in limitation of any
other right that any Beneficiary may have at law or in equity against any
Guarantor by virtue hereof, that upon the failure of the Company to pay any of
the Guaranteed Obligations when and as the same shall become due, whether at
stated maturity, by required prepayment, declaration, acceleration, demand or
otherwise (including amounts that would become due but for the operation of the
automatic stay under Section 362(a) of the United States Bankruptcy Code, 11
U.S.C. § 362(a) or any similar provision under applicable bankruptcy or
insolvency laws of any other jurisdiction), that the Guarantors will upon demand
pay, or cause to be paid, in cash, the unpaid amount of all Guaranteed
Obligations owing to the Beneficiary or Beneficiaries making such demand.

(f)Notice of Payment Under Guaranty.  Each Guarantor agrees that whenever, at
any time, or from time to time, it shall make any payment to any of the
Beneficiaries on account of its liability hereunder, it will notify such
Beneficiary in writing that such payment is made under this Guaranty for such
purpose.



Exhibit D-1-2

 

--------------------------------------------------------------------------------

 

 

2.SUBROGATION.

Notwithstanding any payment or payments made by any Guarantor hereunder, each
Guarantor hereby irrevocably waives, solely with respect to such payment or
payments, any and all rights of subrogation to the rights of the Beneficiaries
against the Company and, except to the extent otherwise provided in the
Indemnity and Contribution Agreement, any and all rights of contribution,
reimbursement, repayment, assignment, indemnification or implied contract or any
similar rights against the Company, any endorser or other guarantor of all or
any part of the Guaranteed Obligations, in each case until such time (subject to
Section 7 below) as the Guaranteed Obligations shall have been paid in full in
cash.  In furtherance of the foregoing, for so long as any Guaranteed
Obligations shall remain outstanding, no Guarantor shall take any action or
commence any proceeding against the Company or any other guarantor of the
Guaranteed Obligations (or any of their respective successors, transferees or
assigns, whether in connection with a bankruptcy or insolvency proceeding or
otherwise), to recover any amounts in respect of payments made under this
Guaranty to the Beneficiaries.

If, notwithstanding the foregoing, any amount shall be paid to any Guarantor on
account of such subrogation or other rights at any time when all of the
Guaranteed Obligations shall not (subject to Section 7 below) have been paid in
full in cash, such amount shall be held by such Guarantor in trust for the
Beneficiaries entitled thereto, segregated from other funds of such Guarantor,
and shall, forthwith upon receipt by such Guarantor, be turned over (i) to such
Beneficiaries (to be shared ratably based on the respective principal amounts
outstanding of Notes held by such Beneficiaries) in the exact form received by
such Guarantor (duly endorsed by such Guarantor to any such Beneficiary if
required), to be applied against the Guaranteed Obligations of each of such
Beneficiaries, whether matured or unmatured, in such order as such Beneficiary
may determine, or (ii) as a court of competent jurisdiction may otherwise
direct.

3.AMENDMENTS, ETC., WITH RESPECT TO THE GUARANTEED OBLIGATIONS.

Each Guarantor shall remain obligated hereunder notwithstanding:  (a) that any
demand for payment of any of the Guaranteed Obligations made by any Beneficiary
may be rescinded by such Beneficiary, and any of the Guaranteed Obligations
continued; (b) that any of the Note Agreement, the Notes, this Guaranty or the
other Transaction Documents may be renewed, extended, amended, modified,
supplemented or terminated, in whole or in part (and each Guarantor expressly
waives any and all of its rights to consent to any of the foregoing actions
described in this clause (b) and agrees that no such action, absent such
Guarantor’s consent, will result in the exoneration of such Guarantor under
applicable law); (c) that any guaranty, collateral or right of setoff at any
time held by any Person for the payment of the Guaranteed Obligations may be
obtained, sold, exchanged, waived, surrendered or released; (d) any loss or
impairment of any rights of subrogation, reimbursement, repayment, contribution,
indemnification or other similar rights of any Guarantor against the Company,
any other Guarantor or any other Person with respect to all or any part of the
Guaranteed Obligations; (e) any assignment or other transfer by any holder of
the Notes of any part of the Guaranteed Obligations or the Notes; (f) any
impossibility of performance, impracticability, frustration of purpose or
illegality under the Note Agreement, the Notes, this Guaranty or any other
Transaction Document or any force majeure or act of any governmental authority;
or (g) any reorganization, merger, amalgamation or consolidation of the



Exhibit D-1-3

 

--------------------------------------------------------------------------------

 

 

Company or any Guarantor with or into any other Person.  Each Guarantor hereby
waives any and all defenses, counterclaims or offsets which such Guarantor might
or could have by reason of any of the foregoing and any other defense or
objection which such Guarantor might or could have to the absolute, primary and
continuing nature, or the validity, enforceability or amount of this Guaranty
(other than any defense based upon the final payment in full in cash and
performance in full of the Guaranteed Obligations).

4.GUARANTY ABSOLUTE AND UNCONDITIONAL.

Each Guarantor waives any and all notice of the creation, renewal, extension,
amendment, modification or accrual of any of the Guaranteed Obligations and
notice of or proof of reliance by any Beneficiary upon this Guaranty or
acceptance of this Guaranty.  The Note Agreement, the Notes, the other
Transaction Documents and the Guaranteed Obligations in respect of any of them,
shall conclusively be deemed to have been created, contracted for or incurred in
reliance upon this Guaranty; and all dealings between the Company or the
Guarantors, on the one hand, and any of the Beneficiaries, on the other, shall
likewise conclusively be presumed to have been had or consummated in reliance
upon this Guaranty.  Each Guarantor waives diligence, presentment, protest,
demand for payment and notice of default or nonpayment to or upon the Company,
the other Guarantors, any other guarantor or itself with respect to the
Guaranteed Obligations.  This Guaranty shall be construed as a continuing,
irrevocable, absolute and unconditional guaranty of payment, performance and
compliance when due (and not of collection) and is a primary obligation of each
Guarantor without regard to (a) the validity or enforceability of the Note
Agreement, the Notes, the other Transaction Documents, any of the Guaranteed
Obligations or any other guaranty or right of setoff with respect thereto at any
time or from time to time held by any Beneficiary, (b) any defense, setoff or
counterclaim (other than a defense of payment or performance) which may at any
time be available to or be asserted by the Company or any one or more of the
other Guarantors against any Beneficiary, or (c) any other circumstance
whatsoever (with or without notice to or knowledge of the Company or any other
Guarantor or guarantor) which constitutes, or might be construed to constitute,
an equitable or legal discharge of the Company, any other Guarantor or any other
guarantor of the Guaranteed Obligations, in bankruptcy or in any other instance.

When pursuing its rights and remedies hereunder against any of the Guarantors,
any Beneficiary may, but shall be under no obligation to, pursue such rights and
remedies as it may have against any other Guarantor or any other Person under a
guaranty of the Guaranteed Obligations or any right of setoff with respect
thereto, and any failure by such Beneficiary to pursue such other rights or
remedies or to collect any payments from any such other Guarantor or Person or
to realize upon any such guaranty or to exercise any such right of setoff, or
any release of any such other Guarantor or Person or any such guaranty or right
of setoff, shall not relieve the Guarantors of any liability hereunder, and
shall not impair or affect the rights and remedies,



Exhibit D-1-4

 

--------------------------------------------------------------------------------

 

 

whether express, implied or available as a matter of law, of each of the
Beneficiaries against the Guarantors.

﻿

5.RESPONSIBILITY OF GUARANTORS TO STAY INFORMED.

Each of the Guarantors hereby agrees that it has complete and absolute
responsibility for keeping itself informed of the business, operations,
properties, assets, condition (financial or otherwise) of the Company, the other
Guarantors, any and all endorsers and any and all guarantors of the Guaranteed
Obligations and of all other circumstances bearing upon the risk of nonpayment
of the obligations evidenced by the Notes or the Guaranteed Obligations, and
each of the Guarantors further agrees that the Beneficiaries shall have no duty,
obligation or responsibility to advise it of any such facts or other
information, whether now known or hereafter ascertained, and each Guarantor
hereby waives any such duty, obligation or responsibility on the part of the
Beneficiaries to disclose such facts or other information to any Guarantor.

6.REPRESENTATIONS AND WARRANTIES.

Each Guarantor hereby represents and warrants to each of the Beneficiaries that:

(a)Such Guarantor, if it is a corporation, limited partnership or limited
liability company:  (i) is an entity duly organized, validly existing and in
good standing under the laws of the jurisdiction of its formation; (ii) is duly
licensed or qualified to do business and is in good standing in every
jurisdiction where the ownership of its properties or the nature of its business
makes such licensing or qualification necessary, (except where the failure to be
licensed or qualified could not reasonably be expected to have Material Adverse
Effect); (iii) has all requisite organizational power to conduct its business as
currently conducted and as currently proposed to be conducted, and to execute
and deliver this Guaranty and to perform its obligations hereunder; and (iv) is
in compliance in all respects with all applicable laws, rules, regulations and
orders (except where failure to comply could not reasonably be expected to have
a Material Adverse Effect);

(b)Such Guarantor, if it is a general partnership:  (i) has all requisite
partnership power and authority to conduct its business as currently conducted
and as currently proposed to be conducted, to execute and deliver this Guaranty
and to perform its obligations hereunder; and (ii) is in compliance in all
respects with all applicable laws, rules, regulations and orders (except where
failure to comply could not reasonably be expected to have a Material Adverse
Effect);

(c)The execution, delivery and performance by such Guarantor of this Guaranty
(i) have been duly authorized by all requisite action (including obtaining any
necessary consents from the equityholder(s) of such Guarantor), and (ii) do not
contravene such Guarantor’s charter documents, bylaws, partnership agreement,
operating agreement or any similar agreement;

(d)Neither the execution nor delivery of this Guaranty will conflict with, or
result in a breach of the terms, conditions or provisions of, or constitute a
default under, or



Exhibit D-1-5

 

--------------------------------------------------------------------------------

 

 

result in any violation of, or result in the creation of any Lien upon any of
the properties or assets of any Guarantor pursuant to, the organizational
documents of any such Person, any award of any arbitrator or any agreement
(including any agreement with equityholders of such Persons), instrument, order,
judgment, decree, statute, law, rule or regulation to which such Person is
subject;



(e)Neither the nature of any Guarantor or any of its businesses or properties,
nor any relationship between the Guarantors or any Subsidiary and any other
Person (including the Company), nor any circumstance in connection with this
Guaranty require any authorization, consent, approval, exemption or other action
by or notice to or filing with any governmental authority in connection with the
execution and delivery of this Guaranty or the fulfillment of or compliance with
the terms and provisions hereof, other than (i) those that have already been
obtained and (ii) those the failure to obtain of which could not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect;

(f)This Guaranty constitutes a valid and binding obligation of such Guarantor,
enforceable against such Guarantor in accordance with its terms, except as the
enforceability thereof may be subject to or limited by bankruptcy, insolvency,
reorganization, arrangement, moratorium or other similar laws relating to or
affecting the rights of creditors generally and general principles of equity,
regardless of whether such enforceability is considered in a proceeding at law
or in equity;

(g)There is no action, suit, investigation or proceeding pending or, to the
knowledge of such Guarantor, threatened which questions the validity or legality
of or seeks damages in connection with this Guaranty or any of the other
Transaction Documents or any action taken or to be taken pursuant to this
Guaranty or any of the other Transaction Documents.  There is no action, suit,
investigation or proceeding pending or, to the knowledge of such Guarantor,
threatened against such Guarantor or any of its Subsidiaries or any properties
or rights of any of the foregoing, by or before any court, arbitrator or
administrative or governmental body which, individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect;

(h)The Guaranteed Obligations are not subject to any offset or defense of any
kind against any Beneficiary or the Company;

(i)Such Guarantor has made its appraisal of and investigation into the business,
prospects, operations, property or assets, condition (financial or otherwise)
and creditworthiness of the Company and the other Guarantors and has made its
decision to enter into this Guaranty independently based on such documents and
information as it has deemed appropriate and without reliance upon any of the
Beneficiaries or any of their partners, directors, trustees, members, officers,
agents, designees or employees, and such Guarantor has established adequate
means of obtaining from the Company and the other Guarantors, on a continuing
basis, financial or other information pertaining to the business, prospects,
operations, property, assets, condition (financial or otherwise) of the Company
and the other Guarantors; and



Exhibit D-1-6

 

--------------------------------------------------------------------------------

 

 

(j)Neither such Guarantor nor its properties or assets have any immunity from
jurisdiction of any court or from any legal process (whether through service of
process or notice, attachment prior to judgment, attachment in aid of execution,
execution or otherwise) under applicable law.

7.TERMINATION; REINSTATEMENT.

This Guaranty shall remain in full force and effect until all Guaranteed
Obligations shall have been satisfied by irrevocable payment in full in cash,
upon the occurrence of which this Guaranty shall, subject to the immediately
succeeding sentence, terminate.  This Guaranty shall continue to be effective,
or be reinstated, as the case may be, if at any time the payment, or any part
thereof, of any of the Guaranteed Obligations is rescinded or otherwise must be
restored or returned by any Beneficiary in connection with the insolvency,
bankruptcy, dissolution, liquidation or reorganization of the Company or any
Guarantor or in connection with the application of applicable fraudulent
conveyance or fraudulent transfer law, all as though such payments had not been
made.

8.PAYMENTS.

Each Guarantor hereby agrees, upon demand made upon it for payment of the
Guaranteed Obligations owing to any Beneficiary, to pay such Guaranteed
Obligations to such Beneficiary without setoff or counterclaim in the applicable
currency or currencies and in immediately available funds at the location
specified by such Beneficiary pursuant to the Note Agreement.

9.SEVERABILITY.

Whenever possible, each provision of this Guaranty shall be interpreted in such
manner as to be effective and valid under all applicable laws and
regulations.  If, however, any provision of this Guaranty shall be prohibited by
or invalid under any such law or regulation, it shall be deemed modified to
conform to the minimum requirements of such law or regulation, or, if for any
reason it is not deemed so modified, it shall be ineffective and invalid only to
the extent of such prohibition or invalidity without the remainder thereof or
any of the remaining provisions of this Guaranty being prohibited or invalid.

10.HEADINGS.

Section headings in this Guaranty are included herein for convenience of
reference only and shall not constitute a part of this Guaranty for any other
purpose or be given any substantive effect.





Exhibit D-1-7

 

--------------------------------------------------------------------------------

 

 



11.APPLICABLE LAW.

This guaranty shall be governed by, and shall be construed and enforced in
accordance with, the internal laws of the state of New York, excluding
choice-of-law principles of the law of such state that would permit the
application of the laws of a jurisdiction other than such state.

12.ENTIRE AGREEMENT.

This Guaranty constitutes the final, entire agreement among the parties hereto
relating to the subject matter hereof and supersedes any and all prior or
contemporaneous commitments, agreements, representations, and understandings,
whether written or oral, relating to the subject matter hereof and may not be
contradicted or varied by evidence of prior, contemporaneous, or subsequent oral
agreements or discussions of the Guarantors, on the one hand, and the
Beneficiaries, on the other hand.  There are no oral agreements between the
Guarantors, on the one hand, and the Beneficiaries, on the other hand.

13.CONSTRUCTION.

Each of the Guarantors and the Beneficiaries acknowledges that it has had the
benefit of legal counsel of its own choice and has been afforded an opportunity
to review this Guaranty with such legal counsel.

14.ADDITIONAL GUARANTORS.

The initial Guarantors hereunder shall be the Subsidiaries of the Company as are
signatories on the date hereof.  From time to time subsequent to the date
hereof, additional Persons may become parties hereto, as additional Guarantors
(each an “Additional Guarantor”), in accordance with the requirements of Section
9.7 of the Note Agreement by executing and delivering to each holder of Notes a
Joinder Agreement to this Guaranty in the form of Exhibit A hereto.  Upon
delivery of any such executed Joinder Agreement, notice of which is hereby
waived by the other Guarantors, each such Additional Guarantor shall be a
Guarantor under this Guaranty with the same force and effect, and subject to the
same agreements, representations, guaranties, indemnities, liabilities and
obligations as if such Additional Guarantor were an original signatory
hereof.  Each Guarantor expressly agrees that its obligations arising hereunder
shall not be diminished or otherwise affected by the addition or release of any
other Guarantor hereunder, nor by any election of the Beneficiaries not to cause
any Person otherwise obligated to become a Guarantor hereunder pursuant to the
terms of the Note Agreement to become an Additional Guarantor hereunder.  The
addition or release of any Guarantor hereunder shall not require the consent of
any other Guarantor and all of the Guaranteed Obligations of each Guarantor
under this Guaranty shall remain in full force and effect notwithstanding the
addition or release of any Guarantor to or from this Guaranty.  Each Guarantor
agrees to execute and deliver a Consent and Reaffirmation in the form of Exhibit
B hereto, or in a form otherwise satisfactory to the Required Holders, on or
prior to the effectiveness of each amendment, consent, supplement or other
modification of the Note Agreement or the Notes.

15.COUNTERPARTS; EFFECTIVENESS.



Exhibit D-1-8

 

--------------------------------------------------------------------------------

 

 

This Guaranty and any amendments, waivers, consents, or supplements may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed and delivered shall be
deemed an original, but all of which counterparts together shall constitute but
one and the same instrument.  Delivery of an executed counterpart hereof by any
Guarantor by facsimile or “PDF” via electronic mail shall be as effective as
delivery of a manually executed counterpart hereof.

16.WAIVERS AND AMENDMENTS; SUCCESSORS AND ASSIGNS.

Subject to Section 14, no amendment, waiver or other modification of any term or
provision of this Guaranty or consent to any departure by any Guarantor
therefrom shall in any event be effective unless the same is in writing and
signed by the Required Holders and the Guarantors; provided, however, that no
such amendment reducing any payment obligations under this Guaranty shall be
effective unless signed by each Beneficiary.  This Guaranty is a continuing
guaranty and shall be binding upon each Guarantor and its successors and
assigns; provided, however, that no Guarantor shall assign this Guaranty or any
of the rights or obligations of such Guarantor hereunder without the prior
written consent of the Required Holders.  This Guaranty shall inure to the
benefit of each of the Beneficiaries and its successors, assigns and
transferees.

17.ADDRESS FOR NOTICES.

All notices and communications provided for hereunder shall be in writing and
sent (a) by telefacsimile if the sender on the same day sends a confirming copy
of such notice by an internationally recognized commercial delivery service
(charges prepaid), or (b) by an internationally recognized commercial delivery
service (with charges prepaid).  Any such notice must be sent:  (i) if to any
Beneficiary, at the address (or telefacsimile number) as provided for such
communications in the Note Agreement, and (ii) if to any Guarantor, addressed to
such Guarantor care of the Company at the Company’s address (or telefacsimile
number) for notices as provided in the Note Agreement, or to such other address
as such Guarantor shall have specified to each Beneficiary in writing.  Notices
under this Section 17 will be deemed given only when actually received.

18.FAILURE OR INDULGENCE NOT WAIVER; REMEDIES CUMULATIVE.

No failure or delay on the part of any Beneficiary in the exercise of any power,
right or privilege hereunder shall impair such power, right or privilege or be
construed to be a waiver of any default or acquiescence thereto, nor shall any
single or partial exercise of any such power, right or privilege preclude other
or further exercise thereof or of any other right, power or privilege.  All
rights and remedies existing under this Guaranty are cumulative to, and not
exclusive of, any rights or remedies otherwise available.

19.INCORPORATION BY REFERENCE OF CERTAIN TERMS.

Each Guarantor hereby (a) irrevocably agrees to be bound by Section 21.7 of the
Note Agreement as if such Section were applicable to each Guarantor
(notwithstanding that such Section



Exhibit D-1-9

 

--------------------------------------------------------------------------------

 

 

is drafted to apply only to the Company), and (b) makes the submissions,
agreements, consents and waivers set forth in such Section that otherwise would
apply only to the Company.

﻿

[Signature Pages Follow]

 

Exhibit D-1-10

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, each of the undersigned has caused this Guaranty to be duly
executed as of the date first above written.

﻿

﻿

 

 

﻿

GUARANTORS:

﻿

 

 

 

WD-40 MANUFACTURING COMPANY, a California

﻿

corporation

﻿

 

﻿

By:

/s/ JAY W. REMBOLT

﻿

Name:

Jay W. Rembolt

﻿

Title:

CFO

﻿

 

 

﻿

 

 

﻿

HPD LABORATORIES INC., a Delaware corporation

﻿

 

 

﻿

By:

/s/ JAY W. REMBOLT

﻿

Name:

Jay W. Rembolt

﻿

Title:

CFO

﻿

 

 

﻿

 

 

﻿

HEARTLAND CORPORATION, a Kansas

﻿

corporation

﻿

 

 

﻿

By:

/s/ JAY W. REMBOLT

﻿

Name:

Jay W. Rembolt

﻿

Title:

CFO

﻿

 

 

﻿

 

 

﻿

 

 

﻿

 

 

﻿

 

 

﻿

 

 

﻿

 

 

﻿

 

 

﻿

 

 

﻿

 

 

﻿

 

 

﻿

 

 

﻿

 

 

﻿

 

 

﻿





Exhibit A (to Exhibit D-1)

MULTIPARTY GUARANTY

 

--------------------------------------------------------------------------------

 

 



EXHIBIT A

﻿

[FORM OF JOINDER AGREEMENT TO

MULTIPARTY GUARANTY]

﻿

﻿

Joinder Agreement No. [__], dated as of [________] (this “Joinder”), to that
certain Multiparty Guaranty, dated as of November 15, 2017 (as amended,
supplemented or otherwise modified from time to time, the “Multiparty
Guaranty”), made jointly and severally by WD-40 Manufacturing Company, HPD
Laboratories Inc., Heartland Corporation and the other Guarantors from time to
time party thereto in favor and for the benefit of the Beneficiaries named
therein.  Capitalized terms used herein and not otherwise defined herein shall
have the meanings assigned to such terms in the Multiparty Guaranty.

1.Pursuant to the Multiparty Guaranty, the Guaranteed Obligations owing to the
Beneficiaries are guaranteed by the Guarantors.

2.The undersigned Subsidiary (the “New Guarantor”) is executing this Joinder in
accordance with the requirements of Section 14 of the Multiparty Guaranty.

3.The New Guarantor by its signature below becomes a Guarantor under the
Multiparty Guaranty with the same force and effect as if originally named
therein as a Guarantor and the New Guarantor hereby (a) agrees to all the terms
and provisions of the Multiparty Guaranty applicable to it as a Guarantor
thereunder, and (b) represents and warrants that the representations and
warranties made by it as a Guarantor set forth in Section 6 of the Multiparty
Guaranty are true and correct on and as of the date hereof.  Each reference to a
Guarantor in the Multiparty Guaranty shall be deemed to include the New
Guarantor.  The Multiparty Guaranty is hereby incorporated herein by reference.

4.This Joinder may be executed in one or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument.  Delivery of an executed signature page to this Joinder by
facsimile transmission or “PDF” via electronic mail shall, subject to applicable
law, be as effective as delivery of a manually-signed original thereof.

5.Except as expressly modified hereby, the Multiparty Guaranty shall remain in
full force and effect.

6.Any provision of this Joinder that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions thereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

7.All communications and notices hereunder to the New Guarantor shall be given
to it at the address set forth under its signature below.







Exhibit A (to Exhibit D-1)

MULTIPARTY GUARANTY

 

--------------------------------------------------------------------------------

 

 

﻿

In Witness Whereof, the New Guarantor has executed this Joinder by its duly
authorized officer as of the day and year first above written.

﻿

﻿

 

 

﻿

[NAME], a [________] [corporation]

﻿

 

 

﻿

By:

 

﻿

Name:

 

﻿

Title:

 

﻿

 

 

﻿

Address: c/o the Company as provided in the Note Agreement

﻿

 

 

 

Exhibit A (to Exhibit D-1)

MULTIPARTY GUARANTY

 

--------------------------------------------------------------------------------

 

 

﻿

﻿

EXHIBIT B

﻿

[FORM OF CONSENT AND REAFFIRMATION]

﻿

﻿

Reference is made to that certain Multiparty Guaranty, dated as of
November 15, 2017 (as amended, supplemented or otherwise modified from time to
time, the “Multiparty Guaranty”), made jointly and severally by WD-40
Manufacturing Company, HPD Laboratories Inc., Heartland Corporation and the
other Guarantors from time to time party thereto in favor and for the benefit of
the Beneficiaries named therein.  Capitalized terms used herein and not
otherwise defined herein shall have the meanings assigned to such terms in the
Multiparty Guaranty.

﻿

Each of the undersigned Guarantors consents to the [REFERENCE APPLICABLE
AMENDMENT, CONSENT OR OTHER MODIFICATION] and the transactions contemplated
thereby, reaffirms its obligations under the Multiparty Guaranty and its
waivers, as set forth in such Multiparty Guaranty of each and every one of the
possible defenses to the Guaranteed Obligations and other obligations of such
Guarantor.  In addition, each of the undersigned Guarantors reaffirms that its
obligations under the Multiparty Guaranty are separate and distinct from the
Company’s obligations evidenced by the Notes.  Notwithstanding the foregoing,
nothing herein is intended or shall be deemed to limit any Beneficiary’s rights
under the Multiparty Guaranty to take actions without the consent of the
Guarantors.

﻿

﻿

 

 

﻿

GUARANTORS:

﻿

 

 

 

WD-40 MANUFACTURING COMPANY, a California

﻿

corporation

﻿

 

﻿

By:

 

﻿

Name:

 

﻿

Title:

 

﻿

 

 

﻿

 

 

﻿

HPD LABORATORIES INC., a Delaware corporation

﻿

 

 

﻿

By:

 

﻿

Name:

 

﻿

Title:

 

﻿

 

 

﻿

 

 





Exhibit B (to Exhibit D-1)

MULTIPARTY GUARANTY

 

--------------------------------------------------------------------------------

 

 



﻿

 

 

﻿

HEARTLAND CORPORATION, a Delaware

﻿

corporation

﻿

 

 

﻿

By:

 

﻿

Name:

 

﻿

Title:

 

﻿

 

 

﻿

[OTHER GUARANTORS ADDED SINCE SERIES A CLOSING DAY]

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿





Exhibit B (to Exhibit D-1)

MULTIPARTY GUARANTY

 

--------------------------------------------------------------------------------

 

 

Execution Version

Exhibit D-2

INDEMNITY AND CONTRIBUTION AGREEMENT

﻿

This Indemnity and Contribution Agreement (this “Agreement”), dated as of
November 15, 2017, is entered into among each of the Persons identified on the
signature pages hereof as Guarantors, and such other Persons who from time to
time become parties hereto in accordance with Section 10 of this Agreement
(collectively, the “Guarantors” and each, individually, a “Guarantor”) and WD-40
Company, a Delaware corporation (the “Company”).  The Company and the Guarantors
are sometimes referred to herein as the “Credit Parties”.  Capitalized terms not
otherwise defined herein shall have the meanings given to such terms in the Note
Agreement (as defined below).

Reference is made to the Note Purchase and Private Shelf Agreement, dated as of
the date hereof (as the same from time to time hereafter may be amended, amended
and restated, supplemented or otherwise modified, the “Note Agreement”), by and
between the Company, on the one hand, and the Purchasers named therein, on the
other hand.

The Guarantors are Subsidiaries of the Company, and the proceeds from the
issuance and sale of the Notes will be used, in part, by the Company and the
Guarantors in connection with their respective operations.

Pursuant to the Transaction Documents, the Credit Parties are jointly and
severally liable for all obligations (the “Obligations”) under such
documents.  Each Credit Party acknowledges that it has received and expects to
receive financial and other support, directly or indirectly, from the other
Credit Parties (including, without limitation, in the form of existing liquidity
provided to the Credit Parties by the extension of credit from the issuance and
sale of Notes); accordingly, each Credit Party has determined that it is in its
interest and to its financial benefit to execute and deliver an agreement in the
form hereof.

Accordingly, the Credit Parties agree as follows:

SECTION 1.  INDEMNITY AND CONTRIBUTION.

A.Definitions.  The following defined terms are used in this Section 1:

“Claiming Credit Party”  shall mean any Credit Party which has made an Excess
Payment until the amount thereof has been reduced to zero through reimbursements
to such Credit Party hereunder or otherwise.

“Excess Payment” shall mean, with respect to any payment made by a Credit Party
to any holder of a Note pursuant to the terms of the Note Agreement, the Notes,
the Multiparty Guaranty or any other Transaction Document on or after any
Payment Date, the amount by which such payment exceeds the aggregate amount of
proceeds of the Notes



Exhibit D-2-1

 

--------------------------------------------------------------------------------

 

 

received, directly or indirectly, by such Credit Party as of such Payment Date
as a result of the credit provided from the issuance and sale of the Notes.  For
purposes of this definition of “Excess Payment”, the amount of any payment made
by a Credit Party shall include an amount equal to the gross proceeds from any
sale of such Credit Party’s assets pursuant to the Transaction Documents to
which such Credit Party is a party to satisfy all or any part of the
Obligations.

“First Round Contributing Credit Party” shall mean each Credit Party as to which
a Payment Deficiency exists.

“Net Worth” shall mean the difference between the following:  (1) the aggregate
value of all assets (including contingent assets) of a Credit Party (at fair
valuation and present fair saleable value), less (2) the aggregate amount of all
liabilities (including contingent liabilities) of that Credit Party.  Net Worth
shall be measured, in the case of each Credit Party, as of the date of this
Agreement, subject to adjustment in accordance with the provisions of Sections
1C and/or 1D below.  In the event that the Net Worth of any Credit Party is less
than zero, the Net Worth of such Credit Party shall be zero for purposes of any
computation pursuant to Section 1C and/or 1D below.

“Payment Date” shall mean the maturity date (or the date of any required
prepayment) of any of the Notes or the date of any notice of acceleration
delivered by any holder of the Notes to the Company pursuant to Section 12.1 of
the Note Agreement with respect to any of the Notes.

“Payment Deficiency” shall mean, with respect to any Credit Party as of any
Payment Date, the amount by which the aggregate amount of proceeds of the Notes
received by such Credit Party, directly or indirectly, from the issuance and
sale of the Notes as of such Payment Date exceeds the payments made by such
Credit Party under the Note Agreement, the Notes, the Multiparty Guaranty or any
other Transaction Documents as of such Payment Date.

“Second Round Contributing Credit Party” shall mean each Credit Party having a
positive Net Worth after giving effect to payments made or received by that
Credit Party pursuant to Section 1B below.

B.First Round Contributions.  Each Credit Party agrees (subject to Section 3
hereof) that in the event a payment shall be made by any other Credit Party
under any of the Transaction Documents, or assets of any other Credit Party
shall be sold pursuant to any mortgage, security agreement or similar instrument
or agreement to satisfy any Obligations at any time on or after a Payment Date,
each First Round Contributing Credit Party shall be responsible, by way of
contribution, for the reimbursement to the Claiming Credit Parties of an amount
equal to the Excess Payment of each Claiming Credit Party; provided that the
aggregate amount owed by any First Round Contributing Credit Party shall not
exceed the Payment Deficiency of such First Round Contributing Credit
Party.  The aggregate amounts so reimbursed by all First Round Contributing
Credit Parties shall be allocated, among all Claiming Credit Parties, in
proportion to the Excess Payment made



Exhibit D-2-2

 

--------------------------------------------------------------------------------

 

 

by each such Claiming Credit Party as compared to the aggregate Excess Payments
made by all such Claiming Credit Parties.

C.Second Round Contributions.  In the event that an Excess Payment made by a
Claiming Credit Party is not completely reimbursed pursuant to Section 1B above,
and such Claiming Credit Party has a negative Net Worth after giving effect to
such prior reimbursements (but without giving effect to any other reimbursement
right under this Section 1), then there shall be a second contribution round for
the benefit of that Claiming Credit Party in accordance with this Section
1C.  The Second Round Contributing Credit Parties shall reimburse, to such
Claiming Credit Parties, an aggregate amount equal to the total remaining Excess
Payments of such Claiming Credit Parties; provided, however, that in no event
shall the amount so paid by any Second Round Contributing Credit Party exceed
the amount of its Net Worth (before giving effect to the contribution made by
such party under this Section 1C).  Subject to the foregoing proviso, the amount
so contributed by each Second Round Contributing Credit Party shall be equal to
such total remaining Excess Payments multiplied by a fraction, the numerator of
which is the Net Worth of such Second Round Contributing Credit Party, and the
denominator of which is the aggregate Net Worth of all Second Round Contributing
Credit Parties.  The aggregate amount of such contributions under this Section
1C shall, in turn, be allocated among such Claiming Credit Parties in proportion
to the remaining Excess Payment of each.

D.Subsequent Round Contributions.  In the event that an Excess Payment made by a
Claiming Credit Party pursuant to Section 1C above is not completely reimbursed
pursuant thereto (or pursuant to any subsequent round of contribution payments
made under this Section 1D), then there shall be a further contribution round in
which each Credit Party which made a contribution in the immediately preceding
round and continues to have a positive Net Worth after giving effect thereto
shall be responsible, by way of contribution, for its pro rata share of such
remaining unreimbursed Excess Payments.  The calculation of such further pro
rata contribution obligations as between such contributing Credit Parties, and
the allocation of such contributions among such Claiming Credit Parties, shall
proceed in each such subsequent round in accordance with the respective
proration and allocation provisions generally set forth in Section 1C.  Nothing
in this Section 1 shall affect any Credit Party’s joint and several liability
for all Obligations.

SECTION 2.  No Waiver of Other Rights.  All rights of each Credit Party under
Section 1 shall be in addition to and not in derogation of any and all other
rights of indemnity, contribution, reimbursement or subrogation which such
Credit Party may have under applicable law in respect of the Note Agreement, the
Notes, the Multiparty Guaranty or any other Guaranty, as applicable, but in all
events subject to the subordination provisions in Section 3.  However, any such
other rights of indemnity, contribution, reimbursement or subrogation shall be
expressly subordinate (in time and right of payment) to the contractual rights
of each Credit Party under Section 1.

SECTION 3.  Subordination.  Each Credit Party (i) subordinates all present and
future indebtedness owing to it from any of the other Credit Parties (including,
without limitation, under Section 1 and under any of such Credit Party’s rights
of indemnity, contribution, reimbursement or subrogation from the other Credit
Parties under applicable



Exhibit D-2-3

 

--------------------------------------------------------------------------------

 

 

law to the final payment in full in cash of all of the Obligations, (ii) agrees
that it will not accelerate, or make a claim in respect of, such indebtedness or
otherwise attempt to enforce any of its rights under Section 1 until all
Obligations have been paid in full in cash and (iii) agrees that it will not
assign or pledge to any Person all or any part of such indebtedness.

If, notwithstanding the foregoing, any Credit Party shall collect, enforce or
receive any amounts in respect of such indebtedness, such amounts shall be
collected, enforced and received by such Credit Party as trustee for the holders
of the Notes and shall promptly be paid over (x) to the holders of the Notes for
application to the Obligations in accordance with the terms of the Note
Agreement and the other Transaction Documents, without affecting in any manner
the liability of the other Credit Parties to such Credit Party hereunder, or (y)
as a court of competent jurisdiction may otherwise direct.

Notwithstanding anything to the contrary in this Section 3, any Credit Party may
make payments to any other Credit Party in respect of indebtedness owing by such
Credit Party to any such other Credit Party during such times as no Event of
Default has occurred and is continuing.

SECTION 4.    Waivers.

A.Each of the Credit Parties waives, to the extent permitted by applicable law,
any right to require a Claiming Credit Party to:  (i) proceed against any
Person, including another Credit Party; (ii) proceed against or exhaust any
collateral held from another Credit Party or any other Person; (iii) pursue any
other remedy in the Claiming Credit Party’s power; or (iv) make any
presentments, demands for performance, or give any notices of nonperformance,
protests, notices of protests or notices of dishonor in connection with any of
the payments required under this Agreement.

B.Each of the Credit Parties waives, to the extent permitted by applicable law,
any defense arising by reason of:  (i) any disability or other defense of, any
other Credit Party or any other Person; (ii) the cessation from any cause
whatsoever, other than payment in full, of any liability of any Credit Party or
any other Person; (iii) any act or omission by a Claiming Credit Party which
directly or indirectly results in or aids the discharge of a Credit Party from
the obligation to make payments required by this Agreement by operation of law
or otherwise; and (iv) any modification of the obligations, in any form
whatsoever, including any modification made after revocation hereof to any
obligations incurred prior to such revocation, and including without limitation
the renewal, extension, acceleration or other change in time for payment of the
obligations, or other change in the terms of the obligations or any part
thereof, including increase or decrease of the rate of interest thereon.

C.Each of the Credit Parties waives, to the extent permitted by applicable law,
all rights and defenses arising out of an election of remedies by a Claiming
Credit Party, even though that election of remedies, might prejudice the Credit
Party’s rights of subrogation and reimbursement against another Credit Party.





Exhibit D-2-4

 

--------------------------------------------------------------------------------

 

 

SECTION 5.  Termination.  This Agreement shall survive and remain in full force
and effect so long as any part of the Obligations has not been paid in full in
cash, and shall continue to be effective or be reinstated, as the case may be,
if at any time any part of a payment of the Obligations is rescinded or must
otherwise be restored by any holder of Notes or any Credit Party upon the
bankruptcy or reorganization of any Credit Party, or otherwise.  A Guarantor
shall be automatically released from all obligations under this Agreement upon
being released as a Guarantor in accordance with the Note Agreement.

SECTION 6.  No Waiver.  No failure on the part of any Credit Party to exercise,
and no delay in exercising, any right, power or remedy under this Agreement
shall operate as a waiver thereof, nor shall any single or partial exercise of
any right, power or remedy by any Credit Party preclude any other or further
exercise or the exercise of any other right, power or remedy.  All remedies
under this Agreement are cumulative and are not exclusive of any other remedies
provided by law.  No Credit Party shall be deemed to have waived any rights
under this Agreement unless the waiver is in writing and signed by the party or
parties affected.

SECTION 7.  Binding Agreement.  Whenever in this Agreement any of the parties is
referred to, the reference shall include the successors and assigns of the
party; and all covenants, promises and agreements by or on behalf of the parties
that are contained in this Agreement shall bind and inure to the benefit of
their respective successors and assigns.  This Agreement shall not be amended or
terminated, nor any provision herein waived, and no Credit Party may assign or
delegate any of its obligations under this Agreement (and any attempted
assignment or delegation shall be void), without in each case the prior written
consent of the Required Holders and each Credit Party.  Each Credit Party
acknowledges and agrees that the holders from time to time of Notes are intended
indirect beneficiaries of the benefits created in favor of each Credit Party by
this Agreement.

SECTION 8.  Severability.  To the extent that any one or more of the provisions
contained in this Agreement should be held invalid, illegal or unenforceable in
any respect, no party shall be required to comply with the provision for so long
as the provision is held to be invalid, illegal or unenforceable, but the
validity, legality and enforceability of the remaining provisions contained in
this Agreement shall not in any way be affected or impaired.  The parties shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

SECTION 9.  Governing Law.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, EXCLUDING CHOICE OF LAW
PRINCIPLES OF THE LAW OF SUCH STATE THAT WOULD PERMIT THE APPLICATION OF THE
LAWS OF A JURISDICTION OTHER THAN SUCH STATE.

SECTION 10.  Counterparts; Additional Parties.  This Agreement may be executed
in two or more counterparts, each of which shall be deemed an original, but all
of which, when taken together, shall constitute but one instrument.  The
counterpart signature pages may be detached and assembled to form a single
original document.  This Agreement



Exhibit D-2-5

 

--------------------------------------------------------------------------------

 

 

shall be effective with respect to any Credit Party when a counterpart bearing
the signature of such Credit Party shall have been executed and delivered to all
parties.  From time to time subsequent to the date hereof, additional Persons
may become parties hereto as Guarantors in accordance with the requirements of
Section 9.7 of the Note Agreement by executing and delivering to each holder of
Notes, with a copy to the other parties hereto, a joinder agreement in the form
of Exhibit A hereto.  Upon execution and delivery of such a joinder agreement,
such Person shall be a Credit Party for purposes of this Agreement.  The
addition of any new Guarantor as a party to this Agreement shall not require the
consent of any other Credit Party hereunder.

SECTION 11.  Incorporation by Reference of Certain Terms.  Each Credit Party
hereby (a) irrevocably agrees to be bound by Section 21.7 of the Note Agreement
as if such Section were applicable to each Credit Party (notwithstanding that
such Section is drafted to apply only to the Company), and (b) makes the
submissions, agreements, consents and waivers set forth in such Section that
otherwise would apply only to the Company.

﻿

[Remainder of Page Intentionally Blank]

 

Exhibit D-2-6

 

--------------------------------------------------------------------------------

 

 

The parties have caused this Agreement to be duly executed as of the date
hereof.

﻿

 

 

﻿

GUARANTORS:

﻿

 

 

 

WD-40 MANUFACTURING COMPANY,  

﻿

a California corporation

﻿

 

﻿

By:

/s/ JAY W. REMBOLT

﻿

Name:

Jay W. Rembolt

﻿

Title:

CFO

﻿

 

 

﻿

 

 

﻿

HPD LABORATORIES INC., a Delaware corporation

﻿

 

 

﻿

By:

/s/ JAY W. REMBOLT

﻿

Name:

Jay W. Rembolt

﻿

Title:

CFO

﻿

 

 

﻿

 

 

﻿

HEARTLAND CORPORATION, a Kansas

﻿

corporation

﻿

 

 

﻿

By:

/s/ JAY W. REMBOLT

﻿

Name:

Jay W. Rembolt

﻿

Title:

CFO

﻿

 

 

﻿

 

 

﻿

COMPANY:

﻿

 

 

﻿

WD-40 COMPANY, a Delaware corporation

﻿

 

 

﻿

By:

/s/ JAY W. REMBOLT

﻿

Name:

Jay W. Rembolt

﻿

Title:

CFO

﻿

 

 

﻿

 

 

﻿

 

 

﻿

 

 







Exhibit D-2-7

[SIGNATURE PAGE TO INDEMNITY AND CONTRIBUTION AGREEMENT]

 

--------------------------------------------------------------------------------

 

 



Exhibit A

﻿

Form of Joinder Agreement to Indemnity and Contribution Agreement

﻿

﻿

﻿

﻿

Joinder Agreement No. [__], dated as of [________] (this “Joinder”), to that
certain Indemnity and Contribution Agreement, dated as of November 15, 2017 (as
amended, supplemented or otherwise modified from time to time, the “Indemnity
and Contribution Agreement”), made jointly and severally by WD-40 Company and
the other Credit Parties from time to time party thereto.  Capitalized terms
used herein and not otherwise defined herein shall have the meanings assigned to
such terms in the Indemnity and Contribution Agreement.

8.The undersigned Subsidiary (the “New Credit Party”) is executing this Joinder
in accordance with the requirements of Section 10 of the Indemnity and
Contribution Agreement.

9.The New Credit Party by its signature below becomes a Credit Party under the
Indemnity and Contribution Agreement with the same force and effect as if
originally named therein as a Credit Party and the New Credit Party hereby
agrees to all the terms and provisions of the Indemnity and Contribution
Agreement applicable to it as a Credit Party thereunder.  Each reference to a
Credit Party in the Indemnity and Contribution Agreement shall be deemed to
include the New Credit Party.  The Indemnity and Contribution Agreement is
hereby incorporated herein by reference.

10.This Joinder may be executed in one or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument.  Delivery of an executed signature page to this Joinder by
facsimile transmission or “PDF” via electronic mail shall, subject to applicable
law, be as effective as delivery of a manually-signed original thereof.

11.Except as expressly modified hereby, the Indemnity and Contribution Agreement
shall remain in full force and effect.

12.Any provision of this Joinder that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions thereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

﻿

﻿

﻿

﻿





Exhibit A (to Exhibit D-2)

 

--------------------------------------------------------------------------------

 

 

﻿

In Witness Whereof, the New Credit Party has executed this Joinder by its duly
authorized officer as of the day and year first above written.

﻿

﻿

﻿

 

 

﻿

[NAME], a [________] [corporation]

﻿

 

 

﻿

By:

 

﻿

Name:

 

﻿

Title:

 

﻿

 

 

﻿

 

 

 

Exhibit A (to Exhibit D-2)

 

--------------------------------------------------------------------------------

 

 

﻿

 

 

 

28th Floor
New York, NY 10004

 

 

﻿

 

GRSM-logo-color [wdfc-20171117xex10_ag005.jpg]

 

Attorneys At Law

One Battery Park Plaza, 28th Floor
New York, NY 10004

www.grsm.com

﻿

EXHIBIT E

﻿

[DATE OF APPLICABLE CLOSING]

﻿

By E-Mail as PDF Scan

﻿

PGIM, Inc.

Each Prudential Affiliate (as defined in the Note Agreement) which is

a  Purchaser of the Series [__] Notes

﻿

c/o Prudential Capital Group

2029 Century Park East, Suite 715

Los Angeles, California 90067

﻿

Re:Note Purchase and Private Shelf Agreement dated November 15, 2017, by and
between WD-40 Company and the Purchasers named therein

﻿

﻿

REQUESTED OMNIBUS FORM OF OPINION OF

SPECIAL COUNSEL

(WD-40 Company, WD-40 Manufacturing Company, HPD Laboratories Inc. & Heartland
Corporation)

﻿

We have acted as special counsel to each of WD-40 Company, a corporation
organized under the laws of the State of Delaware (the “Company”), WD-40
Manufacturing Company, a corporation organized under the laws of the State of
California (“WD-40 Manufacturing”), HPD Laboratories Inc., a corporation
organized under the laws of the State of Delaware (“HPD”), and Heartland
Corporation, a corporation organized under the laws of the State of Kansas
(“Heartland”), solely for the purpose of providing the opinions required by
Section 4B(1)(f) of the Note Purchase and Private Shelf Agreement dated November
15, 2017, by and between the Company, on the one hand, and the Purchasers named
therein, on the other hand (together with any annex, exhibit or appendix
thereto, the “Note Agreement”), in connection with the purchase and sale today
of the Company’s [___]% Series [__] Senior Notes Due [________] ($[________]
Aggregate Original Principal Amount) (the “Series [__] Notes”). 

This opinion is being delivered to PGIM, Inc. and the Purchasers of the Series
[__] Notes at their request and with the consent of the Company, WD-40
Manufacturing, HPD and Heartland as our clients.  Capitalized terms used herein
and not defined herein have the respective meanings specified for such terms in
the Note Agreement.





Schedule E-1

 

--------------------------------------------------------------------------------

 

 

In connection with this opinion letter, we have examined originals or copies,
certified or otherwise identified to our satisfaction, of the Note Agreement,
the Series [__] Notes, the Multiparty Guaranty, the Indemnity and Contribution
Agreement and the other related documents and instruments referenced in a
Certificate of a duly authorized officer of the Company (the “Certificate”)
separately delivered by the Company to our firm, and no other documents.  We
have examined and relied on certificates of public officials and, as to certain
matters of fact that are material to our opinions, the Certificate.

In such examination we have assumed, as of the date hereof, without any
independent investigation or inquiry or establishment of any of the facts or
assumptions so relied upon:

(i)the genuineness of all signatures on each of the documents examined by us;

(ii)the legal capacity of all natural persons who have signed documents examined
by us;

(iii)the authenticity of all documents submitted to us as originals, the
conformity to original documents of all documents submitted to us as certified,
facsimile, or photostatic copies or in electronic form and the authenticity of
the originals of all such documents;

(iv)that, except to the extent set forth in our opinions below with respect to
the Company, WD-40 Manufacturing, and HPD (and subject to all assumptions,
qualifications and limitations applicable thereto and herein set forth), each of
the parties to the Transaction Documents (A) has been duly formed and organized
and is validly existing and in good standing under the laws of its respective
governing jurisdiction, (B) has duly authorized, executed, and delivered the
documents submitted to us, (C) has all requisite power and authority to enter
into and perform its respective obligations under such documents, (D) has
obtained, secured or made all consents and approvals of, notice to, or
registration with any governmental authorities required in connection with the
execution, delivery and performance under, the documents examined by us to which
it is a party, and (E) shall not execute, deliver, and/or perform the documents
examined by us in a manner that will contravene any provision of such party’s
certificate of formation, bylaws or other governing instrument;

(v)that, except to the extent set forth in our opinions below with respect to
the Company, WD-40 Manufacturing, HPD and Heartland (and subject to all
assumptions, qualifications and limitations applicable thereto and herein set
forth), the Note Agreement is enforceable against all parties thereto;

(vi)that the Multiparty Guaranty is necessary or convenient to the conduct,
promotion or attainment of the business of each Guarantor.

(vii)that each of the parties to the Note Agreement entered into the Note
Agreement in good faith and without any intent to hinder, delay or defraud
creditors of the Company, WD-40 Manufacturing, HPD and Heartland;  

(viii)that the Company shall apply the proceeds of the Notes as provided in the
Note Agreement





Schedule E-2

 

--------------------------------------------------------------------------------

 

 

(ix)that the Note Agreement will be enforced, and the rights and discretion of
the parties thereto will be exercised, in circumstances and in a manner which
are commercially reasonable;

(x)that there are no other agreements or understandings among the parties to
such examined documents, written or oral;

(xi)that there is no usage of trade or course of prior dealings among the
parties to such examined documents that would, in any case, define, supplement,
alter, or qualify the terms of such documents; and

(xii)that the representations and warranties with respect to factual matters
made by the Company, WD-40 Manufacturing, HPD, Heartland, PGIM, Inc. and the
Purchasers of the Series [__] Notes in the examined documents were true and
correct as and when made or deemed made or repeated and remain true and correct
as of the date hereof, and the Company has not exercised any right to terminate
the Note Agreement.

The law covered by the opinions expressed herein (the “Applicable Law”) is
limited to those federal laws, statutes, rules and regulations of the United
States of America (“U.S.”) and laws, statutes, rules and regulations of the
State of New York and, with respect to the Company and HPD, the State of
Delaware, and, with respect to WD Manufacturing, the State of California, and
with respect to Heartland, the laws and regulations pertaining to corporations
as set forth in Kansas Statutes Chapter 17 (the “Kansas Corporate Law”)
presently in effect that, in our experience, are normally applicable to a
transaction of the type referenced in the Note Agreement, other than “Excluded
Laws,” which means any laws, statutes, ordinances, rules, regulations, decisions
or administrative interpretations of or pertaining to (A) any county, locality
or municipality, (B) any federal or state (including the District of Columbia
and territories and possessions of the U.S.) securities laws or regulations
(except to the extent our opinions paragraphs 6, 7 and 8 cover such laws), (C)
the U.S. Commodity Exchange Act, as amended, or any rules or regulations
promulgated thereunder, (D) the Dodd-Frank Wall Street Reform and Consumer
Protection Act, as amended, or any rules or regulations promulgated thereunder,
(E) any federal or state anti-trust or unfair competition laws or regulations,
(F) any federal, state or other tax laws or regulations, (G) any federal, state
or other environmental or hazardous materials laws or regulations, pertaining to
hazardous waste, any hazardous substance, pollution, or any other matter
relating to environmental laws or regulations or any other laws or regulations
related to health or safety laws, building codes, fire codes, noise ordinances,
or the attachment or imposition of any lien on any property of any party to the
Note Agreement as a result of any law, statute or decision relating to hazardous
waste or any hazardous substance, (H) any federal or state criminal or civil
forfeiture laws (including, without limitation, the Racketeer Influenced and
Corrupt Organizations Chapter of the Organized Crime Control Act of 1970, as
amended) or regulations, (I) any federal, state or other privacy laws or
regulations, (J) any federal, state or other land use, zoning or subdivision
laws or regulations, (K) the Employee Retirement Income Security Act, as
amended, or related laws or regulations and any other federal, state or other
pension laws or regulations, (L) the Patient Protection and Affordable Care Act,
as amended, or any rules or regulations promulgated thereunder, (M) any federal
or state laws related to copyrights, patents, trademarks, service marks or other
intellectual property, (N) any federal, state or other health, safety and
welfare laws or regulations, (O) any federal or state banking laws or
regulations, (P) (1) the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001 (USA
PATRIOT



Schedule E-3

 

--------------------------------------------------------------------------------

 

 

Act of 2001), the Uniting and Strengthening America by Fulfilling Rights and
Ensuring Effective Discipline Over Monitoring Act of 2015 (USA FREEDOM Act of
2015), the Trading with the Enemy Act, the International Emergency Economic
Powers Act, in each case including all amendments or other modifications
thereto, and any rules or regulations promulgated thereunder, (2) any other
federal, state or other anti-terrorism, anti-money-laundering, anti-bribery or
anti-corruption laws or regulations or (3) any economic or financial sanctions
or trade embargoes or restrictive measures against one or more sovereign nations
or international economic organizations comprised of member states, enacted,
imposed, administered or enforced from time to time by the U.S. government,
including, without limitation, those administered by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, or the U.S. Department of Commerce, (Q) any laws that may apply to the
Company or PGIM, Inc. due to the nature of any person’s business or activities
or the industry in which such person does business or to which the transactions
contemplated by the Note Agreement are or may be subject because of the
regulatory status of the Company or PGIM, Inc. or because of any facts
pertaining to any such party, including but not limited to laws and regulations
pertaining to the manufacture, sale, distribution and installation of non-fossil
fuel energy producing products, (R) any federal, state or other insurance laws
or regulations, (S) any federal, state or other usury laws or regulations other
than to the extent covered by the laws of the State of New York, (T) any federal
or state law relating to choice of law or conflicts of law, (U) any federal,
state or other gaming laws or regulations, (V) any federal, state or other
criminal laws or regulations, (W) any federal, state or other laws or
regulations governing federally recognized tribes and laws and regulations of
such federally recognized tribes, (X) any U.S. Federal Reserve Board regulations
(except to the extent our opinion paragraph 8 covers such laws) or federal or
state laws pertaining to banks and other depository institutions, (Y) any
federal, state or other laws, regulations or policies concerning (1) national
and local emergencies, and (2) possible judicial deference to acts of sovereign
states, (Z) compliance with fiduciary duty requirements, or (AA) any treaties.  
 We call your attention to the fact that one or more Excluded Laws may apply to
the Note Agreement and we express no opinion with respect to the effect of
Excluded Laws on the opinions set forth herein.

A reference in this opinion letter to our “knowledge” means a present awareness
of facts, without investigation, by any of the lawyers currently with this firm
who have given substantive attention to legal representation of the Company,
WD-40 Manufacturing, HPD or Heartland with respect to the Note Agreement that
would give us actual knowledge or notice that any such opinions are not accurate
or that any of the documents, certificates, reports, and information on which we
have relied are not accurate and complete.  We have undertaken no independent
investigation or verification of such matters.  We do not accept any liability
whatsoever for any knowledge of any other persons, including the other attorneys
or legal assistants of this firm, or imputed knowledge regarding such matters or
any matters about which we should have known except as noted above.  No opinion
is being expressed as to the effect of any event, fact or circumstance of which
we have no actual knowledge.

We express no opinion to the extent that the validity, binding nature or
enforceability of the Note Agreement may be limited by (a) the effect of
bankruptcy, insolvency, fraudulent transfer, reorganization, receivership,
moratorium, and other laws affecting the rights and remedies of creditors
generally, or (b) the exercise of judicial discretion in accordance with general
principles of equity (whether applied by a court of law or equity).  In
addition, we express no opinion as to the effect of suretyship or guarantor
defenses or defenses in the nature thereof, with respect to the obligations of
any applicable Guarantor and, without limitation of the



Schedule E-4

 

--------------------------------------------------------------------------------

 

 

scope or effect of the foregoing qualifications, we provide no opinion with
respect to the enforceability of any provision of the Note Agreement that
purports to:

(1)waive or modify any party’s obligations of good faith, fair dealing,
diligence, mitigation of damages, reasonableness, or due notice, or the right of
redemption under applicable law;

(2)waive equitable rights, remedies, or defenses;

(3)limit any person’s liability for, or relieve any party of the consequences of
its own unlawful, willful or negligent acts or omissions, or grant indemnity or
a right of contribution in respect thereof;

(4)preclude the modification of the Note Agreement by any means other than a
writing;

(5)require the payment or reimbursement of fees, costs, expenses, or other
amounts that are unreasonable in nature or amount or without a reasonable
accounting of the sums purportedly due;

(6)impose an increased interest rate, interest on interest, late charge, or any
additional obligation or burden upon the occurrence of a default or the
prepayment of any obligation under the Note Agreement, to the extent such
provisions are deemed to constitute a penalty or a forfeiture;

(7)allow any party to the Note Agreement to interfere unreasonably in the
conduct of another party’s business;

(8)notwithstanding an agreement to not assign or transfer rights or property
that, under applicable law, are assignable or transferable, prohibit the
assignment or transfer of such rights or property;

(9)grant to any person a power of attorney or a power of sale, or regulate such
sales or execution proceedings inconsistently with the New York State rules of
civil procedure;

(10)permit the declaration of a default for an immaterial breach of provisions
of any of the Note Agreement;

(11)provide for confession of judgment;

(12)waive trial by jury;

(13)waive the right to assert any statute of limitations;

(14)designate the jurisdiction, forum or venue for resolution of any cause of
action or dispute or the method of service of process;

(15)bind persons that are not party to a given document;

(16)give conclusive effect to any calculation, determination or decision, or
permit the same to be made in the sole discretion of any person;

(17)that under Applicable Law are deemed to be unconscionable at the time made
or which the court finds as a matter of law to have been unconscionable at the
time it was made;

(18)waive (i) vaguely or broadly stated rights, (ii) unknown future rights,
(iii) the benefits of statutory, regulatory or constitutional rights, unless and
to the extent the



Schedule E-5

 

--------------------------------------------------------------------------------

 

 

statute, regulation or constitution explicitly permits such waiver, (iv) unknown
future defenses and (v) rights to damages;

(19)provide that rights or remedies are not exclusive, that every right or
remedy is cumulative and may be exercised in addition to or with any other right
or remedy, or that the election of some particular remedy or remedies does not
preclude recourse to one or another remedy;

(20)impose limitations on the enforceability of indemnification, release,
contribution, exculpatory or non-liability provisions under federal or state
securities laws, and under any other applicable statutes or court decisions,
including, without limitation, the effect of New York, Delaware and California
statutes and cases applying such statutes which have denied enforcement of
indemnification agreements against the indemnitee’s negligence, wrongdoing or
violation of law;

(21)provide for the unenforceability of provisions prohibiting waivers that are
not in writing to the extent that Applicable Law permits oral modifications that
have been performed;

(22)require the award of attorneys’ fees, expenses or costs or require the
reimbursement of fees, costs, expenses, or other amounts that are unreasonable
in nature or amount or without a reasonable accounting of the sums purportedly
due;

(23)provide for offsets, self-help or summary remedies, to the extent that
enforcement of such provisions is determined by a court to be unreasonable under
the existing circumstances;

(24)provide for penalties;

(25)waive the effect of provisions of Applicable Law which impose limitations on
the enforceability of time-is-of-the-essence clauses;

(26)provide for the unenforceability, under certain circumstances, of provisions
which provide for the absolute, unconditional and irrevocable nature of certain
obligations of the Company, WD-40 Manufacturing, HPD or Heartland, regardless of
any lack of validity or enforceability of the Note Agreement or specific related
transactions thereunder, and regardless of any defenses of the Company, WD-40
Manufacturing, HPD or Heartland to or discharges of such obligations; or

(27)relate to licensing requirements under Applicable Law with respect to the
individual or joint ownership or use by the Company, Manufacturing, HPD or
Heartland of any license, permit, franchise, authorization, patent, copyright,
proprietary software, service mark, trademark, trade name or other right

We also direct your attention to the fact that provisions in the Note Agreement
with respect to forum selection, venue, personal jurisdiction and subject matter
jurisdiction, while generally valid and enforceable, are subject in their
enforcement to the discretion of an appropriate court of competent jurisdiction.

Based upon the foregoing and subject to the limitations, qualifications,
exceptions and assumptions set forth herein we are of the opinion that:

2.Each of the Company, WD-40 Manufacturing, and HPD (a) based on the applicable
good standing certificate of the state of formation of each such entity and
identified in the Certificate, is duly organized, validly existing and in good
standing under the laws of its



Schedule E-6

 

--------------------------------------------------------------------------------

 

 

jurisdiction of organization; (b) has the requisite power and authority to own
and operate its property, to lease the property it operates as lessee and to
conduct the business in which it is currently engaged; and (c) is duly qualified
as a foreign corporation or other legal entity to do business and is in good
standing in each jurisdiction in which the ownership or leasing of its property
or the conduct of its business requires such qualification or in which it
maintains an office, and where any statutory fines or penalties or any corporate
or similar disability imposed for the failure to so qualify could reasonably be
expected to have a Material Adverse Effect.

3.Each of WD-40 Company, WD-40 Manufacturing, and HPD:  (a) has the power and
authority (i) to execute and deliver each Transaction Document to which it is a
party (and, in the case of the Company, to issue the Notes), and (ii) to perform
its obligations and carry out the transactions under each Transaction Document
to which it is a party on the terms and conditions set forth therein; and (b)
has taken all necessary action to duly authorize the execution and delivery of
each Transaction Document to which it is a party (and, in the case of the
Company, the issuance of the Notes), and the performance of each Transaction
Document to which it is a party.

4.Each of the Company, WD-40 Manufacturing, and HPD has duly executed and
delivered each Transaction Document to which it is party.  Each Transaction
Document to which the Company, WD-40 Manufacturing, HPD or Heartland is a party
constitutes a valid and binding agreement and obligation of each of them,
enforceable against each such company in accordance with its terms.

5.No authorization, notice to, consent or approval of, or registration,
declaration or other filing with, any Governmental Authority is required on the
part of any of the Company, WD-40 Manufacturing, HPD or Heartland for the
execution and delivery of the Transaction Documents to which it is a party (and,
in the case of the Company, the issuance of the Series [__] Notes) or the
performance by each such company of its obligations under the Transaction
Documents.

6.Each of the (a) execution and delivery by each of the Company, WD-40
Manufacturing, HPD and Heartland of each of the Transaction Documents to which
it is a party (and, in the case of the Company, the issuance of the Series [__]
Notes), and (b) performance by each of the Company, WD-40 Manufacturing, HPD and
Heartland of its obligations under the Transaction Documents do not:  (i)
violate or contravene any Applicable Law, in each case as applicable to each of
the Company, WD-40 Manufacturing, HPD and Heartland; (ii) to the best of our
knowledge, violate or contravene any order, writ, judgment, decree,
determination or award of any Governmental Authority as presently in effect
applicable to any of the Company, WD-40 Manufacturing, HPD and Heartland; or
(iii) conflict with or result in a breach of or constitute a default under the
articles or certificate of incorporation (or similar charter document), or the
bylaws (or similar document), of any of the Company, WD-40 Manufacturing, HPD or
Heartland.

7.It is not necessary in connection with the offer, sale and delivery of the
Series [__] Notes to the Series A Purchasers in the manner contemplated by the
Note Agreement to register the Series [__] Notes under the Securities Act of
1933, as amended, or to qualify an indenture in respect of the Series [__] Notes
under the Trust Indenture Act of 1939, as amended.

8.None of the Company, WD-40 Manufacturing,  HPD and Heartland is required to
register as an “investment company” under the Investment Company Act of 1940, as
amended.



Schedule E-7

 

--------------------------------------------------------------------------------

 

 

9.The extension, arranging and obtaining of the credit represented by the Series
[__] Notes  does not violate Regulations T, U or X of the Board of Governors of
the Federal Reserve System.

Notwithstanding anything in this opinion letter to the contrary, the opinions
set forth above are given only as of the date hereof. We disclaim any obligation
to update any of the opinions rendered herein and express no opinion as to the
effect of events occurring, circumstances arising, or changes of law becoming
effective or occurring, after the date hereof on the matters addressed in this
opinion letter, and we assume no responsibility to inform you of additional or
changed facts, or changes in law, of which we may become aware.

The opinions set forth above are expressly limited to the matters stated. No
opinion is implied or may be inferred beyond what is explicitly stated in this
letter.  This opinion is intended solely for your benefit and the benefit of
your successors or transferees and is not to be made available to or relied upon
by any other Person, firm, or entity without our prior written consent;
provided, however, that this opinion may be made available to Persons with
regulatory authority over you, including, without limitation, the National
Association of Insurance Commissioners. This opinion letter is provided to you
as a legal opinion only, and not as a guarantee or warranty of any matters
discussed herein, and, without our prior written consent, may not be relied upon
by, or quoted or delivered to, any other party, including any individual or
entity whatsoever; provided that you may furnish this opinion letter or copies
hereof (i) to insurance and/or bank examiners should they so request in
connection with their normal examinations, (ii) to your independent auditors and
attorneys, (iii) pursuant to an order or legal process of any court or
governmental agency, or as otherwise required by the rules of a national stock
exchange, or Applicable Law, or (iv) in connection with any legal action to
which you are a party arising out of the transactions contemplated by the
Agreement.  This opinion letter is rendered solely in connection with the
matters expressly stated herein and may not be relied on in any other
context.  No implied opinion may be inferred to extend our opinions beyond the
matters expressly stated herein.

Sincerely,

﻿

GORDON REES SCULLY MANSUKHANI, LLP

﻿

﻿

﻿

cc:Richard Clampitt

Bradley C. Crawford

James Evert

﻿

﻿

﻿

﻿

﻿

 

Schedule E-8

 

--------------------------------------------------------------------------------

 

 

Exhibit F

﻿

COMPLIANCE CERTIFICATE

﻿

Financial Statement Date – November 30, 2017

﻿

To:PGIM, Inc. and the Note Holders (as defined below) c/o Prudential Capital
Group

﻿

Re:Note Purchase and Private Shelf Agreement dated as of November 15, 2017 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Note Agreement”) among WD-40 Company, a Delaware corporation
(the “Company”), and PGIM, Inc. (“PIM”) and certain Prudential Affiliates (as
defined in the Note Agreement) as holders of promissory notes issued by the
Company under the Note Agreement (the “Note Holders”).  Capitalized terms used
but not otherwise defined herein have the meanings provided in the Note
Agreement.

﻿

Ladies and Gentlemen:

﻿

The undersigned Responsible Officer hereby certifies as of the date hereof that
he is the Chief Financial Officer of the Company, and that, in his capacity as
such, he is authorized to execute and deliver this Compliance Certificate to PIM
and the Note Holders on the behalf of the Company, and that:

﻿

1.The unaudited financial statements required to be delivered to the Note
Holders by Section 7.1 of the Note Agreement for the fiscal quarter of the
Company ended as of the above date have been filed with the SEC and are
available through access to the Company’s investor relations page at
www.wd40company.com.  

﻿

Such financial statements fairly present the financial condition, results of
operations and cash flows of the Company and its Subsidiaries in accordance with
GAAP as of such date and for  such period, subject only to normal year-end audit
adjustments and the absence of footnotes.

﻿

2.Upon review of the relevant provisions of the Note Agreement, the undersigned
has made, or caused to be made under direct supervision, a review of the
transactions and conditions of the Company and its Subsidiaries from the
beginning of the quarterly or annual period covered by such financial
statements and that review has not disclosed the existence during such period of
any condition or event that constitutes a Default or an Event of Default.

﻿

3.During such fiscal period there have been no changes to a Principal Credit
Facility that would constitute a Most Favored Provision as described in Section
9.8 of the Note Agreement that has not been previously disclosed to PIM and the
Note Holders.

﻿

4.The financial covenant analyses and information set forth on Schedule 1
attached hereto (i) are true and accurate on and as of the date of this
Compliance Certificate and (ii) demonstrate the Company’s compliance with
Section 10 of the Note Agreement and any Most Favored Provision incorporated
into the Note Agreement, if any, as required by the provisions of Section 7.2(a)
of the Note Agreement. 

﻿

﻿

6.As of the date of this Compliance Certificate, each Subsidiary that is
required to be a Guarantor by Section 9.7 of the Note Agreement is a
Guarantor.  The following Subsidiaries of the Company are Guarantors under the
Note Agreement:



WD-40 Manufacturing Company

HPD Laboratories, Inc.

Heartland Corporation

﻿

7.Set forth below is a summary of all material changes in GAAP and in the
consistent application thereof occurring during the most recent fiscal quarter
ending prior to the date hereof, the effect on the financial covenants resulting
there from, and a reconciliation between calculation of the financial covenants
before and after giving effect to such changes:  [NOT APPLICABLE FOR THIS
REPORTING PERIOD]





Schedule F-1

 

--------------------------------------------------------------------------------

 

 

﻿

8.During such fiscal period, there has been no change to the corporate structure
of the Company, including the addition or disposition of Subsidiaries organized
under the laws of a jurisdiction other than a state of the United States of
America.

﻿

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
__________ 2017.

﻿

﻿

 

 

﻿

WD-40 COMPANY

﻿

 

 

﻿

By:

 

﻿

Name:

Jay W. Rembolt

﻿

Title:

CFO

﻿



Schedule F-2

 

--------------------------------------------------------------------------------